Exhibit 10.3


EXECUTION COPY






--------------------------------------------------------------------------------

ACQUISITION AGREEMENT
by and among
AES U.S. Solar, LLC,
as Seller,
Silver Ridge Power Holdings, LLC,
as Buyer,
solely for the purposes of Article 9,
The AES Corporation
as Parent
and, solely for the purposes of Section 10.13,
SunEdison, Inc.,
as Buyer Guarantor
–––––––––––––––––––––––––––––––––––
Dated as of June 16, 2014



--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1 Definitions and Rules of Construction
1
SECTION 1.01 - Definitions
1
SECTION 1.02 - Rules of Construction
15
ARTICLE 2 Purchase and Sale
16
SECTION 2.01 - Purchase and Sale of the Interests; Closing
16
SECTION 2.02 - Closing Deliveries
17
SECTION 2.03 - Post-Closing Adjustment
18
SECTION 2.04 - Cash Grant Or Tax Equity Proceeds
20
SECTION 2.05 - Withholding
20
ARTICLE 3 Representations and Warranties Relating to Seller
20
SECTION 3.01 - Organization and Existence
20
SECTION 3.02 - Authorization
21
SECTION 3.03 - Governmental Consents of Seller; Litigation
21
SECTION 3.04 - Noncontravention
21
SECTION 3.05 - Title
22
SECTION 3.06 - Compliance with Laws
22
SECTION 3.07 - Brokers
22
ARTICLE 4  Representations and Warranties Relating to the Acquired Companies
22
SECTION 4.01 - Organization and Existence
22
SECTION 4.02 - Capitalization and Subsidiaries
22
SECTION 4.03 - Governmental Consents of the Acquired Companies
23
SECTION 4.04 - Noncontravention
23
SECTION 4.05 - Title to Subsidiaries
23
SECTION 4.06 - Financial Statements; Absence of Changes; No Undisclosed
Liabilities
24
SECTION 4.07 - Litigation
25
SECTION 4.08 - Compliance with Laws and Permits
25
SECTION 4.09 - Contracts
25
SECTION 4.10 - Ownership of Assets; Real Property
28
SECTION 4.11 - Labor, Employment and Benefits Matters
28
SECTION 4.12 - Environmental Matters
30
SECTION 4.13 - Intellectual Property
31
SECTION 4.14 - Taxes
31
SECTION 4.15 - Brokers
32
SECTION 4.16 - Intercompany Obligations; Affiliate Transactions
32
SECTION 4.17 - Anti-Corruption Matters
32
SECTION 4.18 - Business
33
SECTION 4.19 - Organizational Documents
33
SECTION 4.20 - Solvency
33
SECTION 4.21 - Insurance
33


 

--------------------------------------------------------------------------------




SECTION 4.22 - Project Acquisitions
33
SECTION 4.23 - Exclusive Representations and Warranties
33
ARTICLE 5 Representations and Warranties of Buyer
34
SECTION 5.01 - Organization and Existence
34
SECTION 5.02 - Authorization
34
SECTION 5.03 - Consents of Buyer
34
SECTION 5.04 - Noncontravention
34
SECTION 5.05 - Litigation
35
SECTION 5.06 - Compliance with Laws
35
SECTION 5.07 - Brokers
35
SECTION 5.08 - Investment Intent
35
SECTION 5.09 - Available Funds; Source of Funds
35
SECTION 5.10 - Investigation
35
SECTION 5.11 - Disclaimer Regarding Projections
36
SECTION 5.12 - Tax Matters
36
SECTION 5.13 - Exclusive Representations or Warranties
36
ARTICLE 6 Covenants    
36
SECTION 6.01 - Information Pending Closing
36
SECTION 6.02 - Conduct of Business Pending the Closing
37
SECTION 6.03 - Tax Matters
40
SECTION 6.04 - Confidentiality; Publicity
41
SECTION 6.05 - Post-Closing Books and Records; Financial Statements
41
SECTION 6.06 - Expenses
41
SECTION 6.07 - Further Actions
42
SECTION 6.08 - Distribution Transaction
43
SECTION 6.09 - Post-Closing Cooperation
44
SECTION 6.10 - Section 1603 Matters
44
SECTION 6.11 - Existing Indemnity Agreement
46
SECTION 6.12 - No Solicitation
46
SECTION 6.13 - Use of Certain Names
47
SECTION 6.14 - Financial Statements
47
SECTION 6.15 - Mt. Signal Project Completion Date and Reaffirmation of Mt.
Signal Fitch Ratings
47
SECTION 6.16 - Google Investor Cooperation
48
SECTION 6.17 - Italy HoldCo Formation
48
SECTION 6.18 - Indemnification of Directors and Officers.
48
ARTICLE 7 Conditions to Closing
49
SECTION 7.01 - Conditions to Each Party’s Obligations
49
SECTION 7.02 - Conditions to Obligation of Buyer
49
SECTION 7.03 - Conditions to Obligation of Seller
50
SECTION 7.04 - Frustration of Closing Conditions
51
ARTICLE 8 Survival and Release
51
SECTION 8.01 - Survival of Certain Representations and Warranties
51
SECTION 8.02 - “As Is” Sale; Release
51




- ii -
 

--------------------------------------------------------------------------------




SECTION 8.03 - Certain Limitations
52
ARTICLE 9 - Indemnification, Termination, Amendment and Waiver
53
SECTION 9.01 - Indemnification by Parent and Seller
53
SECTION 9.02 - Indemnification by Buyer
54
SECTION 9.03 - Indemnification Procedures
55
SECTION 9.04 - Indemnification Generally
56
SECTION 9.05 - Termination
58
SECTION 9.06 - Effect of Termination
58
ARTICLE 10 Miscellaneous
59
SECTION 10.01 - Notices
59
SECTION 10.02 - Severability
61
SECTION 10.03 - Counterparts
61
SECTION 10.04 - Amendments and Waivers
61
SECTION 10.05 - Entire Agreement; No Third Party Beneficiaries
61
SECTION 10.06 - Governing Law
61
SECTION 10.07 - Specific Performance
61
SECTION 10.08 - No Offset
62
SECTION 10.09 - Consent to Jurisdiction; Waiver of Jury Trial
62
SECTION 10.10 - Assignment
62
SECTION 10.11 - Headings
62
SECTION 10.12 - Schedules and Exhibits
63
SECTION 10.13 - Buyer Guarantor Agreements and Obligations
63





Exhibits
Exhibit A    Form of Assignment Agreement for the Interests
Exhibit B    Form of FIRPTA Certificates
Exhibit C    Option Agreement
Exhibit D    Term Sheet for Master Transition Framework Agreement
Exhibit E    Form of Assignment and Deferred Conveyance Agreement


Schedules
Schedule A    Buyer Disclosure Schedule
Schedule B    Seller Disclosure Schedule
Schedule C    Closing Payment Calculation
Schedule D    Closing Cash







- iii -
 

--------------------------------------------------------------------------------




ACQUISITION AGREEMENT


This ACQUISITION AGREEMENT (this “Agreement”) is dated as of June 16, 2014 and
is by and among AES U.S. Solar, LLC, a Delaware limited liability company
(“Seller”), Silver Ridge Power Holdings, LLC, a Delaware limited liability
company (“Buyer”), solely for the purposes of Article 9, The AES Corporation, a
Delaware corporation (“Parent”), and solely for the purposes of Section 10.13,
SunEdison, Inc., a Delaware corporation (“Buyer Guarantor”).
RECITALS
WHEREAS, Seller owns 100,000 limited liability company interests (the
“Interests”), constituting fifty percent (50%) of the issued and outstanding
limited liability company interests, of Silver Ridge Power LLC, a Delaware
limited liability company (the “Company”);
WHEREAS, each of the Riverstone Consent and the AES Waiver has been obtained, in
each case, in form and substance satisfactory to Buyer, Seller and Riverstone;
WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, on the terms and conditions of this Agreement, the Interests; and
WHEREAS, as of the date hereof, Seller and Buyer have entered into the Option
Agreement attached hereto as Exhibit C (the “Option Agreement”).
NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:



 

--------------------------------------------------------------------------------




ARTICLE 1

Definitions and Rules of Construction


SECTION 1.01    Definitions. Capitalized terms used in this Agreement shall have
the following meanings:
“Acquired Companies” means the Company and each of its Subsidiaries (other than
the Excluded Entities).
“AES Waiver” means the waiver by Seller of its rights under Section 12.04(c) of
the Company Operating Agreement with respect to the transactions contemplated by
this Agreement.


An “Affiliate” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.
“Agreement” has the meaning set forth in the Preamble.
“Applicable Anti-Corruption Laws” means any Laws relating to anti-bribery or
anti-corruption (governmental or commercial) which apply to any Acquired Company
or any of its respective equityholders or Representatives (acting in their
capacity as such), including the Foreign Corrupt Practices Act of 1977, 15 USC
78dd-1, et seq., as amended, and the rules and regulations thereunder; the U.K.
Bribery Act of 2010; all national and international Laws enacted to implement
the Organization for Economic Cooperation and Development Convention on
Combating Bribery of Foreign Officials in International Business Transactions;
and any other comparable Laws of all jurisdictions in which any Acquired Company
or any of its respective equityholders conduct business.
“Assets” of any Person means all assets and properties of every kind, nature,
character and description (whether real, personal or mixed, whether tangible or
intangible and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person.
“Assignment and Deferred Conveyance Agreement” has the meaning set forth in
Section 6.08(c).
“Balance Sheet” means the audited consolidated balance sheet of the Company as
of December 31, 2013 included in the Financial Statements.
“Base Cash Amount” means an amount equal to Eighteen Million Dollars
($18,000,000.00).
“Base Net Indebtedness Amount” means an amount equal to Twenty Million Euros
(€20,000,000.00), converted into U.S. Dollars at the Exchange Rate.
“Base Purchase Price” has the meaning set forth in Section 2.01(d).
“Benefit Plan” mean each “employee pension benefit plan” (as defined in Section
3(2) of ERISA), each “employee welfare benefit plan” (as defined in Section 3(1)
of ERISA), and each other plan, program, agreement, arrangement or policy
relating to stock options, stock purchases or other equity or equity-based
compensation, deferred compensation, bonus, incentive, severance, retention,
fringe benefits or other employment terms or employee benefits, including
individual employment, consulting, change in control and severance agreements,
in each case maintained or contributed to, or required to be maintained or
contributed to, by the Acquired Companies under the Laws applicable to such
Acquired Companies or pursuant to which the Acquired Companies may have any
Liability, or otherwise providing for payments or benefits for or to any current
or former employees, directors, officers or consultants of the Acquired
Companies and/or their dependents. For the avoidance of doubt, the Benefit Plans
include benefits or plans established or maintained by an Acquired Company to
satisfy a requirement of Law, but do not include benefits or



- 2 -
 

--------------------------------------------------------------------------------




plans that are delivered by a Governmental Entity, regardless of whether the
Acquired Companies makes contributions to such arrangements, such as benefits
provided by the U.S. Social Security Administration in the United States.
“Business” means the ownership, development, financing, construction, operation
and maintenance of solar energy generation facilities as currently conducted and
planned to be conducted by the Acquired Companies.


“Business Day” means any day other than a Saturday or Sunday or any day banks in
the State of New York are authorized or required to be closed.
“Buyer” has the meaning set forth in the Preamble.
“Buyer Disclosure Schedule” means the schedule attached hereto as Schedule A.
“Buyer Material Adverse Effect” means any Event that, individually or together
with any other Event or Events, has had or could be reasonably expected to have
or result in a material adverse effect on or change in or to the ability of
Buyer to consummate the transactions contemplated by this Agreement.
“Buyer’s Required Consents” means the Buyer’s Required Regulatory Consents and
the Buyer’s Required Third-Party Consents.
“Buyer’s Required Regulatory Consents” means the consents specified in Section
5.03 of the Buyer Disclosure Schedule.
“Buyer’s Required Third-Party Consents” means the consents specified in Section
5.04 of the Buyer Disclosure Schedule.
“Buyer’s Statement” has the meaning set forth in Section 2.03(a).
“Cap” has the meaning set forth in Section 9.01(d).
“Cash Grant Bridge Loan Agreement” means the Financing Agreement, dated as of
November 9, 2012 (as amended, amended and restated, supplemented or otherwise
modified from time to time), among the Mt. Signal Project Company, Morgan
Stanley Senior Funding, Inc., as the CG Administrative Agent and the other
parties thereto.
“Cash Grant Capital Contribution” has the meaning assigned to such term in the
Membership Interest Purchase and Equity Capital Contribution Agreement, dated
August 15, 2013, by and among the Mt. Signal Project Company, Imperial Valley
Solar 1 Holdings II, LLC, a Delaware limited liability company and Javelin Solar
CA, LLC.
“Cash Grant Or Tax Equity Proceeds” means (i) the amount of the Net Cash Grant
Proceeds and (ii) the amount of the Cash Grant Capital Contribution, in either
case, to the extent actually received by or on behalf of an Acquired Company.
“Cash Grant Proceeds” means the total amount of any Section 1603 Grant payment
received by or on behalf of the Mt. Signal Project Company or its Subsidiaries.
“Casualty Event Claims Threshold” has the meaning set forth in Section 9.01(c).
“Claim” means any demand, claim, action, legal proceeding (whether at law or in
equity), investigation or arbitration.
“Claim Notice” has the meaning set forth in Section 9.03(a).
“Closing” has the meaning set forth in Section 2.01(f).



- 3 -
 

--------------------------------------------------------------------------------




“Closing Cash” means the unrestricted and available cash and cash equivalents of
the Company as of the Closing Date required to be reflected as cash and cash
equivalents on a consolidated balance sheet of the Acquired Companies as of the
Effective Time, prepared in accordance with GAAP in a manner consistent with
past practice in preparation of the Financial Statements and Schedule D. For the
avoidance of doubt, “Closing Cash” shall not include (a) the Cash Grant Or Tax
Equity Proceeds (to the extent received by an Acquired Company prior to Closing)
or (b) any restricted and “trapped” cash (including cash posted to support
letters of credit and deposits with third parties (including landlords), and in
any case shall be calculated net of any checks issued by the Acquired Companies
which remain outstanding as of the Effective Time.
“Closing Date” has the meaning set forth in Section 2.01(f).
“Closing Net Indebtedness Amount” means the amount of all Indebtedness of the
Acquired Companies outstanding as of the Effective Time, excluding (i) any
Project Company Indebtedness, (ii) any Permitted Liens, and (iii) any
Indebtedness of the Acquired Companies set forth in Section 1.01(f) and Section
1.01(g) of the Seller Disclosure Schedules.
“Closing Payment” has the meaning set forth in Section 2.01(d).
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the Recitals.
“Company Employees” means all employees of the Acquired Companies.
“Company Financial Statements” has the meaning set forth in Section 4.06(a).
“Company Group” means either of (i) the Acquired Companies, taken as a whole, or
(ii) the Mt. Signal Project Company Group, taken as a whole.
“Company Material Adverse Effect” means any change, event, effect, fact,
circumstance, matter or occurrence (each an “Event”) that, individually or
together with any other Event or Events, has had or could be reasonably expected
to have or result in a material adverse effect on or change in or to the
business, operations, properties, condition (financial or otherwise), Assets,
Liabilities or results of operations of a Company Group; provided, that, in no
event shall any of the following, alone or in combination, be taken into account
in determining whether there has been or will be a “Company Material Adverse
Effect”: (a) any changes generally affecting the industries in which the
Acquired Companies operate (including the solar power generation industry, the
renewable power generation industry, or the electric power generation,
transmission or distribution industry), whether international, national,
regional, state, provincial or local, (b) changes in international, national,
regional, state, provincial or local wholesale or retail markets for electric
power or related products and operations, including those due to actions by
competitors and regulators, (c) changes in general regulatory or political
conditions, including any acts of war or terrorist activities, (d) changes in
international, national, regional, state, provincial or local electric
transmission or distribution systems generally, (e) changes in the markets for
or costs of commodities or supplies generally, (f) effects of weather,
meteorological events or other natural disasters or natural occurrences beyond
the control of the Acquired Companies, (g) any change of Law or regulatory
policy, including any trade sanction, rate or tariff, and any application
thereof, (h) changes or adverse conditions in the financial, banking or
securities markets, including those relating to debt financing and, in each
case, including any disruption thereof and any decline in the price of any
security or any market index, (i) the negotiation, announcement, execution or
delivery of this Agreement or the pendency or pursuit of the transactions
contemplated hereby, including any litigation resulting therefrom, (j) any
change in accounting requirements or principles, (k) any new generating
facilities and their effect on pricing or transmission, (l) any change or effect
which is cured in full (including by means of any cash payment or payments) by
the Closing Date, to the extent that any such cure shall be acceptable to Buyer
in its reasonable discretion; and (m) any actions taken in accordance with this
Agreement or the other agreements contemplated hereby or consented to by Buyer;
provided, further, that in the case of the foregoing clauses (a), (b), (c), (d),
(e), (f), (g), (h) and (j) such Events (individually or together with other
Events) shall be taken into account in determining whether a Company Material
Adverse Effect has occurred to the extent disproportionately



- 4 -
 

--------------------------------------------------------------------------------




affecting a Company Group, relative to other similar Persons operating in the
solar power generation industry in the state or territory (in the case of
Projects located in the United States) or country (in the case of all other
Projects) where the applicable Projects are operated.
“Company Operating Agreement” means the Limited Liability Company Agreement of
Silver Ridge Power, LLC, dated August 8, 2013, between Seller and Riverstone, as
amended.
“Company Transaction Expenses” means, except as otherwise expressly set forth in
this Agreement, the aggregate amount of all out-of-pocket fees and expenses
incurred by or on behalf of, or paid or to be paid by, any Acquired Company in
connection with the process of selling the Acquired Companies or otherwise
relating to the negotiation, preparation or execution of this Agreement or any
documents or agreements contemplated hereby or the performance or consummation
of the transactions contemplated hereby, including (a) any fees and expenses
associated with obtaining necessary or appropriate waivers, consents or
approvals of any Governmental Entity or third parties on behalf of any Acquired
Company; (b) any fees or expenses associated with obtaining the release and
termination of any Liens; (c) all brokers’ or finders’ fees; (d) fees and
expenses of counsel, advisors, consultants, investment bankers, accountants and
auditors and experts; (e) all sale, change-of-control, “stay-around,” retention
or similar bonuses or payments to current or former directors, officers,
employees and consultants paid as a result of or in connection with the
transactions contemplated hereby; and (f) any fees and expenses associated with
the Distribution Transaction.
“Confidentiality Agreement” has the meaning set forth in Section 6.04(a).
“Consent” has the meaning set forth in Section 3.03.
“Contract” means any contract, lease, license, evidence of indebtedness,
mortgage, indenture, purchase order, binding bid, letter of credit, security
agreement, undertaking or other agreement that is legally binding.
The term “control” (including its correlative meanings “controlled by” and
“under common control with”) means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).
“Deductible” has the meaning set forth in Section 9.01(b).
“Depositary” means The Bank of New York Mellon Trust Company, N.A., as
depositary under the Depositary Agreement.


“Depositary Agreement” shall have the meaning assigned to it in the Note
Purchase Agreement.
“Disqualified Person” means (a) any federal, state or local government
(including any political subdivision, agency or instrumentality thereof), (b)
any organization described in Section 501(c) of the Code and exempt from tax
under Section 501(a) of the Code, (c) any entity referred to in Section 54(j)(4)
of the Code, (d) any Person described in Section 50(d)(1) of the Code, (e) any
Person who is not a “United States Person” as defined in Section 7701(a)(30) of
the Code (other than a foreign partnership or foreign passthrough entity),
unless such Person is a foreign person or entity that is subject to U.S. federal
income tax on more than fifty percent (50%) of the gross income for the taxable
year derived by such Person from the Mt. Signal Project Company and thus
qualifies for the exception of section 168(h)(2)(B) of the Code, or (f) any
partnership or other “pass-through entity” (within the meaning of Section
1603(g)(4) of the American Recovery and Reinvestment Tax Act of 2009, as
amended, including a single-member disregarded entity and a foreign partnership
or foreign pass-through entity, but excluding a “real estate investment trust”
as defined in section 856(a) of the Code and a cooperative organization
described in section 1381(a) of the Code, neither of which shall constitute a
pass-through entity for purposes of this clause (f)) any direct or indirect
partner (or other holder of an equity or profits interest) of which is described
in clauses (a) through (e) above unless such person owns such direct or indirect
interest in the partnership or pass-through entity through a “taxable C
corporation”, as that term is used in the Cash Grant Guidance; provided, that if
and to the extent the definition of “disqualified person” under Section 1603(g)
of the American Recovery and Reinvestment Tax Act of 2009, as amended, is
amended after the date hereof, the



- 5 -
 

--------------------------------------------------------------------------------




definition of “Disqualified Person” hereunder shall be interpreted to conform to
such amendment and any guidance issued by the U.S. Treasury Department with
respect thereto.
“Distribution Transaction” has the meaning set forth in Section 6.08.
“Dollars” or “$” means the lawful currency of the United States of America.
“Effective Time” has the meaning set forth in Section 2.01(f).
“Employment Law” means any Law relating to labor or employment relations,
employment discrimination, the terms and conditions of employment, workers’
compensation, unemployment compensation, occupational safety and health,
employee benefits, social security contributions or wage and hours of employees.
“Environmental Law” means any Law relating to (a) the protection, preservation
or restoration of the environment (including air, surface water, groundwater,
drinking water supply, surface land, subsurface land, plant and animal life or
any other natural resource), or (b) the exposure to, or the generation,
treatment, storage, transportation, manufacture, processing, distribution,
handling, Release or disposal of Hazardous Substances.
“EPC Contract” means that certain Engineering, Procurement and Construction
Agreement, dated as of May 22, 2012, by and among the Company and the EPC
Contractors.


“EPC Contractors” means collectively, Abener North America Construction, L.P.
and TEYMA USA, Inc., on a joint and several liability basis.
“EPC Payment Amount” has the meaning set forth in Section 6.10(h).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean any trade or business, whether or not incorporated,
that together with an Acquired Company would be deemed a single employer for
purposes of Section 4001 of ERISA or Section 414 of the Code.
“Estimated Closing Cash” means Seller’s good faith estimate of the Closing Cash,
as set forth on the Estimated Closing Payment Certificate.
“Estimated Closing Payment” means an amount equal to the sum of (a) the Base
Purchase Price, plus (b) fifty percent (50%) of the excess, if any, of the
Estimated Closing Cash over the Base Cash Amount, minus (c) fifty percent (50%)
of the amount, if any, by which Estimated Closing Cash is less than the Base
Cash Amount, minus (d) fifty percent (50%) of the excess, if any, of the
Estimated Net Indebtedness Amount over the Base Net Indebtedness Amount, plus
(e) fifty percent (50%) of the amount, if any, by which Estimated Net
Indebtedness Amount is less than the Base Net Indebtedness Amount. The Estimated
Closing Payment and all components thereof shall be calculated in accordance
with the methodology set forth on Schedule C hereto.
“Estimated Closing Payment Certificate” has the meaning set forth in Section
2.01(e).
“Estimated Net Indebtedness Amount” means Seller’s good faith estimate of the
Closing Net Indebtedness Amount, as set forth on the Estimated Closing Payment
Certificate.
“Event” has the meaning set forth in the definition of Company Material Adverse
Effect.
“Exchange Rate” means the average of the ECB Euro Exchange Reference Rate as
published on Bloomberg screen “EUCFUSD Index” for the ten (10) days immediately
preceding the Closing Date on which such rate is published, after discarding the
highest and lowest of such reference rates. If, for any reason such rate is not
available the parties will agree to use a mutually acceptable reference source
for the exchange rate, e.g. USD per EUR mid spot rate obtained from the WM
Company Page at 4:00 p.m., London time.



- 6 -
 

--------------------------------------------------------------------------------




“Excluded Entities” means the Spain Project Companies, the Puerto Rico Project
Companies and the Italy Project Companies.
“Excluded Entity Group” means each of (i) the Spain Project Companies, taken as
a whole, (ii) the Puerto Rico Project Companies, taken as a whole, and (iii) the
Italy Project Companies, taken as a whole.
“Existing Indemnity Agreement” means the Indemnity Agreement, dated as of
November 9, 2012, among Seller, AES Solar Power, LLC, the Mt. Signal Project
Company and Riverstone, as amended.
“FERC” means the Federal Energy Regulatory Commission.
“FERC Approval” means the approval of FERC to the transactions contemplated
hereby pursuant to Section 203 of the Federal Power Act of 1935, as amended by
the Energy Policy Act of 2005.
“Filing” has the meaning set forth in Section 3.03.
“Financial Statements” has the meaning set forth in Section 4.06(a).
“Fitch” means Fitch Ratings, Ltd., a subsidiary of Fitch, Inc., or any successor
to its statistical rating business.
“GAAP” means United States generally accepted accounting principles.
“Goldman Revolver” means the €20,000,000 Facility Agreement, dated October 19,
2013, among AES Solar Energy, B.V., AES Solar Energy Holdings, B.V., Goldman
Sachs Lending Partners LLC, Goldman Sachs Bank USA and the other parties
thereto.


“Google Investor” means Javelin Solar CA, LLC, or the successor in interest to
its membership interests under the Mt. Signal Tax Equity LLC Agreement.


“Governmental Entity” means any U.S. or foreign federal, state, provincial or
local governmental authority, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.
“Hazardous Substance” means any substance, waste, or material listed, defined,
classified or regulated as a pollutant, contaminant, hazardous substance,
hazardous material, chemical substance, toxic substance, hazardous waste,
radioactive material, solid waste or other similar designations under any
applicable Environmental Law, and including petroleum, petroleum products,
volatile organic compounds, semi-volatile organic compounds, pesticides,
polychlorinated biphenyls, mold, polychlorinated biphenyls, and asbestos and
asbestos-containing materials.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“HSR Approval” has the meaning set forth in Section 6.07(a).
“IFRS” means the International Financial Reporting Standards, as issued and
updated from time to time by the International Accounting Standards Board.
“Indebtedness” means, with respect to any Person, (a) any obligations or
indebtedness for money borrowed from others or in respect of loans or advances;
(b) Liabilities evidenced by any note, bond, debenture or other debt security or
secured by a Lien on any of such Person’s Assets; (c) purchase money
obligations; (d) capitalized lease obligations, conditional sales contracts and
other similar title retention instruments; (e) obligations to pay deferred
purchase price of assets, services or securities, including trade payables which
are past due; (f) reimbursement obligations for letters of credit or similar
instruments that have been drawn; (g) liabilities under any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement or other similar



- 7 -
 

--------------------------------------------------------------------------------




agreement; (h) Company Transaction Expenses; (i) any obligations or indebtedness
of the type described in subsections (a)-(h) above that is guaranteed, directly
or indirectly, in any manner by such Person or for which such Person may be
liable, but excluding endorsements of checks in the ordinary course of business;
(j) interest expense accrued but unpaid on or relating to any of such
obligations or indebtedness; and (k) any prepayment penalties, premiums, late
charges, penalties and collection fees relating to any indebtedness described in
subsections (a) through (j); provided, that, “Indebtedness” with respect to the
Acquired Companies shall not include payables for services among the Acquired
Companies in the ordinary course of business or Indebtedness among the Acquired
Companies.
“Indemnifiable Losses” means any and all claims, injuries, lawsuits,
liabilities, losses, damages, judgments, fines, penalties, Taxes, costs and
expenses, including the reasonable fees and disbursements of counsel (including
fees of attorneys and paralegals, whether at the pre-trial, trial, or appellate
level, or in arbitration) and all amounts reasonably paid in investigation,
defense, or settlement of any of the foregoing.
“Indemnified Buyer Entities” has the meaning set forth in Section 9.01(a).
“Indemnified Entity” has the meaning set forth in Section 9.03(a).
“Indemnified Seller Entities” has the meaning set forth in Section 9.02(a).
“Indemnifying Entity” has the meaning set forth in Section 9.03(a).
“Independent Accountants” has the meaning set forth in Section 2.03(b).
“Intellectual Property” means all of the following: (a) patents and patent
applications, inventions, discoveries, and any renewals, extensions, and
reissues thereto; (b) trademarks, service marks, trade dress, logos, trade names
and registrations thereof, brand names, corporate names, d/b/a’s, symbols, other
indicia of origin, in any jurisdiction, along with the goodwill associated with
the foregoing and symbolized thereby and registrations and applications for
registration thereof; (c) registered and material unregistered copyrights and
registrations and applications for registration thereof; (d) registered internet
domain names; (e) trade secrets, technical data, know-how, show-how, formulae,
methods, designs, and other processes and procedures); and (f) works of
authorship (including software source code and object code, data, databases and
other compilations of information).
“Interests” has the meaning set forth in the Recitals.
“Italy Project Companies” means each of the entities set forth in Section
1.01(a) of the Seller Disclosure Schedule.
“Italy SPE” has the meaning set forth in Section 6.08(a).
“Knowledge” means the actual knowledge of, (a) in the case of Seller, the
individuals listed in Section 1.01(b) of the Seller Disclosure Schedule, and
(b) in the case of Buyer, the individuals listed in Section 1.01 of the Buyer
Disclosure Schedule.
“kW” means a kilowatt.
“Law” means, with respect to any Person, any domestic or foreign, federal,
state, provincial or local statute, law, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, directive, judgment, decree
or other requirement of any Governmental Entity directly applicable to such
Person or any of its respective properties or Assets, as amended from time to
time.
“Liabilities” means any and all direct or indirect liability, Indebtedness,
obligation, commitment, losses, damages, expense, Claim, deficiency, guaranty or
endorsement of any type, whether accrued, absolute, contingent, matured, or
unmatured.



- 8 -
 

--------------------------------------------------------------------------------




“Lien” means any mortgage, pledge, assessment, security interest, lien, adverse
claim, levy, encroachment, or other similar encumbrance.
“Master Transition Framework Agreement” has the meaning set forth in Section
6.08(b).
“Material Contracts” has the meaning set forth in Section 4.09(a).
“Material Project” means each Project that has a nameplate capacity of more than
5 MWs (AC), all of which are listed on Section 1.01(c) of the Seller Disclosure
Schedule.
“Mt. Signal Cash Grant Proceeds Account” means the Cash Grant Proceeds Account
designated, established and created by the Depositary pursuant to the Depositary
Agreement.
“Mt. Signal Construction Account” means the Construction Account designated,
established and created by the Depositary pursuant to the Depositary Agreement.


“Mt. Signal Project Company” means Imperial Valley Solar 1, LLC, a Delaware
limited liability company, together with its successors and permitted assigns.
“Mt. Signal Project Company Group” means the Mt. Signal Project Company and the
Acquired Companies set forth on Section 1.01(d) of the Seller Disclosure
Schedule.
“Mt. Signal Property” means the property eligible for the Section 1603 Grants in
connection with the development by the Mt. Signal Project Company of the
photovoltaic power plant located on certain real property in Imperial County,
California.
“Mt. Signal Revenue Account” means the Revenue Account designated, established
and created by the Depositary pursuant to the Depositary Agreement.


“Mt. Signal Tax Equity LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of Imperial Valley Solar 1 Holdings, LLC, dated as
of October 9, 2013.


“Mt. Signal Transfer” means the transfer by Buyer on or after the Closing Date,
of the Company’s indirect interest in the membership interests of Imperial
Valley Solar 1 Holdings II, LLC.
“Multiemployer Plan” has the meaning set forth in Section 4.11(d).
“Net Cash Grant Proceeds” means the total amount of Cash Grant Proceeds, net of
(i) the amount of any such Cash Grant Proceeds applied toward the repayment of
Indebtedness under the Cash Grant Bridge Loan Agreement and (ii) the EPC Payment
Amount, if and to the extent deducted therefrom in accordance with Section
6.10(h).
“Note Purchase Agreement” means the Four Hundred Fifteen Million Seven Hundred
Thousand Dollar ($415,700,000.00) Note Purchase Agreement, dated as of November
9, 2012, among the Mt. Signal Project Company, The Bank of New York Mellon Trust
Company, N.A. (as collateral agent) and certain holders of the Notes referenced
therein.


“Notes” means the 6.00% Senior Secured Notes issued under the Note Purchase
Agreement.


“Option Agreement” has the meaning set forth in the Recitals.
“Option Closing” has the meaning set forth in the Option Agreement.
“Option Expiration Date” means the earliest of (i) the expiration of the Option
Period, (ii) earlier termination of the Option Agreement in accordance with its
terms and (iii) the Option Closing.



- 9 -
 

--------------------------------------------------------------------------------




“Option Period” has the meaning set forth in the Option Agreement.
“Organizational Documents” means, with respect to any Person, the articles or
certificate of incorporation or organization and by-laws, the limited
partnership agreement, the partnership agreement or the limited liability
company agreement, operating agreement or the trust agreement, or such other
organizational documents of such Person, including those that are required to be
registered or kept in the jurisdiction of incorporation, organization or
formation of such Person and which establish the legal personality of such
Person.
“Outside Date” has the meaning set forth in Section 9.05(b).
“Parent” has the meaning set forth in the Preamble.
“Party” or “Parties” means each of the parties to this Agreement, individually
or collectively as the context requires.
“Permit” has the meaning set forth in Section 4.08.
“Permitted Liens” has the meaning set forth in Section 4.10(c).
“Person” means any individual, corporation, partnership, joint venture, trust,
association, organization, Governmental Entity or other entity.
“Phase I Grant” means the Section 1603 Grant in respect of first phase of the
Mt. Signal Project having an approximate capacity of 107.25 MWs (AC).
“Phase II Grant” means the Section 1603 Grant in respect of the second phase of
the Mt. Signal Project having an approximate capacity of 56.25 MWs (AC).
“Phase III Grant” means the Section 1603 Grant in respect of the third phase of
the Mt. Signal Project having an approximate capacity of 42.75 MWs (AC).
“Pre-Closing Period” means a taxable period that ends on or before the Closing
Date.
“Pre-Closing Project Casualty Event” means any Event or Events occurring after
the date of this Agreement and prior to the Closing Date resulting in a casualty
or other similar physical damage to any Material Project that would reasonably
be expected to remain uncured for more than four (4) months.
“Project” means each solar energy generation facility (whether in early,
development or operating stage) and all related Assets, including Contracts, as
applicable, of each Acquired Company.  
“Project Companies” means the Acquired Companies identified on 1.01(e) of the
Seller Disclosure Schedule.
“Project Companies Financial Statements” has the meaning set forth in Section
4.06(a).
“Project Company Indebtedness” means any Indebtedness of the Project Companies
that (i) is outstanding as of the date of this Agreement, or (ii) was incurred
in compliance with Section 6.02 after the date of this Agreement, and any
guaranty or other security obligations of any Acquired Company in respect of the
foregoing.
“Project IP” means all Intellectual Property which is (i) used by an Acquired
Company in the conduct of the Business in connection with any Project or (ii)
owned or controlled by an Acquired Company and used in connection with any
Project.
“Puerto Rico Project Companies” means AES Solar Power PR, LLC, a Delaware
limited liability company, and each of its Subsidiaries.



- 10 -
 

--------------------------------------------------------------------------------




“Purchase Price” has the meaning set forth in Section 2.01(d).  
“Real Property” means the real property owned or leased by an Acquired Company.
“Release” means any presence, emission, spill, seepage, leak, escape, leaching,
discharge, injection, pumping, pouring, emptying, dumping, disposal, migration,
or release of Hazardous Substances from any source into or upon the environment.
“Released Liabilities” has the meaning set forth in Section 8.02(b).
“Representatives” means, as to any Person, the officers, directors, managers,
employees, authorized agents, counsel, accountants, financial advisers and
consultants of such Person.
“Required Consents” means, collectively, the Buyer’s Required Consents and the
Seller’s Required Consents.
“Riverstone” means R/C US Solar Investment Partnership, L.P., a Delaware limited
partnership.
“Riverstone Consent” means (a) the waiver by Riverstone of any provisions of the
Company Operating Agreement that would prohibit or restrict, or give rise to any
right of first offer or tag-along right in respect of, the consummation of the
transactions contemplated hereby, including (i) the sale, assignment or transfer
of the Interests (ii) the admission of Buyer as a member of the Company or (iii)
the withdrawal of Seller as a member of the Company, (b) the affirmative consent
by Riverstone and the taking of all actions necessary (which actions may be
contingent on the Closing) to admit Buyer as a member of the Company in
accordance with the transactions contemplated hereby, (c) the affirmative
consent by Riverstone to the repayment of Indebtedness under, and the
termination of, the Goldman Revolver as contemplated by Section 7.01(e) and (d)
the affirmative consent of Riverstone to the Assignment and Deferred Conveyance
Agreement and the terms set forth on Exhibit D in respect of the Master
Transition Framework Agreement contemplated by Section 6.08.
“Schedules” means, collectively, the Buyer Disclosure Schedule and the Seller
Disclosure Schedule, and each is referred to as a “Schedule.”
“Section 1603” means Section 1603 of Division B of the American Recovery and
Reinvestment Act of 2009, P.L. 111-5.
“Section 1603 Grants” means any grant described in Section 1603 in respect of
the Mt. Signal Property.
“Section 1603 Program Guidance” means the “Program Guidance for Payments for
Specified Energy Property in Lieu of Tax Credits under the American Recovery and
Reinvestment Act of 2009” promulgated by the United States Department of
Treasury (including all amendments, checklists, FAQs and other guidance
published therewith).
“Securities Act” has the meaning set forth in Section 5.08.
“Seller” has the meaning set forth in the Preamble.
“Seller Disclosure Schedule” means the schedule attached hereto as Schedule B.
“Seller Marks” means the words “AES”, or any trademark, service mark, trade
name, identifying symbol, logo, emblem sign or Internet domain names related
thereto or containing or comprising any of the foregoing, or any
transliterations, abbreviations or extensions thereof or any name or mark
confusingly similar thereto.
“Seller Material Adverse Effect” means any Event that, individually or together
with any other Event or Events, has had or could be reasonably expected to have
or result in a material adverse effect on or change in or to the ability of
Seller to consummate the transactions contemplated by this Agreement.



- 11 -
 

--------------------------------------------------------------------------------




“Seller Pre-Closing Taxes” means fifty percent (50%) of any Taxes imposed on any
Acquired Company attributable to any Pre-Closing Period, and the portion of any
Straddle Period ending on or before the Closing Date, provided, however, that
Seller Pre-Closing Taxes shall not include any such Taxes to the extent such
Taxes are reflected as an accrued Tax liability or expense on the Company
Financial Statements. For purposes of this Agreement, in the case of any
Straddle Period, the amount of any Taxes based on or measured by income or
receipts of any Acquired Company allocable to the Pre-Closing Period shall be
computed as if such taxable year or period ended as of the close of business on
the Closing Date, and the amount of any other Taxes of such Acquired Company
allocable to the Pre-Closing Tax Period shall be equal to the amount of such
Taxes for the entire Straddle Period multiplied by a fraction, the numerator of
which is the number of days in the taxable period ending on the Closing Date and
the denominator of which is the number of days in such Straddle Period.
“Seller’s Required Consents” means the Seller’s Required Regulatory Consents and
the Seller’s Required Third-Party Consents.
“Seller’s Required Regulatory Consents” means the consents specified in Sections
3.03 and 4.03 of the Seller Disclosure Schedule.
“Seller’s Required Third-Party Consents” means the consents specified in
Sections 3.04 and 4.04 of the Seller Disclosure Schedule.
“Spain Project Companies” means AES Solar España I B.V., a company incorporated
in the Netherlands, and AES Solar España II B.V., a company incorporated in the
Netherlands, and each of their respective Subsidiaries.
“Specified Representations” has the meaning set forth in Section 8.01.
“Straddle Period” means a taxable period that begins on or before and ends after
the Closing Date.
“Subsidiary” means, with respect to any Person, any corporation, general or
limited partnership, limited liability company, joint venture or other entity in
which such Person (a) owns, directly or indirectly, fifty percent (50%) or more
of the outstanding voting securities, equity securities, profits interest or
capital interest, (b) is entitled to elect at least one-half (1/2) of the board
of directors or similar governing body or (c) in the case of a limited
partnership or limited liability company, is a general partner or managing
member and has the power to direct the policies, management and affairs of such
entity, respectively.
“Tax” or “Taxes” means any foreign or United States federal, state, or local
income, profits, franchise, transfer, withholding, ad valorem, personal property
(tangible and intangible), employment, payroll, sales and use, value added
(VAT), social security, disability, occupation, real property, severance, excise
and other taxes, charges, levies or other similar assessments imposed by a
Taxing Authority, including any interest, penalty or addition thereto.
“Tax Proceeding” has the meaning set forth in Section 6.03(b).
“Tax Returns” means any return, report or similar statement required to be filed
with a Taxing Authority with respect to any Taxes (including any attached
schedules), including any information return, claim for refund, amended return
and declaration of estimated Tax.
“Taxing Authority” means, with respect to any Tax, the Governmental Entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.
“Third Party” has the meaning set forth in Section 9.03(a).
“Third Party Sale” has the meaning set forth in the Assignment and Deferred
Conveyance Agreement.
“Transaction Documents” means this Agreement and each certificate, instrument,
agreement or other document executed and delivered in connection herewith or the
transactions contemplated hereby, including any Assignment and



- 12 -
 

--------------------------------------------------------------------------------




Deferred Conveyance Agreement contemplated by Section 6.08, but excluding the
Option Agreement, the Italy Purchase Agreement, the Termination Agreement (each,
as defined in the Option Agreement) and the Master Transition Framework
Agreement (and any Asset Management and Services Agreement or O&M Contract
contemplated thereby).
“Transfer Taxes” means all transfer, real property transfer, sales, use, goods
and services, value added, documentary, stamp duty, gross receipts, excise, and
conveyance Taxes and other similar Taxes, duties, fees or charges.
“WARN Act” means the Worker Adjustment and Retraining Notification Act, and
regulations promulgated thereunder, and any comparable state or local Law.
SECTION 1.02    Rules of Construction.
(a)    Unless the context otherwise requires, references in this Agreement to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.
(b)    If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Terms defined in the singular have the corresponding meanings in the
plural, and vice versa. Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa. The term “includes” or “including” shall mean
“including without limitation.” The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear. The word “or” shall not be exclusive.
References to any agreement, document or instrument shall mean a reference to
such agreement, document or instrument as the same may be amended, modified,
supplemented or replaced from time to time.
(c)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. Whenever any action
must be taken hereunder on or by a day that is not a Business Day, then such
action may be validly taken on or by the next day that is a Business Day.
(d)    The Parties acknowledge that each Party and its attorney has reviewed
this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.
(e)    The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
(f)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under, and all accounting determinations
hereunder shall be made in accordance with, GAAP.

ARTICLE 2
Purchase and Sale
SECTION 2.01    Purchase and Sale of the Interests; Closing.
(g)    On the terms of and subject to the satisfaction or waiver of the
conditions contained in this Agreement, Seller agrees to sell to Buyer, and
Buyer agrees to purchase from Seller, the Interests.



- 13 -
 

--------------------------------------------------------------------------------




(h)    Upon the terms of and subject to the satisfaction or waiver of the
conditions contained in this Agreement, at the Closing, Seller will sell,
assign, convey, transfer and deliver to Buyer, and Buyer will purchase and
acquire from Seller, the Interests free and clear of all Liens other than those
arising pursuant to the express terms (without any breach, violation or default
thereof) of this Agreement, the Organizational Documents of the Company, or
applicable securities Laws.
(i)    In consideration of the sale, assignment, conveyance, transfer and
delivery by Seller to Buyer of the Interests at Closing, Buyer shall pay to
Seller an amount equal to the Purchase Price.
(j)    The aggregate purchase price to be paid by Buyer for all of the Interests
shall be an amount equal to the sum of (i) One Hundred Sixty-Five Million
Dollars ($165,000,000) (the “Base Purchase Price”), plus (ii) fifty percent
(50%) of the excess, if any, of the Closing Cash over the Base Cash Amount,
minus (iii) fifty percent (50%) of the amount, if any, by which Closing Cash is
less than the Base Cash Amount, minus (iv) fifty percent (50%) of the excess, if
any, of the Closing Net Indebtedness Amount over the Base Net Indebtedness
Amount, plus (v) fifty percent (50%) of the amount, if any, by which Closing Net
Indebtedness Amount is less than the Base Net Indebtedness Amount (the sum of
the amounts described in the immediately preceding clauses (i) through (v) being
referred to herein as the “Closing Payment”), plus (vi) fifty percent (50%) of
the Cash Grant Or Tax Equity Proceeds (the sum of the amounts described in the
immediately preceding clauses (i) through (vi) being referred to herein as the
“Purchase Price”). The Purchase Price and all components thereof shall be
calculated in accordance with the methodology set forth on Schedule C hereto.
(k)    Not less than five (5) Business Days prior to the scheduled Closing Date,
Seller will prepare and deliver to Buyer a certificate (the “Estimated Closing
Payment Certificate”) setting forth the amounts of the Estimated Closing Cash,
the Estimated Net Indebtedness Amount, and the Estimated Closing Payment, as
well as a computation thereof, which computation shall be prepared in the same
format and using the same methodologies set forth on Schedule C, together with a
reasonably detailed explanation of, and documentation sufficient to confirm the
accuracy of the computation of, the Estimated Closing Payment (including the
Estimated Closing Cash and Estimated Net Indebtedness Amount). At the Closing,
Buyer shall pay the Estimated Closing Payment by wire transfer of immediately
available funds to Seller to the account or accounts identified in the Estimated
Closing Payment Certificate.
(l)    Subject to Section 2.04, the closing of the purchase and sale of the
Interests (the “Closing”) shall take place at the offices of Baker Botts L.L.P.,
at 30 Rockefeller Plaza, New York, New York, 10112, at 10:00 a.m., Eastern
Prevailing Time, on the second (2nd) Business Day following the satisfaction or
waiver of the conditions set forth in Article 7 (other than those conditions
that by their nature are to be satisfied at the Closing but subject to the
satisfaction of such conditions at the Closing), or at such other time, date and
place as may be mutually agreed upon in writing by the Parties (the date on
which the Closing actually occurs being referred to as the “Closing Date”). The
Closing shall be effective for all purposes at 00:00:01 Eastern Prevailing Time
on the Closing Date (the “Effective Time”).
SECTION 2.02    Closing Deliveries. At the Closing:
(a)    Seller will deliver the following to Buyer or its respective designees:
(i)    All Consents obtained by Seller with respect to the consummation of the
transactions contemplated by this Agreement, including copies of the Seller’s
Required Consents;
(ii)    Counterparts, executed by Seller to an agreement assigning and conveying
the Interests to Buyer in accordance with the terms of this Agreement, in the
form of Exhibit A hereto;
(iii)    The certification of non-foreign status under Section 1445(b)(2) of the
Code, in the form of Exhibit B hereto;



- 14 -
 

--------------------------------------------------------------------------------




(iv)    Resignation letters executed by each of the persons set forth on Section
2.02(a) of the Seller Disclosure Schedule, confirming (i) such person’s
resignation from his or her position as a manager, director and/or officer (and
any other similar position) of any of the Acquired Companies and (ii) that such
person has no claims for compensation, termination, loss of the office, unpaid
remuneration or otherwise, each in a form reasonably satisfactory to Buyer;
(v)    Each Assignment and Deferred Conveyance Agreement (if any) required to be
delivered at Closing pursuant to Section 6.08(c), executed by Seller and the
Company; and
(vi)    Such other agreements, documents, instruments and writings as are
required to be delivered by Seller at or prior to the Closing pursuant to the
terms of this Agreement or as are otherwise reasonably required in connection
herewith.
(b)    Buyer will deliver the following to Seller or its designees:
(i)    Payment of the Estimated Closing Payment by wire transfer of immediately
available funds to the account or accounts specified by Seller;
(ii)    A counterpart executed by Buyer to an agreement assigning and conveying
the Interests to Buyer in accordance with the terms of this Agreement, in the
form of Exhibit A hereto;
(iii)    All Consents obtained by Buyer with respect to the consummation of the
transactions contemplated by this Agreement, including copies of the Buyer’s
Required Consents;
(iv)    An acknowledgement counterpart to each Assignment and Deferred
Conveyance Agreement (if any) required to be delivered at Closing pursuant to
Section 6.08(c), executed by Buyer; and
(v)    Such other agreements, documents, instruments and writings as are
required to be delivered by Buyer at or prior to the Closing Date pursuant to
the terms of this Agreement or as are otherwise reasonably required in
connection herewith.
SECTION 2.03    Post-Closing Adjustment.
(a)    After the Closing Date, Seller and Buyer shall cooperate and provide each
other and if applicable, the Independent Accountants, and their respective
Representatives reasonable assistance and access to such books, records,
workpapers and relevant employees (including those of the Acquired Companies) as
they may reasonably request in connection with the matters addressed in this
Section 2.03. Within sixty (60) days after the Closing Date, Buyer will prepare
and deliver to Seller a statement (the “Buyer’s Statement”) setting forth
Buyer’s computation of the Closing Payment (including the Closing Cash and the
Closing Net Indebtedness Amount), which computation shall be prepared in the
same format and using the same methodologies set forth on Schedule C, together
with a reasonably detailed explanation of, and documentation sufficient to
confirm the accuracy of the computation of, the Closing Payment (including the
Closing Cash and the Closing Net Indebtedness Amount).
(b)    If Seller objects to any matter set forth on the Buyer’s Statement, then
it shall provide Buyer written notice thereof (describing in reasonable detail
the specific line items and values that are in dispute and the reasons for such
dispute, and proposing alternative values with respect to such specific line
items) within thirty (30) days of delivery of the Buyer’s Statement; provided,
that Seller and Buyer shall be deemed to have agreed upon all items and amounts
that are not disputed by Seller in such written notice. If, despite good faith
negotiations and efforts by both Parties, the Parties are unable to agree on any
matter set forth on Buyer’s Statement disputed by Seller in accordance with this
Section 2.03(b) within one hundred twenty (120) days after the Closing Date,
either Party may refer such dispute to PricewaterhouseCoopers LLP or, if that
firm declines to act as provided in this Section 2.03(b),



- 15 -
 

--------------------------------------------------------------------------------




another impartial, internationally recognized firm of independent public
accountants other than Seller’s accountants or Buyer’s accountants (the
“Independent Accountants”). Each Party agrees to promptly execute a reasonable
engagement letter, if required to do so by the Independent Accountants. Buyer
and Seller, and their respective Representatives, shall cooperate fully with the
Independent Accountants. The Independent Accountants, acting as experts not
arbitrators, shall make a final and binding determination as to only those
matters in dispute, and using those values (together with other items not in
dispute) shall determine the Closing Payment (including the Closing Cash and the
Closing Net Indebtedness Amount), which shall be prepared in the format and
using the methodologies set forth on Schedule C. The Independent Accountants,
with respect to this Section 2.03(b), shall make such determination on a timely
basis, and in any event within thirty (30) days following its appointment, and
promptly shall notify the Parties in writing of its determination of the Closing
Payment. The Independent Accountants’ determination shall include a worksheet
setting forth all material calculations used in determining the Closing Payment
(including the Closing Cash and the Closing Net Indebtedness Amount) and shall
be based solely on information provided to the Independent Accountants by Buyer
and Seller, and such determination shall be final, binding and conclusive on the
Parties and their respective Affiliates, Representatives, successors and
assignees. The Independent Accountants shall not have the power to modify or
amend any term or provision of this Agreement or modify previously agreed-to
items among the Parties. Each Party shall be liable for and pay one-half (1/2)
of the fees and other costs charged by the Independent Accountants. If Seller
does not object to any matter set forth on Buyer’s Statement within the time
period and in the manner set forth in the first sentence of this Section 2.03(b)
or if Seller accepts the Closing Cash and the Closing Net Indebtedness Amount
set forth on Buyer’s Statement, such Closing Cash and Closing Net Indebtedness
Amount shall become final, binding and conclusive upon the Parties for all
purposes hereunder. Notwithstanding anything in this Agreement to the contrary,
the dispute resolution mechanism contained in this Section 2.03(b) shall be the
exclusive mechanism for resolving disputes, if any, regarding the calculation of
the Closing Payment.
(c)    If the Closing Payment, as finally determined as provided in
Section 2.03(b) (as agreed between the Parties or as determined by the
Independent Accountants or otherwise), (i) exceeds the Estimated Closing
Payment, then Buyer shall pay Seller an amount equal to the amount of such
excess, within five (5) Business Days after such amounts are agreed or
determined pursuant to Section 2.03(b), by wire transfer of immediately
available funds to an account or accounts designated by Seller; or (ii) is less
than the Estimated Closing Payment, then Seller shall pay Buyer an amount equal
to the amount of any such shortfall, within five (5) Business Days after such
amounts are agreed or determined pursuant to Section 2.03(b), by wire transfer
of immediately available funds to an account designated by Buyer; or (iii) is
equal to the Closing Payment, then no payment shall be made pursuant to this
Section 2.03.
SECTION 2.04    Cash Grant Or Tax Equity Proceeds. Following the Closing, if and
when, at any time and from time to time any Cash Grant Or Tax Equity Proceeds
are received by or on behalf of an Acquired Company, Seller shall be entitled to
receive from Buyer an amount equal to fifty percent (50%) of such Cash Grant Or
Tax Equity Proceeds, which amount shall be paid by Buyer to Seller within five
(5) Business Days after the receipt of such Cash Grant Or Tax Equity Proceeds.
The Parties agree that the receipt by any Acquired Company and the payment to
Seller of Cash Grant Or Tax Equity Proceeds shall be treated for Tax purposes in
a manner that does not give rise directly or indirectly to income to Buyer. In
the event that any Cash Grant Or Tax Equity Proceeds received by or on behalf of
the Mt. Signal Project is reduced pursuant to an audit by a Governmental Entity
after Buyer has paid such Cash Grant Or Tax Equity Proceeds to Seller, Seller
shall reimburse Buyer for fifty percent (50%) of the amount of any such
reduction. For the avoidance of doubt, Buyer acknowledges and agrees that any
payments made by Buyer to Seller in respect of such Cash Grant Or Tax Equity
Proceeds shall represent one hundred percent (100%) of the economic interests
that Buyer may otherwise have had in such Cash Grant Or Tax Equity Proceeds, and
shall have no effect on Riverstone’s economic interest in such Cash Grant Or Tax
Equity Proceeds.
SECTION 2.05    Withholding. In the event that Buyer becomes aware that Buyer is
potentially required to deduct and withhold from the amounts otherwise payable
pursuant to this Agreement any amounts with respect to the making of such
payment under the Code or any provision of Tax Law, the Parties shall cooperate
and use their reasonable best efforts to reach a mutual agreement as to whether
any such withholding is required, and the amount and treatment of such
withholding.



- 16 -
 

--------------------------------------------------------------------------------





ARTICLE 3
Representations and Warranties Relating to Seller
Except to the extent qualified by any matter set forth in the Seller Disclosure
Schedule in accordance with Section 10.12, Seller hereby represents and warrants
to Buyer as of the date hereof and as of the Closing Date as follows:
SECTION 3.01    Organization and Existence. Seller is a limited liability
company organized under the laws of the State of Delaware and Parent is a
corporation organized under the laws of the State of Delaware. Each of Seller
and Parent has all requisite power and authority required to enter into this
Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. Each of Seller and
Parent is duly organized, validly existing and in good standing in its
jurisdiction of organization. Each of Seller and Parent is duly qualified or
licensed to do business in each other jurisdiction where the actions required to
be performed by it hereunder makes such qualification or licensing necessary,
except in those jurisdictions where the failure to be so qualified or licensed
would not, individually or in the aggregate, reasonably be expected to result in
a Seller Material Adverse Effect.
SECTION 3.02    Authorization. The execution, delivery and performance by each
of Seller and Parent of this Agreement and the other Transaction Documents to be
executed by it, and the consummation by Seller and Parent of the transactions
contemplated hereby and thereby, are within each of Seller and Parent’s powers
and have been duly authorized by all necessary limited liability company action
or corporate action, as applicable on the part of Seller and Parent. This
Agreement and the other Transaction Documents to which Seller or Parent is a
party have been duly executed and delivered by Seller or Parent, as applicable.
Each of this Agreement and the other Transaction Documents to which Seller or
Parent is a party constitute (assuming the due execution and delivery by each
other Party hereto and thereto) a valid and legally binding obligation of Seller
or Parent, as applicable, enforceable against Seller or Parent, as applicable,
in accordance with its terms, subject in all respects to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and general
equitable principles (whether considered in a proceeding in equity or at law).
SECTION 3.03    Governmental Consents of Seller; Litigation. No consent,
approval, waiver, notice, license, permit, order or authorization (each, a
“Consent”) of, or registration, declaration or filing (each, a “Filing”) with,
any Governmental Entity which has not been obtained or made by Seller is
required to be obtained or made by Seller in connection with the execution and
delivery of this Agreement and the other Transaction Documents to be delivered
hereunder by Seller and the consummation by Seller of the transactions
contemplated hereby and thereby, other than (a) the Seller’s Required Regulatory
Consents and (b) the Consents and Filings the failure of which to obtain or make
would not reasonably be expected to have a Seller Material Adverse Effect. No
legal action, suit, arbitration, governmental investigation or other legal,
judicial or administrative proceeding is pending or, to the Knowledge of Seller,
threatened, against Seller or any of its Affiliates (excluding any Acquired
Company), that would reasonably be expected to result in a Seller Material
Adverse Effect.
SECTION 3.04    Noncontravention. Subject to Seller obtaining the Seller’s
Required Consents, the execution, delivery and performance of this Agreement and
the other Transaction Documents to be delivered hereunder by Seller does not,
and the consummation by Seller of the transactions contemplated hereby and
thereby will not, (a) contravene, violate or breach any of the terms, conditions
or provisions of the Organizational Documents of Seller, (b) contravene, violate
or breach any term, condition or provision of, or result in the termination,
acceleration or default of, or entitle any party to accelerate any obligation or
indebtedness under, any mortgage, lease, franchise, license, Permit, agreement,
instrument, arbitration award, to which Seller is a party or by which Seller or
any of its material Assets is bound or (c) conflict with, or result in a
violation or breach of any Law applicable to Seller or any of its Assets or
require any consent or approval of any third party under any applicable Law,
except, in the case of each of the foregoing clauses (b) and (c), for any such
items which would not reasonably be expected to result in a Seller Material
Adverse Effect.
SECTION 3.05    Title. Seller is, and as of the Closing Seller will be, the
direct legal and beneficial owner of, and shall have good and marketable title
to, the Interests, free and clear of all Liens other than those arising pursuant



- 17 -
 

--------------------------------------------------------------------------------




to the express terms (without any breach, violation or default thereof) of this
Agreement, the Organizational Documents of the Company, or applicable securities
Laws. Other than this Agreement and the Organizational Documents of Seller, the
Interests are not subject to any voting trust agreement or any Contract
restricting or otherwise relating to the voting, dividend rights or disposition
of such Interests. The Interests are not certificated. The Interests are validly
issued and Seller is not obligated to make any further payment with respect
thereto solely as a result of its ownership of the Interests or its status as a
member of the Company.
SECTION 3.06    Compliance with Laws. Neither Seller nor Parent is in violation
of any Law, except for violations that would not reasonably be expected to
result in a Seller Material Adverse Effect.
SECTION 3.07    Brokers. Except as set forth in Section 3.07 of the Seller
Disclosure Schedule, neither Seller nor any of its Affiliates (excluding any
Acquired Company) has any liability or obligation to pay fees or commissions to
any broker, finder or agent with respect to the transactions contemplated by
this Agreement.


ARTICLE 4
Representations and Warranties Relating to the
Acquired Companies
Except to the extent qualified by any matter set forth in the Seller Disclosure
Schedule in accordance with Section 10.12, Seller hereby represents and warrants
to Buyer as of the date hereof and as of the Closing Date, as follows:
SECTION 4.01    Organization and Existence. Each Acquired Company, (a) is duly
organized and validly existing and in good standing under the laws of its
jurisdiction of organization; (b) has the requisite power and authority to own,
lease and operate its Assets and to carry on its Business; and (c) is duly
qualified or licensed to transact business in each jurisdiction in which the
properties owned, leased or operated by it or the nature of the business
conducted by it makes such qualification necessary, except, in the case of this
clause (c), as would not be material to a Company Group.
SECTION 4.02    Capitalization and Subsidiaries. Section 4.02 of the Seller
Disclosure Schedule sets forth the following information for each of the
Acquired Companies and their respective Subsidiaries: (i) legal name, (ii)
jurisdiction of organization and (iii) ownership. Except as set forth in Section
4.02 of the Seller Disclosure Schedule, the Acquired Companies do not own any
direct or indirect equity interest, participation or voting right in any other
Person or any options, warrants, convertible securities, exchangeable
securities, subscription rights, conversion rights, exchange rights, stock
appreciation rights, phantom stock, profit participation or other similar rights
in or issued by any other Person, and no such interests, securities or rights
are outstanding (other than pursuant to this Agreement) in respect of the
Acquired Companies or their respective Subsidiaries. To the Knowledge of Seller,
none of the officers, managers or directors of any Acquired Company is a
representative of Seller, other than the individuals set forth on Section
2.02(a) of the Seller Disclosure Schedule in their capacities set forth therein.
If the Parties become aware that any officer, manager or director of any
Acquired Company is a representative of Seller (other than the individuals set
forth on Section 2.02(a) of the Seller Disclosure Schedule in their capacities
set forth therein), Seller shall cause such officer, manager or director to
promptly resign from such position.
SECTION 4.03    Governmental Consents of the Acquired Companies. No Consent of
or Filing with any Governmental Entity which has not been obtained or made by
any Acquired Company is required to be obtained or made by any Acquired Company
in connection with the execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby, other than
(a) the Seller’s Required Regulatory Consents and (b) such Consents and Filings
the failure of which to obtain or make would not be material to a Company Group.



- 18 -
 

--------------------------------------------------------------------------------




SECTION 4.04    Noncontravention. Subject to Seller obtaining the Seller’s
Required Consents, the execution, delivery and performance of this Agreement and
the other agreements and instruments to be delivered hereunder by Seller does
not, and the consummation by Seller of the transactions contemplated hereby and
thereby will not, with respect to any Acquired Company, (a) contravene, violate
or breach any of the terms, conditions or provisions of the Organizational
Documents of any Acquired Company, (b) except for matters set forth in Section
4.04 of the Seller Disclosure Schedule, contravene, violate or breach any
provision of, or result in the termination or acceleration or default of, or
entitle any party to accelerate any obligation or indebtedness under, any
Material Contract or result in the imposition or creation of any Lien (other
than Permitted Liens) on any material Assets, or (c) conflict with, or result in
a violation or breach of any Law applicable to any Acquired Company or its
Assets or require any consent or approval of any third party under any
applicable Law, except, in the case of each of the foregoing clauses (b) and
(c), for any such items which would not be material to a Company Group.
SECTION 4.05    Title to Subsidiaries. Each Acquired Company is the direct legal
and beneficial owner of, and has good and marketable title to, the equity
interests reflected to be owned by such Person in Section 4.02 of the Seller
Disclosure Schedule, free and clear of all Liens other than those (a) set forth
in Section 4.05 of the Seller Disclosure Schedule or (b) arising pursuant to the
express terms (without any breach, violation or default thereof) of this
Agreement, the Organizational Documents of the Acquired Companies, or applicable
securities Laws. No Acquired Company Subsidiary is a party to any agreement
granting to any Person, and no Acquired Company Subsidiary has granted to any
Person, any option for the purchase, subscription, allotment or issue of any
unissued interests, units or other securities (including convertible securities,
warrants or convertible obligations of any nature) of any Acquired Company. The
shares, membership interests or other equity interests of the Acquired Companies
(other than the Company) are not subject to any voting trust, shareholder
agreement, pledge agreement, preemptive right, right of first refusal, right to
purchase, voting agreement, or similar Contract, in each case, other than, (i)
as applicable, as set forth in Organizational Documents of the Acquired
Companies or this Agreement, (ii) pursuant to the Project Company Indebtedness
or (iii) as would not be material to a Company Group.
SECTION 4.06    Financial Statements; Absence of Changes; No Undisclosed
Liabilities.
(a)    Seller has made available to Buyer (i) the audited consolidated balance
sheets, together with the related consolidated statements of operations,
statements of changes in equity and statements of cash flows, of the Company as
of and for each of the fiscal years ended December 31, 2012 and 2013 (the
“Company Financial Statements”) and (ii) (A) audited financial statements, to
the extent available (as identified on Section 4.06(a) of the Seller Disclosure
Schedule), as of and for each of the fiscal years ended December 31, 2012 and
2013 of each Project Company identified on Section 4.06(a) of the Seller
Disclosure Schedule and (B) the unaudited financial statements as of and for the
first quarter of 2014, of the Mt. Signal Project Company (collectively, the
“Project Companies Financial Statements” and together with the Company Financial
Statements, the “Financial Statements”). The Financial Statements have been
prepared from the books and records of the Acquired Companies in accordance with
GAAP (or as applicable, IFRS or other applicable local accounting standards),
and fairly present in all material respects the consolidated assets, financial
position and consolidated results of operations of the applicable Acquired
Companies (including, for the avoidance of doubt, the Excluded Entities) as of
the date thereof or for the period set forth therein.
(b)    The Acquired Companies maintain systems of internal accounting controls
sufficient to provide reasonable assurances that: (i) all material transactions
are executed in accordance with management’s general or specific authorization;
(ii) all material transactions are recorded as necessary to permit the
preparation of financial statements in conformity with GAAP (or as applicable,
IFRS or other applicable local accounting standards) and to maintain
accountability for Assets; and (iii) access to Assets is permitted only in
accordance with management’s general or specific authorization.
(c)    Except as set forth in Section 4.06(c) of the Seller Disclosure Schedule,
since December 31, 2013 through the date of this Agreement, (i) the Business of
each Acquired Company has been conducted in accordance with the ordinary course
of business consistent with past practices in all material respects, (ii) there
has not been any Company Material Adverse Effect and (iii) no Acquired Company
has:



- 19 -
 

--------------------------------------------------------------------------------




(i)    engaged in any material new line of business;
(ii)    paid or made any non-cash dividend or other non-cash distribution;
(iii)    except as otherwise required pursuant to contract, Law or regulatory
requirement, or in the ordinary course of business consistent with past
practice: (A) increased the salary or other compensation of any director,
officer or, other employee of any Acquired Company, or (B) granted any unusual
or extraordinary bonus, benefit or other direct or indirect compensation to any
director, officer or other employee of any Acquired Company; or
(iv)    agreed or committed to do any of the foregoing.
(d)    Except for Liabilities disclosed in Section 4.06(d) of the Seller
Disclosure Schedule, the Acquired Companies have no Liabilities that would be
required to be reflected in the Financial Statements (including, in the case of
year-end audited Financial Statements, the footnotes thereto), which are not
reflected or reserved against in the Balance Sheet, other than Liabilities not
in excess of Three Hundred Seventy-Five Thousand Dollars ($375,000) individually
or Two Million Dollars ($2,000,000) in the aggregate.
SECTION 4.07    Litigation.
(a)    Except as disclosed in Section 4.07(a) of the Seller Disclosure Schedule,
there are no Claims pending or, to the Knowledge of Seller, threatened, against
any Acquired Company, or the officers, directors or managers of any Acquired
Company, in their capacity as such, before any Governmental Entity or any
arbitrator that (i) affects any Acquired Company or the Assets of any Acquired
Company and would, individually or in the aggregate, reasonably be expected to
be materially adverse to a Company Group or (ii) would be reasonably likely to
result in any Liabilities of the Acquired Companies in excess of Three Hundred
Seventy-Five Thousand Dollars ($375,000) individually or Two Million Dollars
($2,000,000) in the aggregate or (iii) seeks a writ, judgment, order, injunction
or decree restraining, enjoining or otherwise prohibiting or making illegal any
of the transactions contemplated by this Agreement.
(b)    There are no condemnation or similar proceedings affecting any of the
Assets owned by the Acquired Companies that are currently pending or, to
Seller’s Knowledge, threatened, and that would be materially adverse to a
Company Group.
SECTION 4.08    Compliance with Laws and Permits. Each of the Acquired Companies
are in compliance in all material respects with all Laws and orders applicable
to it, except for any noncompliance that would not be material to a Company
Group. None of the Acquired Companies, Seller or any of their Affiliates have
received any notice of any material violation of, noncompliance with, or Claims
under any of the foregoing. All permits, certificates, variances, exemptions,
identification numbers, franchises, licenses, orders and other authorizations,
Consents and approvals (“Permits”) of all Governmental Entities that the
Acquired Companies require in order to own, lease, maintain, operate and conduct
their Businesses in all material respects, are held by the applicable Acquired
Company, except for any omissions or defects that would not be material to a
Company Group. The Acquired Companies are not in violation of the terms of any
Permits from Governmental Entities used in the operation of their Businesses,
except for any violation that would not be material to a Company Group.
SECTION 4.09    Contracts.
(a)    Other than Contracts with respect to which the Acquired Companies will
not be bound or have liability after the Closing, Section 4.09 of the Seller
Disclosure Schedule sets forth a list of the following Contracts in effect as of
the date of this Agreement (i) to which an Acquired Company is a party or (ii)
to which an Acquired Company or the Assets of any Acquired Company is bound:



- 20 -
 

--------------------------------------------------------------------------------




(i)    Contracts relating to a Material Project requiring payments in excess of
Two Million Dollars ($2,000,000) per annum;
(ii)    Contracts for the purchase, sale or delivery of electric energy in any
form (physical or financial) with respect to a Material Project, including
energy, capacity or ancillary services;
(iii)    Contracts for the metering or transmission of electric power with
respect to a Material Project;
(iv)    Contracts for the interconnection of a Material Project with the
electric transmission or distribution system;
(v)    Contracts for the award of feed-in tariffs with respect to a Material
Project;
(vi)    Contracts for the engineering, design or construction of a Material
Project;
(vii)    leases for Real Property relating to a Material Project;
(viii)    other than Contracts of the nature addressed by Section 4.09(a)(i) -
(vii), Contracts (A) for the sale of any Asset of an Acquired Company or (B)
that grant a right or option or creates any other Liability to purchase or sell
any Asset, other than in each case Contracts for transactions with a value of
less than Three Hundred Seventy-Five Thousand Dollars ($375,000) individually or
Two Million Dollars ($2,000,000) in the aggregate.
(ix)    other than Contracts of the nature addressed by Section 4.09(a)(i) -
(viii), Contracts for the receipt of any Assets or services requiring payments
in excess of Two Million Dollars ($2,000,000) for each individual Contract;
(x)    Contracts with respect to which Buyer or the Acquired Companies will be
required to assume the guaranty obligations or Indebtedness of Seller or any
Affiliate of Seller (other than the Acquired Companies) upon the Closing or
thereafter;
(xi)    other than Contracts of the nature addressed by Section 4.09(a)(i) -
(x), Contracts with a Governmental Entity;
(xii)    Contracts containing ongoing warranties with respect to the project
equipment of any Material Project with value in excess of Two Million Dollars
($2,000,000);
(xiii)    Contracts with Seller or any Affiliate of Seller (other than any
Acquired Company);
(xiv)    Contracts under which an Acquired Company has created, incurred,
assumed or guaranteed any outstanding Indebtedness for borrowed money or any
capitalized lease obligation, or under which it has imposed a security interest
on any of its Assets, which security interest secures outstanding Indebtedness
for borrowed money, other than, in either case, Contracts contemplating
outstanding obligations of less than Two Million Dollars ($2,000,000) in the
aggregate;
(xv)    outstanding agreements of guaranty, surety, indemnification (excluding
indemnification provisions customarily included in Contracts entered into in the
ordinary course of business) or similar obligation, direct or indirect, by such
Acquired Company, other than, in each case, Contracts contemplating outstanding
obligations of less than Two Million Dollars ($2,000,000) in the aggregate;



- 21 -
 

--------------------------------------------------------------------------------




(xvi)    outstanding futures, swap, collar, put, call, floor, cap, option or
other Contracts that are intended to benefit from or reduce or eliminate the
risk of fluctuations in the price of commodities or foreign exchange rates,
other than, in either case, Contracts with a notional value of less than Two
Million Dollars ($2,000,000) in the aggregate, or with a remaining term of less
than ninety (90) days;
(xvii)    Contracts that contain any covenant restricting any of the Acquired
Companies from competing or engaging in any line of business or in any
geographic area;
(xviii)    partnership, joint venture or limited liability company agreements,
other than agreements among Acquired Companies to which there are no third
parties;
(xix)    Contracts relating to any material Intellectual Property;
(xx)    Contracts with any Company Employees, to the extent any such Contract
requires aggregate annual payments in excess of Two Hundred Thousand Dollars
($200,000); and
(xxi)    Contracts pursuant to which any Acquired Company has made any loan or
advanced any monies or credit to any Person that will continue in effect after
the Closing, other than accounts receivable or similar credit advanced in the
ordinary course of business.
The foregoing Contracts are collectively referred to as the “Material
Contracts”.
(b)    Buyer has been provided with true and correct copies of all Material
Contracts, including all annexes, schedules, exhibits, ancillary agreements,
amendments, restatements or other changes thereto.
(c)    Each Material Contract (other than a Material Contract that will
terminate or expire by its terms prior to Closing) is in full force and effect
and constitutes the valid and binding obligation of the Acquired Company that is
a party thereto and, to the Knowledge of Seller, the other parties thereto and
is in full force and effect, except in each case where the failure to constitute
a valid and binding obligation or to be in full force and effect would not be
material to a Company Group.
(d)    None of the Acquired Companies are in breach or default under any
Material Contract and, to Seller’s Knowledge, no other party to any of the
Material Contracts is in breach or default thereunder, except in each case for
breaches or defaults that would not be material to a Company Group. To Seller’s
Knowledge, except as would not be material to a Company Group (i) no Event has
occurred which with notice or passage of time, or both, would constitute a
breach or default, or would allow termination, modification, or acceleration,
under any Material Contract and (ii) neither Seller nor any Acquired Company has
received a written notice by a party to a Material Contract asserting that any
condition exists or Event has occurred that, with notice or lapse of time or
both, would constitute a basis for force majeure or a claim of excusable delay
or nonperformance, by any party, under any Material Contract. Except as set
forth in Section 4.09 of the Seller Disclosure Schedule, no Acquired Company has
received written notice of any Claim or cause of action against it, whether for
liquidated damages or other monetary damages, under any Material Contract.
SECTION 4.10    Ownership of Assets; Real Property.
(a)    Each Acquired Company has good and marketable title to and possession of
the Assets owned by it free and clear of any Liens (other than Permitted Liens)
and has valid leases, licenses or other rights to use its Assets.
(b)    The Assets of the Acquired Companies are sufficient in all material
respects for the conduct of the Business in substantially the same manner as
conducted as of the date hereof, except as would not be material to a Company
Group.



- 22 -
 

--------------------------------------------------------------------------------




(c)    Except as set forth in Section 4.10(c) of the Seller Disclosure Schedule,
the Acquired Companies have good, marketable and valid title to, or valid
leasehold, easement, interests or other entitlements in, all of the real
property material to the Business, taken as a whole, free and clear of all Liens
other than (i) such imperfections of title, easements, encumbrances,
restrictions and other Liens which do not materially interfere with their
ability to conduct their Businesses or to utilize such properties for their
intended purposes, (ii) materialmen’s, mechanics’, carriers’, workmen’s,
warehousemen’s, repairmen’s and other like Liens arising in the ordinary course
of business, or deposits to obtain the release of such Liens, to the extent
relating to amounts not yet due and payable or being contested in good faith,
(iii) Liens for Taxes not yet due and payable or being contested in good faith,
(iv) Liens that secure debt obligations that are reflected in the Financial
Statements or that are required in connection with the Project Company
Indebtedness, (v) Liens arising under conditional sales contracts and equipment
leases with third parties entered into in the ordinary course of business
consistent with past practices and (vi) zoning, entitlement and other land use
and environmental regulations promulgated by any Governmental Entity which do
not materially interfere with their ability to conduct their Businesses or to
utilize such properties for their intended purposes (the Liens referenced in
clauses (i) through (vi) hereof being referred to as “Permitted Liens”).
SECTION 4.11    Labor, Employment and Benefits Matters.
(a)    Section 4.11(a) of the Seller Disclosure Schedule contains a list, as of
the date of this Agreement and to the Knowledge of Seller, of each Benefit Plan,
other than individual employment, severance, compensation or similar agreements
with individual employees. With respect to each Benefit Plan, Seller has made
available to Buyer copies of all material plan documents and any other material
related documents, including all amendments thereto.
(b)    There are no material undisclosed liabilities of the Acquired Companies
relating to current or former Company Employees, including relating to
compensation and benefits, termination of employment or any Benefit Plan.
(c)    Neither the execution of this Agreement, nor the consummation of the
transactions contemplated hereby (either alone or upon the occurrence of any
additional or subsequent event) is reasonably expected to: (i) entitle any
Company Employees to severance pay or any increase in severance pay upon any
termination of employment after the date hereof, (ii) accelerate the time of
payment or vesting, result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to any of the Benefit Plans, or
(iii) result in any payment (whether in cash or property or the vesting of
property) by any Acquired Company or any of its Affiliates which would not be
deductible under Section 280G of the Code.
(d)    None of the Benefit Plans (i) is (or, if it were maintained within the
United States, would be) subject to Title IV of ERISA or is a “multiemployer
plan” as defined in Section 3(37) of ERISA (a “Multiemployer Plan”); (ii) is a
multiple employer pension plan subject to Section 4063 of ERISA or (iii) is a
“multiple employer welfare arrangement” as defined in Section 3(40)(A) of ERISA,
and no Acquired Company nor any of its ERISA Affiliates has in the six (6) years
preceding the date of this Agreement sponsored, maintained or contributed to an
employee benefit plan that is subject to Title IV of ERISA or is a Multiemployer
Plan.
(e)    No Acquired Company sponsors nor has sponsored any plan that provides for
any post-employment or post-retirement health or medical or life insurance
benefits, except as required by Section 4980B of the Code or other applicable
Law. No Acquired Company has entered into written agreement with any Person that
promises or guarantees any such retiree medical, health or life insurance or
other retiree welfare benefits.
(f)    Except as set forth on Section 4.11(f) of the Seller Disclosure Schedule,
none of the Acquired Companies is a party to any labor or collective bargaining
agreement and there are no labor or collective bargaining agreements which
pertain to any Company Employees. The Acquired Companies have made available to
Buyer correct



- 23 -
 

--------------------------------------------------------------------------------




and complete copies of the labor or collective bargaining agreements listed on
Schedule 4.11(f), together with all amendments, modifications or supplements
thereto.
(g)    Except as set forth on Section 4.11(g) of the Seller Disclosure Schedule,
no labor organization or group of Company Employees has made a pending demand
for recognition, and there are no representation proceedings or petitions
seeking a representation presently pending or, to the Knowledge of Seller,
threatened to be brought or filed, with the National Labor Relations Board or
other labor relations tribunal. To the Knowledge of the Seller, there is no
organizing activity involving any of the Acquired Companies pending or
threatened by any labor organization or group of Company Employees.
(h)    There are no strikes, work stoppages, slowdowns, lockouts or arbitrations
or material grievances or other labor disputes pending or, to the Knowledge of
Seller, threatened against or involving any of the Acquired Companies. There are
no unfair labor practice charges, grievances or Claims pending or, to the
Knowledge of Seller, threatened by or on behalf of any Company Employee or group
of Company Employees.
(i)    None of the Acquired Companies has effectuated a “plant closing” or “mass
layoff” as those terms are defined in the WARN Act, affecting in whole or in
part any site of employment, facility, operating unit or employee of the
Acquired Companies, without complying with all provisions of the WARN Act, or
implemented any early retirement, separation or window program within the
twenty-four (24) months prior to the date of this Agreement, nor has any
Acquired Company announced any such action or program for the future.
(j)    Notwithstanding any provision of this Agreement to the contrary, the
representations and warranties in this Section 4.11, together with those in
Section 4.06 (Financial Statements; Absence of Changes; No Undisclosed
Liabilities) and Section 4.08 (Compliance with Law and Permits), are the sole
and exclusive representations of Seller relating to labor, employment and
benefit matters.
SECTION 4.12    Environmental Matters. Except as disclosed in Section 4.12 of
the Seller Disclosure Schedule: (a) except as would not reasonably be expected
to be materially adverse to a Company Group, the Acquired Companies are and have
been in compliance with, and have no liability under, applicable Environmental
Laws; (b) the Acquired Companies have received no written notice alleging
material violations of or material liability under Environmental Laws or with
respect to Hazardous Substances, and there are no suits, Claims or proceedings
pending or, to the Knowledge of Seller, threatened against the Acquired
Companies alleging any material violation of, or material liability under, any
Environmental Law or with respect to Hazardous Substances; (c) the Acquired
Companies are not subject to any decree, order or judgment which is still in
effect requiring the investigation or cleanup of any Hazardous Substance under
any Environmental Law at any real property or facility currently or formerly
owned or operated by the Acquired Companies; (d) except as would not reasonably
be expected to be materially adverse to a Company Group, the Acquired Companies
have not assumed or provided indemnity against any liability under any
Environmental Law or with respect to Hazardous Substances; (e) except as would
not reasonably be expected to be materially adverse to a Company Group, no
Acquired Company has arranged, by Contract or otherwise, for the transportation,
disposal or treatment of Hazardous Substances at any location such that it would
reasonably be expected to be subject to liability under Environmental Laws;
(f) except as would not reasonably be expected to be materially adverse to a
Company Group, there has been no Release of Hazardous Substances at, on, under,
or from real property currently owned, operated or leased by the Acquired
Companies nor was there such a Release at any real property formerly owned,
operated or leased by the Acquired Companies during the period of such
ownership, operation, or tenancy, in each case such that the Acquired Companies
could reasonably be expected to be subject to liability under Environmental Law
or with respect to Hazardous Substances; (g) except as would not reasonably be
expected to be materially adverse to a Company Group, no underground storage
tanks, above-ground storage tanks, dumps, landfills, wetlands, PCBs, “toxic
mold” or asbestos-containing are present at any real property owned, operated,
or leased by the Acquired Companies; and (h) Seller has made available to Buyer
copies of all material environmental assessments, reports and audits in its
possession or under its control that relate to the environmental condition of
any real property currently or formerly owned, operated or leased by the
Acquired Companies or the Acquired Companies’ compliance with Environmental
Laws. Notwithstanding any provision of this Agreement to the contrary, the
representations and warranties in this Section 4.12, together with those in
Section 4.06 (Financial Statements, Absence of Changes, No Undisclosed



- 24 -
 

--------------------------------------------------------------------------------




Liabilities) and Section 4.08 (Compliance with Law and Permits), are the sole
and exclusive representations relating to environmental matters.
SECTION 4.13    Intellectual Property. Except as would not be material to a
Company Group:
(a)    Each Acquired Company owns, or has the licenses or rights to use all
Project IP as currently used by such Acquired Company and as planned to be used
by such Acquired Company.
(b)    Neither Seller nor any Acquired Company has received from any Person a
Claim alleging that any Acquired Company is infringing or otherwise violating
any Intellectual Property of such Person that is material to the conduct of any
Project or the Business of any Acquired Company.
(c)    The consummation of the transactions contemplated by this Agreement will
not cause, or result in, an Acquired Company being unable, or otherwise not
permitted, to use all Project IP, without the necessity of obtaining a Consent
or payment of any additional license fees or other payments.
(d)    Seller has no Knowledge of (a) any infringement or claimed infringement
by any Acquired Company of any Intellectual Property of others or (b) any
infringement of any Intellectual Property owned by either Acquired Company
SECTION 4.14    Taxes. Except as set forth in Section 4.14 of the Seller
Disclosure Schedule, (i) all material Tax Returns required to be filed by each
Acquired Company have been or will be filed when due in accordance with all
applicable Laws; (ii) all such Tax Returns are true, correct and complete in all
material respects; (iii) all material Taxes (which shall include for the
purposes of this subsection (iii) all income or similar Taxes) due and owing by
each Acquired Company, whether or not shown as due on such Tax Returns
(including estimated tax payments), have been paid in full within the time
required by Law; (iv) all withholding Tax requirements imposed on each Acquired
Company have been satisfied in all material respects, except for amounts that
are being contested in good faith; (v) there is no action, suit, proceeding,
investigation, audit or Claim now active or pending or, to the Knowledge of
Seller, threatened with respect to any Tax with respect to any Acquired Company;
(vi) there are no Liens for Taxes on any Assets or equity interests in any
Acquired Company, except for Permitted Liens; (vii) there are no outstanding
agreements waiving or extending the statutory period of limitation applicable to
any claim for, or the period for the collection or assessment of, Taxes of any
Acquired Company; (viii) each Acquired Company is and has always been classified
for U.S. federal income tax purposes either as a partnership or as a disregarded
entity (and no Acquired Company has made any election to be treated as other
than a partnership or as a disregarded entity for U.S. federal income tax
purposes); (ix) none of the Acquired Companies have taken any action or entered
into any transaction outside the ordinary course of business the result of which
would be to (1) defer the recognition of any item of income or gain from any
Pre-Closing Period to any Post-Closing Period, or (2) accelerate the recognition
of any item of expense, deduction, or loss from any Post-Closing Period to any
Pre-Closing Period; (x) each Acquired Company uses the accrual method of
accounting for U.S. federal income tax purposes; (xi) no Acquired Company has
participated in any listed transaction (within the meaning of and for purposes
of Treasury Regulations Section 1.6011-4) or has been a “material advisor” (as
defined in Section 6111 of the Code); and (xii) no Acquired Company is a party
to or has any liability under any tax sharing, indemnification, or similar
agreement (other than an agreement entered into in the ordinary course of
business of the parties thereto, the principal purpose of which is not
Tax-related, such as a customary lease, license or financing) or could have any
liability for Taxes of any other Persons in a manner other than pursuant to such
an agreement. Notwithstanding any provision in this Agreement to the contrary,
the representations and warranties in this Section 4.14, together with those in
Section 4.06 (Financial Statements, Absence of Changes, No Undisclosed
Liabilities), are the sole and exclusive representations regarding Taxes and all
Tax matters of or related to the Acquired Companies.
SECTION 4.15    Brokers. Except as set forth in Section 4.15 of the Seller
Disclosure Schedule, none of the Acquired Companies has any Liability or
obligation to pay fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.
SECTION 4.16    Intercompany Obligations; Affiliate Transactions.



- 25 -
 

--------------------------------------------------------------------------------




(a)    There is no outstanding Indebtedness between any Acquired Company, on the
one hand, and any Affiliate of Seller (other than an Acquired Company), on the
other hand, other than (i) ordinary course trade payables, (ii) as set forth in
Section 4.16 of the Seller Disclosure Schedule or (iii) any Indebtedness owed to
an Affiliate of the Acquired Companies which will be satisfied in full prior to
the Closing pursuant to Section 6.02(c).
(b)    Except as set forth in Section 4.16(b) of the Seller Disclosure Schedule,
neither Seller nor any Affiliate thereof (other than any Acquired Company) nor
any manager, officer, employee, director or member of Seller or any Affiliate
thereof (i) is a party to any Contract or transaction with an Acquired Company
or (ii) has any interest in any Real Property or Assets of any Acquired Company.
SECTION 4.17    Anti-Corruption Matters. Except as set forth on Section 4.17 of
the Seller Disclosure Schedule or as would not be material to a Company Group,
in the past five (5) years, no Acquired Company, and, to Seller’s Knowledge,
none of the Acquired Companies’ owners, members, subsidiaries, affiliated
companies, partnerships, directors, officers, employees, members or
representatives, (i) has taken any action in violation of any Applicable
Anti-Corruption Laws, (ii) has been convicted of violating any Applicable
Anti-Corruption Laws, or (iii) (A) has been notified of an investigation by any
Governmental Entity for, or has conducted an internal investigation in respect
of, or (B) to Seller’s Knowledge, has been investigated by any Governmental
Entity for, any Claim or allegation, whether from internal sources or outside
sources, relating to potential corruption, fraud, or any possible violation of
any Applicable Anti-Corruption Laws.
SECTION 4.18    Business. The Business is the only business operation carried on
by the Acquired Companies that is material to a Company Group.
SECTION 4.19    Organizational Documents. Seller has made available to Buyer a
true, complete and correct copy of the Organizational Documents of each Acquired
Company.
SECTION 4.20    Solvency. Except as set forth in Section 4.20 of the Seller
Disclosure Schedule, (a) no petition or notice has been presented, no order has
been presented, no order has been made and no resolution has been passed for the
bankruptcy, liquidation, winding-up or dissolution of Seller or any Acquired
Company, (b) no receiver, trustee, custodian or similar fiduciary has been
appointed over the whole or any part of the Assets or the income of Seller or
any Acquired Company and (c) neither Seller nor any Acquired Company has any
plan or intention of filing, making or obtaining any such petition, notice,
order or resolution or of seeking the appointment of a receiver, trustee,
custodian or similar fiduciary.
SECTION 4.21    Insurance. Except for failures to maintain insurance or
self-insurance that, individually or in the aggregate, would not reasonably be
expected to be material to a Company Group, (i) since January 1, 2013, each
Acquired Company and its Assets has been continuously insured with financially
responsible insurers or has self-insured, in each case in such amounts and with
respect to such risks and losses as (A) are required by applicable Law or (B)
are customary for companies conducting the business conducted by the Acquired
Companies in the countries in which they operate, (ii) all material insurance
policies of the Acquired Companies are in full force and effect, all premiums
due thereon have been paid and the Acquired Companies are otherwise in
compliance in all material respects with the terms and provisions of such
policies.
SECTION 4.22    Project Acquisitions. Except as set forth in Section 4.22 of the
Seller Disclosure Schedule, there are no outstanding purchase price payments or
purchase price adjustments (including earn-outs and similar post-closing
adjustments) to be made to any Person with respect to any transaction by which
Seller or any Acquired Company or any other Affiliate of Seller acquired any
right or interest in, to or under any Acquired Company or any Assets owned by an
Acquired Company.
(a)    Except for the representations and warranties contained in this
Agreement, including Article 3 and this Article 4 (as modified by the Seller
Disclosure Schedule) and the other Transaction Documents, neither Seller, nor
any other Person on its behalf, makes any other express or implied
representation or warranty with respect to Seller, the Acquired Companies or the
transactions contemplated by this Agreement, and Seller disclaims any other



- 26 -
 

--------------------------------------------------------------------------------




representations or warranties, whether made by Seller, the Acquired Companies or
any of their respective Affiliates or Representatives.
(b)    Seller acknowledges that except for the representations and warranties
contained in this Agreement, including Article 5 (as modified by the Buyer
Disclosure Schedule) and the other Transaction Documents, neither Buyer, nor any
other Person on its behalf, makes any other express or implied representation or
warranty with respect to Buyer, or the transactions contemplated by this
Agreement, and Buyer disclaims any other representations or warranties, whether
made by Buyer or any of their respective Affiliates or Representatives.

ARTICLE 5
Representations and Warranties of Buyer
Except as disclosed in the Buyer Disclosure Schedule, Buyer hereby represents
and warrants to Seller as follows:
SECTION 5.01    Organization and Existence. Buyer is a limited liability company
with all requisite power and authority required to enter into this Agreement and
consummate the transactions contemplated hereby. Buyer is duly organized,
validly existing and in good standing in its jurisdiction of formation. Buyer is
duly qualified or licensed to do business in each other jurisdiction where the
actions required to be performed by it hereunder makes such qualification or
licensing necessary, except in those jurisdictions where the failure to be so
qualified or licensed would not reasonably be expected to result in a Buyer
Material Adverse Effect.
SECTION 5.02    Authorization. The execution, delivery and performance by Buyer
of this Agreement and the other agreements and instruments to be delivered
hereunder and the consummation by Buyer of the transactions contemplated hereby
and thereby are within Buyer’s powers and have been duly authorized by all
necessary action on the part of Buyer. This Agreement has been duly executed and
delivered by Buyer. This Agreement constitutes (assuming the due execution and
delivery by each of the other Parties hereto) a valid and legally binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).
SECTION 5.03    Consents of Buyer. No Consent of, or Filing with, any
Governmental Entity which has not been obtained or made by Buyer is required to
be obtained or made by Buyer in connection with the execution and delivery of
this Agreement and the other agreements and instruments to be delivered
hereunder by Buyer and the consummation by Buyer of the transactions
contemplated hereby and thereby, other than (a) the Buyer’s Required Regulatory
Consents and (b) the Consents and Filings the failure of which to obtain or make
would not reasonably be expected to result in a Buyer Material Adverse Effect.
SECTION 5.04    Noncontravention. Subject to Buyer obtaining the Buyer’s
Required Consents, the execution, delivery and performance of this Agreement and
the other agreements and instruments to be delivered hereunder by Buyer does
not, and the consummation by Buyer of the transactions contemplated hereby and
thereby will not (a) contravene or violate any provision of the Organizational
Documents of Buyer or (b) contravene or violate any provision of, or result in
the termination or acceleration of, or entitle any party to accelerate any
obligation or indebtedness under, any mortgage, lease, franchise, license,
permit, agreement, instrument, Law, order, arbitration award, judgment or decree
to which Buyer is a party or by which Buyer is bound, except to the extent that
any such items would not reasonably be expected to result in a Buyer Material
Adverse Effect.
SECTION 5.05    Litigation. There are no Claims pending or, to Buyer’s
Knowledge, threatened, against or otherwise relating to Buyer or any of its
Affiliates before any Governmental Entity or any arbitrator, that would,
individually or in the aggregate, reasonably be expected to result in a Buyer
Material Adverse Effect. Buyer is not subject to any judgment, decree,
injunction, rule or order of any Governmental Entity or any arbitrator that
prohibits



- 27 -
 

--------------------------------------------------------------------------------




the consummation of the transactions contemplated by this Agreement or that
would reasonably be expected to result in a Buyer Material Adverse Effect.
SECTION 5.06    Compliance with Laws. Buyer is not in material violation of any
Law, except for violations that would not reasonably be expected to result in a
Buyer Material Adverse Effect.
SECTION 5.07    Brokers. Neither Buyer nor any of its Affiliates have any
liability or obligation to pay fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement for which
Seller or its Affiliates (including the Acquired Companies) could become liable
or obliged.
SECTION 5.08    Investment Intent. Buyer acknowledges that neither the offer nor
the sale of the Interests has been registered under the U.S. Securities Act of
1933, as amended (together with the rules and regulations promulgated
thereunder, the “Securities Act”), or under any state or foreign securities
laws. Buyer is acquiring the Interests for its own account for investment,
without a view to, or for a resale in connection with, the distribution thereof
in violation of the Securities Act or any applicable state or foreign securities
laws and with no present intention of distributing or reselling any part
thereof. Buyer will not so distribute or resell any of the Interests in
violation of any such laws.
SECTION 5.09    Available Funds; Source of Funds. Buyer has sufficient cash or
other sources of immediately available funds to pay in cash the Closing Payment
in accordance with Article 2 and for all other actions necessary for Buyer to
consummate the transactions contemplated in this Agreement. Buyer represents and
warrants that all funds paid to Seller shall not have been derived from, or
constitute, either directly or indirectly, the proceeds of any criminal activity
under the anti-money laundering laws of the United States.
SECTION 5.10    Investigation. Buyer is a sophisticated entity, knowledgeable
about the industry in which the Acquired Companies operate, experienced in
investments in such businesses and able to bear the economic risk associated
with the purchase of the Interests. Buyer has such knowledge and experience as
to be aware of the risks and uncertainties inherent in the purchase of interests
of the type contemplated in this Agreement, and has independently made its own
analysis and decision to enter into this Agreement. Buyer has had access to all
documents made available to Buyer in the electronic data room established by
Seller, and has had the opportunity to ask questions of Seller, for purposes of
conducting its due diligence investigation of the Acquired Companies.
SECTION 5.11    Disclaimer Regarding Projections. Buyer may be in possession of
certain projections and other forecasts regarding the Acquired Companies,
including but not limited to projected financial statements, cash flow items and
other data of the Acquired Companies and certain business plan information of
the Acquired Companies. Buyer acknowledges that there are substantial
uncertainties inherent in attempting to make such projections and other
forecasts and plans and accordingly is not relying on them, that Buyer is
familiar with such uncertainties, that Buyer is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all projections and
other forecasts and plans so furnished to it, and that Buyer shall have no claim
against anyone with respect thereto. Accordingly, Buyer acknowledges that,
without limiting the generality of Section 4.23, except as provided in this
Agreement, neither Seller nor any of its Affiliates, Representatives, agents or
advisors has made any representation or warranty with respect to such
projections and other forecasts and plans.
SECTION 5.12    Tax Matters. Buyer is not a Disqualified Person.
SECTION 5.13    Exclusive Representations or Warranties.
(a)    Except for the representations and warranties contained in this
Agreement, including this Article 5 (as modified by the Buyer Disclosure
Schedule) and the other Transaction Documents, neither Buyer, nor any other
Person on its behalf, makes any other express or implied representation or
warranty with respect to Buyer, or the transactions contemplated by this
Agreement, and Buyer disclaims any other representations or warranties, whether
made by Buyer or any of its Affiliates or Representatives.



- 28 -
 

--------------------------------------------------------------------------------




(b)    Buyer acknowledges that except for the representations and warranties
contained in this Agreement, including Articles 3 and 4 (as modified by the
Seller Disclosure Schedule) and the other Transaction Documents, neither Seller,
nor any other Person on its behalf, makes any other express or implied
representation or warranty with respect to Seller, the Acquired Companies or the
transactions contemplated by this Agreement, and Seller disclaims any other
representations or warranties, whether made by Seller, the Acquired Companies or
any of their respective Affiliates or Representatives.
ARTICLE 6
Covenants
SECTION 6.01    Information Pending Closing. From the date of this Agreement
through the earlier of the Closing or termination of this Agreement pursuant to
its terms, Seller shall provide Buyer and its Representatives with (a)
information as to the Acquired Companies and their operations, as reasonably
requested by Buyer and to the extent such information is reasonably available to
Seller or can be obtained by Seller without any material interference with the
business or operations of the Acquired Companies and (b) upon reasonable prior
notice to Seller (i) reasonable access to the Acquired Companies and the
Projects and (ii) telephone access, up to three times per week, upon reasonable
notice and during normal business hours, to the personnel of the Acquired
Companies set forth on Section 6.01 of the Seller Disclosure Schedule; provided,
that Buyer shall provide a Representative of Seller with the opportunity to
attend any call between a Representative of Buyer and such personnel of any
Acquired Company. Notwithstanding the foregoing, Seller shall not be required to
provide any information which Seller reasonably believes it or any Acquired
Company is prohibited from providing to Buyer by reason of applicable Law, which
constitutes or allows access to information protected by attorney/client
privilege, or which Seller or the Acquired Companies are required to keep
confidential or prevent access to by reason of any Contract with a third party;
provided, in each such case, that Seller shall inform Buyer of any such
restriction on providing any information, and the Parties shall cooperate in
good faith to enter into a mutually acceptable arrangement to allow Buyer access
to such information, including entering into a common interest agreement,
seeking third party Consents, and/or establishing a process that, through the
use of steps such as targeted redactions, provision of information to counsel to
review and summarize for Buyer, or use of a “clean room” environment for
analysis and review of information, will provide Buyer with timely access to the
substance of the information described in this Section 6.01. Notwithstanding
anything contained herein, from the date of this Agreement through the Closing,
Buyer shall not be permitted to contact any of the Acquired Companies’ vendors,
customers or suppliers, or any Governmental Entities (except (i) ordinary course
contacts that are unrelated to the transactions contemplated hereby or (ii) in
connection with applications for governmental Consents in connection with this
Agreement) regarding the operations or legal status of the Acquired Companies
without receiving prior written authorization from Seller, which authorization
shall not be unreasonably withheld, conditioned or delayed. Following the
Closing, Seller shall be entitled to retain copies (at Seller’s sole cost and
expense) of all books and records (including Tax Returns and materials related
to Taxes with respect to the Acquired Companies) relating to its ownership
and/or operation of the Acquired Companies and their respective Businesses prior
to Closing; provided, that Seller shall be subject to an obligation to maintain
and preserve the confidentiality of all such information to the same extent as
Buyer’s confidentiality obligation under the Confidentiality Agreement. For the
avoidance of doubt, all information provided by Seller pursuant to this Section
6.01 shall be subject to the Confidentiality Agreement.
SECTION 6.02    Conduct of Business Pending the Closing.
(a)    Except (i) as otherwise contemplated by this Agreement, (ii) as
contemplated by the Distribution Transaction, (iii) as set forth in Section 6.02
of the Seller Disclosure Schedule or (iv) as consented to in writing by Buyer,
which consent shall not be unreasonably withheld, conditioned or delayed: (A)
subject to Section 6.02(c), from the date of this Agreement through the earlier
of the Closing or the termination of this Agreement in accordance with its
terms, Seller shall use commercially reasonable efforts to cause the Acquired
Companies to be operated in the ordinary course of business consistent with past
practices, and to preserve, maintain and protect their Assets in material
compliance with applicable Laws and (B) without limiting the foregoing, from the
date of this Agreement through the earlier of the Closing or the termination of
this Agreement in accordance with its terms, Seller



- 29 -
 

--------------------------------------------------------------------------------




shall not take any action to, and shall exercise its level of control or
influence over the Company in a manner that does not, authorize or permit the
Acquired Companies to do any of the following:
(i)    sell, transfer, license, convey or otherwise dispose of any Assets
outside the ordinary course of business having a value in excess of Two Million
Five Hundred Thousand Dollars ($2,500,000), individually or in the aggregate;
(ii)    fail to maintain its existence or merge or consolidate with any other
Person or acquire all or substantially all of the Assets of any other Person;
(iii)    issue, sell or otherwise dispose of any of their equity interests,
except as contemplated by Section 6.02(c);
(iv)    liquidate, dissolve, reorganize or otherwise wind up their business or
operations;
(v)    amend or modify their Organizational Documents;
(vi)    effect any recapitalization, reclassification or other change in their
capitalization, except as contemplated by Section 6.02(c);
(vii)    acquire any Assets involving total consideration, individually or in
the aggregate, in excess of Two Million Five Hundred Thousand Dollars
($2,500,000);
(viii)    engage in any material new line of business;
(ix)    other than in the ordinary course of business, enter into, terminate,
waive any material rights under, amend or modify in any material respect (A) any
material Permit or (B) any Material Contract (including any Contract that would
have been a Material Contract if entered into prior to the Effective Date);
(x)    pay or make any non-cash dividend or other non-cash distribution;
(xi)    create, incur, refinance or assume any Indebtedness, issue any debt
securities or cancel or waive any Indebtedness or other Liability owed to or in
favor of the Acquired Companies, except as expressly contemplated herein;
(xii)    permit or allow any Liens (other than Permitted Liens) to be imposed on
or against any of the Assets or the equity interests of the Acquired Companies;
(xiii)    commence or settle any lawsuit or legal proceeding having a value in
excess of Three Hundred Seventy-Five Thousand Dollars ($375,000) individually or
Two Million Dollars ($2,000,000) in the aggregate;
(xiv)    except as otherwise required pursuant to contract, Law or regulatory
requirement: (A) increase the salary or other compensation of any director,
officer or, except in the ordinary course of business consistent with past
practice, other employee of any Acquired Company, (B) grant any unusual or
extraordinary bonus, benefit or other direct or indirect compensation to any
director, officer or, except in the ordinary course of business consistent with
past practice, other employee of any Acquired Company, (C) increase the coverage
or benefits available under any (or create any new) severance pay, termination
pay, vacation pay, company awards, salary continuation for disability, sick
leave, deferred compensation, bonus or other incentive compensation, insurance,
pension or



- 30 -
 

--------------------------------------------------------------------------------




other employee benefit plan or arrangement made to, for or with any of the
directors, officers or employees of any Acquired Company or otherwise modify or
amend or terminate any such plan or arrangement or (D) enter into any
employment, deferred compensation, severance, special pay, consulting,
non-competition or similar agreement or arrangement with any directors, officers
or other employees of any Acquired Company (or amend any such agreement to which
any Acquired Company is a party);
(xv)    make any new, or change any existing, election with respect to Taxes;
amend any Tax Return; settle or compromise any material Tax liability, audit,
claim or assessment, enter into any material closing agreement related to Taxes;
or
(xvi)    agree or commit to do any of the foregoing.
(b)    Notwithstanding Section 6.02(a) or any other provision herein, no consent
of Buyer shall be required with respect to (i) commercially reasonable actions
taken by the Acquired Companies (whether or not permitted by Section 6.02(a)) in
response to emergency situations related to safety or (ii) any matter set forth
in this Section 6.02 or elsewhere in this Agreement to the extent that the
requirement of such consent would reasonably be expected to violate any
applicable Law.
(c)    Notwithstanding anything herein to the contrary, except as otherwise
contemplated by Section 4.16(a), Seller shall cause each intercompany account
and other obligation existing between the Acquired Companies, on the one hand,
and Seller or any of its Affiliates (other than the Acquired Companies) on the
other hand (if any), to be terminated by repayment, capital contribution,
distribution, creation of an intercompany loan, forgiveness, or any combination
of the foregoing, in a manner reasonably satisfactory to Buyer, after reasonable
notice and consultation with Buyer; provided, that no such action shall
adversely prejudice Buyer.
(d)    Notwithstanding anything herein to the contrary and except with respect
to the Cash Grant Or Tax Equity Proceeds, Seller shall not at any time prior to
the Closing, without the prior written consent of Buyer, cause or permit (i) any
Acquired Company to distribute or transfer any cash on its balance sheet to
Seller or any of its Affiliates (other than the Acquired Companies) through a
distribution, reduction of capital, creation of an intercompany loan or
otherwise, in each case, to the extent that such distribution or transfer would
cause the unrestricted and available cash and cash equivalents of the Company to
fall below the Base Cash Amount or (ii) the Mt. Signal Project Company to
distribute or transfer any cash on its balance sheet to Seller or any of its
Affiliates (including any other Acquired Company).
SECTION 6.03    Tax Matters.
(a)    Tax Refunds. Except as set forth in Section 6.03(a) of the Seller
Disclosure Schedule, any Tax refunds, credits, abatements or similar offsets
against those Taxes (or applicable portion thereof) that are actually utilized
(including any Tax refunds received) by Buyer or an Acquired Company that relate
to Taxes of or for which Seller is liable (including under this Agreement),
shall, in each case, be for the account of Seller (except refunds reflected in
the Company Financial Statements and for which Seller is being compensated
pursuant to this Agreement), and Buyer shall pay over to Seller an amount equal
to any such refund (including any interest received thereon), credit, abatement
or similar offset within ten (10) days after such amount has been actually
utilized (including any Tax refunds received) to reduce any Tax liability, as
the case may be.
(b)    Cooperation. Buyer and Seller shall cooperate fully, and shall cause
their respective Affiliates to cooperate fully, as and to the extent reasonably
requested by any Party, in connection with the filing of Tax Returns by or with
respect to the Company or any of its Subsidiaries for any Pre-Closing Period or
any other taxable period that includes the Closing Date, and any Tax audit,
contest, litigation or similar proceeding (each a “Tax Proceeding”) with respect
to such Tax Returns or Taxes imposed on or with respect to the assets,
operations or activities of the Company or any Subsidiary.  Such cooperation
shall include the retention and (within 30 days following a Party’s



- 31 -
 

--------------------------------------------------------------------------------




request) the provision of records, financial statements and other information
reasonably relevant to the preparation and filing of any such Tax Return or the
conduct or any such Tax Proceeding, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Without limiting the forgoing, Buyer shall use
commercially reasonable efforts, to furnish, or to cause the Company and its
Subsidiaries to furnish, Seller with the following Tax Return information: (i)
IRS Form 5471, (ii) IRS Form 8865 and (iii) IRS Form 8858. All such reasonable
costs and expenses incurred by the cooperating Parties pursuant to this
Section 6.03(b) shall be paid one-half (1/2) by Buyer and one-half (1/2) by
Seller. Notwithstanding any provision in this Agreement to the contrary, neither
Buyer or any of its Affiliates (including, after the Closing, the Company and
its subsidiaries), on one hand, nor Seller or any of its Affiliates, on the
other hand, shall take any action after the Closing outside the ordinary course
of business that would materially and adversely affect the Tax position of
Seller, on the one hand, or Buyer or any Acquired Company, on the other hand,
respectively, without the prior written consent of Seller or Buyer,
respectively; provided, however, that no such consent shall be necessary where
such action is required by law or expressly contemplated by this Agreement;
provided further, that if such action is taken without consent, prior notice
shall be provided to Seller or Buyer (as the case may be).
(c)    Transfer Taxes. Buyer shall file all Tax Returns required to be filed to
report Transfer Taxes imposed on or with respect to the transactions
contemplated by this Agreement. Each of Buyer and Seller shall bear half of the
total of all such Transfer Taxes. The cooperation provisions of Section 6.03(b)
shall apply to matters related to Transfer Taxes.
SECTION 6.04    Confidentiality; Publicity
(a)    Buyer acknowledges that the information being provided to it in
connection with this Agreement and the consummation of the transactions
contemplated hereby is subject to the terms of a Confidentiality Agreement,
dated December 4, 2013, between Sun Edison, LLC and Parent (the “Confidentiality
Agreement”), the terms of which are incorporated herein by reference. Effective
upon, and only upon, the Closing, the Confidentiality Agreement shall terminate
with respect to information relating solely to the Acquired Companies; provided,
that Buyer acknowledges that any and all other information provided to it by
Seller, any Affiliate of Seller or Seller’s Representatives shall remain subject
to the terms and conditions of the Confidentiality Agreement after the Closing
Date.
(b)    Prior to the Closing, except if such announcement or other communication
is required by applicable Law or legal process (including rules of any national
securities exchange), no Party nor any of their respective Affiliates shall make
any public announcement or issue any public communication regarding this
Agreement or the transactions contemplated hereby, or any matter related to the
foregoing, without first providing advance notice of such announcement or public
communication and consulting with the other Party.  Furthermore, the Parties
shall cooperate and coordinate regarding the issuance of any press release by
either Party regarding this Agreement or the transactions contemplated hereby.
From and after the Closing, each Party and its Affiliates may publicly disclose
the transactions contemplated by this Agreement on earnings calls, “investor
days” or otherwise.
SECTION 6.05    Post-Closing Books and Records; Financial Statements. As of the
Closing, Seller and its Affiliates shall be entitled to retain copies (at
Seller’s sole cost and expense) of all books, records and other documents
pertaining to the ownership or operation of the Acquired Companies. Buyer shall
cause the Acquired Companies to, retain, for at least seven (7) years after the
Closing Date, all books, records and other documents pertaining to the Acquired
Companies’ businesses that relate to the period prior to the Closing Date,
except for Tax Returns and supporting documentation relating to the Acquired
Companies’ businesses or the Acquired Companies’ Assets which shall be retained
until sixty (60) days after the date required by applicable Law, and to make the
same available after the Closing Date for inspection and copying by Seller,
during regular business hours without significant disruption to the Acquired
Companies’ businesses and upon reasonable request and upon reasonable advance
notice; provided, that Seller shall be subject to an obligation to maintain and
preserve the confidentiality of all such information retained or received by
Seller pursuant to this Section 6.05 to the same extent as Buyer’s
confidentiality obligation under the Confidentiality Agreement. At and after the
expiration of such period, if Seller or any of its Affiliates have previously
requested in writing that such books and records be preserved, Buyer shall, and
to the extent within its powers as an equity holder,



- 32 -
 

--------------------------------------------------------------------------------




shall cause the Acquired Companies to, either preserve such books and records
for such reasonable period as may be requested by Seller or transfer such books
and records to Seller or its designated Affiliates at Seller’s expense.
SECTION 6.06    Expenses. Except as otherwise provided in this Agreement,
whether or not the Closing takes place, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses, including any fees,
expenses or other payments incurred or owed by a Party to any brokers, financial
or legal advisors or comparable other persons retained or employed by such Party
in connection with the transactions contemplated by this Agreement.
Notwithstanding the foregoing, Seller shall be responsible for, and shall pay
directly or promptly reimburse Buyer for amounts paid by or on behalf of Buyer,
one-half (1/2) of all filing fees lawfully payable to or at the request of any
Governmental Entity in connection with any notifications required to be filed
under the HSR Act with respect to the transactions contemplated hereby.
SECTION 6.07    Further Actions.
(a)    Subject to the terms and conditions of this Agreement, Buyer and Seller
each agree to use reasonable best efforts (except where a different efforts
standard is specifically contemplated by this Agreement, in which case such
different standard shall apply) to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement in
the most expeditious manner practicable, including:
(xxii)    causing the waiting period under the HSR Act to terminate or expire
(the “HSR Approval”) in connection with the filing made by Buyer’s and the
Acquired Companies’ ultimate parent entities, as that term is defined in the HSR
Act, on May 23, 2014 with the Federal Trade Commission and the United States
Department of Justice, Antitrust Division any notifications required to be filed
under the HSR Act with respect to the transactions contemplated hereby;
(xxiii)    cooperating in connection with responding to any inquiries from the
FERC regarding the application for the FERC Approval made on May 23, 2014;
(xxiv)    cooperating in connection with responding to any inquiries from the
German Federal Cartel Office regarding the merger control filing made on May 23,
2014;
(xxv)    preparing and filing as soon as reasonably practicable all other
Filings or Consents with or from any Governmental Entity or other Person that
are required to be filed or obtained in order to consummate the transactions
contemplated hereby;
(xxvi)    obtaining in the most expeditious manner practicable all other
Required Consents;
(xxvii)     taking all actions reasonably necessary to cause all conditions set
forth in Article 7 to be satisfied as soon as practicable; and
(xxviii)    executing and delivering any additional instruments (which do not
impose any material liability on any Party or the Acquired Companies) necessary
to fully carry out the purposes of this Agreement;
provided, that no Party shall be required to expend any funds or assume
Liabilities other than expenditures and Liability assumptions which are
customary and reasonable in nature and amount in the context of the transactions
contemplated by this Agreement.
(b)    Notwithstanding the foregoing Section 6.07(a), neither Buyer, Seller, nor
any of their respective Affiliates shall have any obligation to, or any
obligation to agree to (and no Party (or Acquired Company) without the advance
consent of the other Party will propose or agree to) (i) hold separate or divest
any property, Assets,



- 33 -
 

--------------------------------------------------------------------------------




facilities, business, or equity of Buyer, Seller, or any of their respective
Affiliates or of any of the Acquired Companies, (ii) commit on behalf of Buyer,
Seller, or any of their respective Affiliates, or any of the Acquired Companies
to any conduct remedies or any amendment, modification, termination, licensing
or entering into any new Contracts with any third parties or (iii) defend
against any lawsuit, action or proceeding, judicial or administrative,
challenging this Agreement or the transactions contemplated hereby.
(c)    Seller and Buyer shall (i) each promptly inform the other Party of any
material communication made to, or received by such Party from, any Governmental
Entity regarding any of the transactions contemplated hereby, (ii) respond as
promptly as reasonably practicable to any reasonable inquiries or reasonable
requests for additional information and documentary material received from any
Governmental Entity and (iii) except as required by Law, not enter into any
agreement with any Governmental Entity agreeing not to consummate the
transactions contemplated by this Agreement. Without limiting the generality of
the foregoing, each Party shall provide to the other (or the other’s respective
Representatives) upon request copies of all correspondence between such Party
and any Governmental Entity relating to the transactions contemplated by this
Agreement. The Parties may, as they deem advisable and necessary, designate any
competitively sensitive materials provided to the other under this Section 6.07
as “outside counsel only”. Such materials and the information contained therein
shall be given only to outside counsel of the recipient and will not be
disclosed by such outside counsel to Representatives of the recipient without
the advance written consent of the Party providing such materials. In addition,
to the extent reasonably practicable, all discussions, telephone calls, and
meetings with a Governmental Entity regarding substantive aspects of the
transactions contemplated by this Agreement shall include representatives of
both Buyer and Seller. Subject to applicable Law, the Parties will consult and
cooperate with each other in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, and proposals made or submitted to
any Governmental Entity regarding the transactions contemplated by this
Agreement by or on behalf of any Party.
SECTION 6.08    Distribution Transaction.  
(d)    From and after (x) the date of this Agreement (with respect to the Spain
Project Companies and the Puerto Rico Project Companies) and (y) the Option
Expiration Date (with respect to the Italy Project Companies), Seller shall use
its commercially reasonable efforts to cause the Excluded Entities to be
distributed out of, or otherwise removed from the ownership structure of the
Company and its Subsidiaries such that neither the Company nor any of its
Subsidiaries shall own any direct or indirect equity interest in any Excluded
Entity (the “Distribution Transaction”). Without limiting the foregoing, Seller
and Buyer shall each use its commercially reasonable efforts to obtain any
consents or approvals that are required in connection with the Distribution
Transaction. Any entity into which the Italy Project Companies are transferred
pursuant to this Section 6.08(a) prior to the Option Expiration Date (the “Italy
SPE”) shall be owned equally by Seller and Riverstone or their respective
Affiliates and shall be governed pursuant to Organizational Documents that are
substantially similar to the Organizational Documents for the Company as in
effect immediately prior to the date hereof, or at any time after the date
hereof, or that are consented to in writing by Buyer (such consent not to be
unreasonably withheld, conditioned or delayed).
(e)    The Parties shall negotiate in good faith the terms of a Master
Transition Framework Agreement in accordance with the terms set forth on Exhibit
D attached hereto (the “Master Transition Framework Agreement”) with respect to
the provision of services for the Excluded Entity Groups and use reasonable best
efforts to enter into the Master Transition Framework Agreement prior to
Closing. If the Master Transition Framework Agreement has not been executed by
Closing, then, from and after Closing (i) the Parties shall continue to
negotiate in good faith such Master Transition Framework Agreement and shall
continue to use their reasonable best efforts to execute same as soon as
practicable after Closing, (ii) to the extent that any Acquired Company is, as
of the date hereof, providing services to any Excluded Entity, such Acquired
Company will continue to provide such services at a level of quality that is
substantially consistent with such Acquired Company’s past practice in
performing such services and otherwise in accordance with the terms of any
Contract existing at signing with respect to such services and (iii) unless
otherwise agreed by Seller and Riverstone (such agreement of Seller not to be
unreasonably withheld, delayed or conditioned), the Acquired Companies shall
provide the services contemplated by the foregoing clause (ii) on pricing terms
that are substantially the same or more favorable to the applicable Excluded
Entity as the pricing terms in effect



- 34 -
 

--------------------------------------------------------------------------------




as of the date hereof. The obligation of the Acquired Companies to provide
services pursuant to the foregoing clauses (ii) and (iii) shall terminate on the
execution of the Master Transition Framework Agreement.
(f)    If the Distribution Transaction with respect to any Excluded Entity Group
is not completed at the Closing, Buyer and Seller shall, and Seller shall cause
the Company to, execute and deliver at the Closing an Assignment and Deferred
Conveyance Agreement, substantially in the form of Exhibit E attached hereto
(“Assignment and Deferred Conveyance Agreement”), for each such Excluded Entity
Group.
SECTION 6.09    Post-Closing Cooperation. After Closing, upon prior reasonable
written request, each Party shall use commercially reasonable efforts to
cooperate with each other in furnishing records, information, oral or written
testimony, oral or written attestations and certifications, and other assistance
in connection with transition matters and any inquiries or proceedings involving
the Acquired Companies, but excluding any proceedings arising from disputes
among the Parties. Each such requesting Party shall reimburse such cooperating
Party for any reasonable out-of-pocket expenses paid or incurred by such
cooperating Party as a result of any such requested cooperation.
SECTION 6.10    Section 1603 Matters.
(a)    Neither Buyer nor Seller shall take any action which reasonably could be
expected to, or actually does, result in any “recapture” within the meaning of
Section 1603 and the Section 1603 Program Guidance.
(b)    Seller shall grant to Buyer (or its designees) access at all reasonable
times to all of the information, books and records relating to the Acquired
Companies within the possession of Seller (including workpapers and
correspondence with Governmental Entities and reasonable access to Seller’s
employees), and shall afford Buyer (or its designees) the right (at Buyer’s
expense) to take extracts therefrom and to make copies thereof, to the extent
reasonably necessary to permit Buyer (or its designees) to comply with its
obligations with respect to each Section 1603 Grant, including responding to
inquiries. Buyer shall grant to Seller (or its designees) access at all
reasonable times to all of the information, books and records relating to the
Acquired Companies within the possession of Buyer (including workpapers and
correspondence with Governmental Entities and reasonable access to Buyer’s
employees), and shall afford Seller (or its designees) the right (at Seller’s
expense) to take extracts therefrom and to make copies thereof, to the extent
reasonably necessary to permit Seller (or its designees) to comply with its
obligations with respect to each Section 1603 Grant. Seller and Buyer will
preserve all information, records or documents in their respective possessions
relating to the Section 1603 Grants until six (6) months after the expiration of
any applicable statute of limitations (including extensions thereof) with
respect to Section 1603; provided, that no Party shall dispose of any of the
foregoing items without first offering such items to the other Party.
(c)    Buyer shall, during the period ending on November 22, 2018, with respect
to the Phase I Grant, December 20, 2018, with respect to the Phase II Grant, and
March 4, 2019, with respect the Phase III Grant, operate the Mt. Signal Property
in compliance with the restrictions and covenants set forth in this Agreement
with respect to such applicable Section 1603 Grant. After the Closing, Seller
and Buyer shall cooperate with the Company and shall provide all information and
assistance reasonably requested in connection with the annual performance report
and certification requirements for purposes of each Section 1603 Grant. After
the Closing, Seller and Buyer shall have the right to review and comment on all
correspondence between the other Party and the United States Department of
Treasury, the Internal Revenue Service or the National Renewable Energy
Laboratory relating to any Section 1603 Grant and no such correspondence will be
sent without such Party’s prior written approval (not to be unreasonably
withheld, conditioned or delayed).
(d)    During the period ending on March 4, 2019, Buyer shall not permit the Mt.
Signal Property to be directly or indirectly owned by a Disqualified Person.
(e)    Both Buyer and Seller shall permit the United States Department of
Treasury, as the awarding office, the cognizant United States Department of
Treasury inspector general, and the Comptroller General of the United States, or
any of their authorized representatives, the right of physical access to the Mt.
Signal Property and to any pertinent books, documents, papers, or other records
(electronic and otherwise) of the Parties or its Affiliates and each



- 35 -
 

--------------------------------------------------------------------------------




partnership and pass-through entity that directly or indirectly owns an interest
in the Parties which are pertinent to the Section 1603 Grant payment, in order
to conduct audits, examinations, and evaluations.
(f)    The Parties agree that any information provided to the United States
Department of Treasury in the application, attachments, supporting documents,
reports or otherwise in connection with the application in respect of the
Section 1603 Grant may be shared with other federal agencies, including the
Internal Revenue Service, as needed by those agencies to conduct official agency
business. Notwithstanding the foregoing, bank account information and
proprietary information will not be shared unless required by Law.
(g)    The Parties acknowledge that, in respect of the Section 1603 Grant, the
United States Department of Treasury may publicly release (i) the name of the
applicant, (ii) the type, location, and description of the property that is the
subject of the application, and (iii) the amount of funding provided.
(h)    To the extent that the Mt. Signal Project Company transfers any amount
from the Mt. Signal Revenue Account to the Mt. Signal Construction Account in
order to make final payments to the EPC Contractors as and when required under
the EPC Contract (the “EPC Payment Amount”), Seller agrees that (i) the
remaining Cash Grant Proceeds received by the Mt. Signal Project Company will be
deposited into the Mt. Signal Cash Grant Proceeds Account, following which such
remaining Cash Grant Proceeds shall be applied and distributed in accordance
with the Depository Agreement, and (ii) the Mt. Signal Project Company or its
Affiliate shall deduct from such Cash Grant Proceeds an amount equal to the EPC
Payment Amount; provided, however, that the EPC Payment Amount shall not exceed
the actual costs required for the completion of construction of the Mt. Signal
Project in accordance with the EPC Contract.
SECTION 6.11    Existing Indemnity Agreement. From and after the date of this
Agreement, the Parties shall use reasonable best efforts to (a) enter into,
prior to Closing, an amendment to the Existing Indemnity Agreement, pursuant to
which Seller shall be fully and unconditionally released from, and Buyer shall
assume, all of the obligations of Seller under the Existing Indemnity Agreement
and (b) obtain all third party Consents required in respect thereof. If the
Parties are unsuccessful, after the use of reasonable best efforts, in obtaining
such an amendment prior to Closing, then from and after the Closing: (i) Seller
and Buyer shall continue to use reasonable best efforts to promptly obtain such
an amendment and (ii) Buyer shall indemnify Seller and its Affiliates (other
than the Acquired Companies) for any liabilities, losses, costs or expenses
incurred by them in connection with any of Seller’s obligations arising or
accruing after the Closing Date under the Existing Indemnity Agreement.
SECTION 6.12    No Solicitation. Until this Agreement shall have been terminated
pursuant to its terms, Seller will not, and will cause the Acquired Companies
and its and their respective directors, other than directors appointed by
Riverstone, officers, employees, Affiliates and other agents and representatives
not to, directly or indirectly: (a) initiate, knowingly solicit or seek any
inquiries or the making or implementation of any proposal or offer (including
any proposal or offer to its stockholders or members or any of them) with
respect to a merger, consolidation, restructuring, combination, “spin-off”,
split-off or other transaction which would (i) impede or preclude the
consummation of the transactions hereby and (ii) result in the sale of the
Acquired Companies or all or any substantial portion of their respective Assets
that would be material to the operation of the Business, regardless of the form
of transaction (a “Proposal”), (b) engage in any negotiations concerning, or
provide any confidential or non-public information or data to, or have any
substantive discussions with, any Person relating to a Proposal, (c) otherwise
cooperate in any effort or attempt to make, implement or accept a Proposal, or
(d) enter into an agreement (including any letter of intent or confidentiality
agreement) with any Person, other than Buyer or its Affiliates, relating to a
Proposal. For the avoidance of doubt, the Parties agree that the term “Proposal”
shall not include any transaction relating to or involving Parent or any
substantial portion of its assets or Subsidiaries including the Acquired
Companies that would not preclude or interfere with the transactions
contemplated by this Agreement.
SECTION 6.13    Use of Certain Names. From and after the Closing Date, Buyer
shall not, and shall not permit any Acquired Company, to engage in any marketing
or other activities using any Seller Mark in a manner that is inconsistent with
the use of such Seller Mark prior to Closing. From and after the Closing Date,
Buyer shall use commercially reasonable efforts to, within one hundred eighty
(180) days following Closing, (a) cease use of the Seller



- 36 -
 

--------------------------------------------------------------------------------




Marks in any and all forms (whether used alone, in a stylized version or with
other marks or designs) and (b) remove or replace the Seller Marks contained on
the Real Property and Assets owned by the Acquired Companies and otherwise
destroy, remove or replace all Seller Marks from any unused stationery,
literature and other materials or documents of any type and regardless of form
or format that are in the possession or control of the Acquired Companies and
bearing the Seller Marks. During such one hundred eighty (180) day period (and
so long as Buyer uses commercially reasonable efforts to satisfy the
requirements in the preceding clause (a) and (b)), Seller agrees that it shall
not and, shall cause its Affiliates not to, commence or initiate any Claim
against Buyer or any Acquired Company for the unauthorized use of Seller Marks.
SECTION 6.14    Financial Statements. From and after the date hereof until the
Closing Date, Seller will cooperate with Buyer and use commercially reasonable
efforts to cause the preparation and delivery to Buyer by no later than the time
of the Mt. Signal Transfer a comfort letter from Ernst & Young LLP in connection
with the following financial statements: (i) audited financial statements of
Imperial Valley Solar 1 Holdings II, LLC for the year ended December 31, 2013,
and for the year ended December 31, 2012 (adding Google tax equity accounting),
such statements to be audited in compliance with applicable Securities and
Exchange Act Regulations including as applicable, Regulation S-X and GAAP, (ii)
financial statements reviewed under SAS 100 of Imperial Valley Solar 2 Holdings
II, LLC for the first fiscal quarter of 2014, with comparative periods of March
31, 2013 and March 31, 2014, and (iii) consolidated financial statements of the
Company reviewed under SAS 100 for the first fiscal quarter of 2014, with
comparative periods of March 31, 2013 and March 31, 2014. The foregoing
financial statements, comfort letter and related materials have been or shall
be, as the case may be, prepared and delivered to Buyer, at Buyer’s sole cost
and expense.
SECTION 6.15    Mt. Signal Project Completion Date and Reaffirmation of Mt.
Signal Fitch Ratings. Prior to the Closing Date, Seller will use commercially
reasonable efforts to cause the Company to cause the Project Completion Date, as
defined in the Note Purchase Agreement, to be achieved. Prior to the Closing
Date and at Buyer’s sole cost and expense (including with respect to costs and
expenses of the Company, which shall be for Buyer’s account), Seller will
cooperate with Buyer and use commercially reasonable efforts to cause the
Company to cause Fitch to deliver a reaffirmation that the then-current rating
on the Notes will not be lower, after giving effect to the Mt. Signal Transfer,
than the rating in effect immediately prior to the Mt. Signal Transfer, in
accordance with the provisions of the Note Purchase Agreement.
SECTION 6.16    Google Investor Cooperation.  Prior to the Closing Date and at
Buyer’s sole cost and expense (including with respect to costs and expenses of
the Company, which shall be for Buyer’s account), Seller will cooperate with
Buyer and use commercially reasonable efforts to cause the Company to (a)
provide to the Google Investor a legal opinion in form and substance
satisfactory to the Google Investor, confirming that the transactions
contemplated under this Agreement do not trigger a Recapture Event (as defined
in the Mt. Signal Tax Equity LLC Agreement), (b) provide to the Google Investor
a legal opinion in form and substance satisfactory to the Google Investor,
confirming that the Mt. Signal Transfer will not create such a Recapture Event
and (c) obtain a consent from the Google Investor for the replacement of the
Operator under the Mt. Signal O&M Agreement and an acknowledgment that no
additional consent from the Google Investor is required for the Mt. Signal
Transfer.
SECTION 6.17    Italy HoldCo Formation.  From and after the date of this
Agreement and prior to the consummation of the Distribution Transaction with
respect to the Italy Project Companies, Seller shall use commercially reasonable
efforts to cause the actions set forth on Section 6.17 of the Seller Disclosure
Schedules to be completed prior to Closing, provided that Seller shall keep
Buyer reasonably informed of the progress of such actions and shall consider in
good faith Buyer’s recommendations with respect thereto. If the foregoing such
actions shall not have been completed prior to Closing, the Parties shall use
commercially reasonable efforts to cause such actions to be completed following
Closing.
SECTION 6.18    Indemnification of Directors and Officers.
(a)    For a period of six (6) years after the Closing, Buyer shall use
commercially reasonable efforts, to the fullest extent permitted by Law, to
exercise its level of control or influence over the Company to cause the
Acquired Companies to honor all the Acquired Companies’ obligations to indemnify
(including all obligations to advance funds for expenses) the current or former
directors or officers of the Acquired Companies (other than such



- 37 -
 

--------------------------------------------------------------------------------




directors or officers that are employees of Seller or Riverstone or their
respective Affiliates (other than the Acquired Companies)) for acts or omissions
by such directors and officers occurring prior to the Closing Date to the extent
that such obligations of the Acquired Companies exist on the date of this
Agreement, whether pursuant to the Organizational Documents of such Acquired
Companies, individual indemnity agreements or otherwise.
(b)    After the Closing, Buyer shall use commercially reasonable efforts to
exercise its level of control or influence over the Company to (i) for a period
of at least one (1) year after the Closing but not to exceed six (6) years after
the Closing, cause the Acquired Companies to maintain the Acquired Companies’
existing director and officer liability insurance coverage policies, on
substantially the same terms, conditions, retentions, limits of liability and
coverages, for the individuals who were officers, directors and managers of the
Acquired Companies prior to the Closing (other than such officers, directors or
managers that are employees of Seller or Riverstone or their respective
Affiliates (other than the Acquired Companies)), or (ii) to the extent that the
policies contemplated by clause (i) above are no longer in effect, cause the
Acquired Companies to obtain and fully pay the premium for the extension of the
directors’ and officers’ liability coverage of the Company’s such officers,
directors and managers, for a claims reporting or discovery period of at least
six (6) years from and after the Closing Date with respect to any claim related
to any period of time at or prior to the Closing Date with the terms,
conditions, retentions, limits of liability and coverages provided under the
Acquired Companies’ existing policies; provided, that, in no event shall the
Acquired Companies be required to expend, pursuant to this Section 6.18(b)(ii),
any amount in excess of Two Hundred Fifty Thousand Dollars ($250,000), in the
aggregate.
ARTICLE 7
Conditions to Closing
SECTION 7.01    Conditions to Each Party’s Obligations. The obligation of Buyer
and Seller to consummate the Closing is subject to the satisfaction (or waiver
by both Buyer and Seller) on or prior to the Closing of each of the following
conditions:
(e)    Any waiting period (and any extension thereof) applicable to the Closing
under the HSR Act shall have been terminated or shall have expired, and all of
the other Buyer’s Required Regulatory Consents and Seller’s Required Regulatory
Consents shall have been made, given or obtained, shall be in full force and
effect, and shall not impose conditions that would result in a Buyer Material
Adverse Effect, a Company Material Adverse Effect or a Seller Material Adverse
Effect.
(f)    No preliminary, temporary, or permanent injunction or other legal
prohibition of any Governmental Entity or other Law preventing the purchase and
sale of the Interests shall be in effect; provided, that the Party asserting
this condition shall have complied with its obligations under Section 6.07.
(g)    The Riverstone Consent shall be in full force and effect and Riverstone
shall have executed and delivered copies of the Assignment and Deferred
Conveyance Agreements to be delivered at Closing.
(h)    The Buyer’s Required Third Party Consents and the Seller’s Required
Third-Party Consents shall have been made, given or obtained and shall be in
full force and effect, in form and substance reasonably satisfactory to the
Parties.
(i)    The Company shall have repaid or caused to be repaid all existing
Indebtedness under the Goldman Revolver, and shall have obtained a payoff
letter, release and lien discharge issued by each lender of such Indebtedness
evidencing the release of all liens securing such Indebtedness, and the Company
shall have terminated the Goldman Revolver.



- 38 -
 

--------------------------------------------------------------------------------




(j)    The Google Investor shall have received a legal opinion in form and
substance satisfactory to the Google Investor, confirming that the transactions
contemplated under this Agreement do not trigger a Recapture Event (as defined
in the Mt. Signal Tax Equity LLC Agreement).
SECTION 7.02    Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the Closing is subject to the satisfaction (or waiver by Buyer) on or
prior to the Closing Date of each of the following additional conditions:
(d)    Seller shall have performed and satisfied in all material respects each
of their agreements and obligations set forth in this Agreement required to be
performed and satisfied by Seller at or prior to the Closing.
(e)    The representations and warranties of Seller (i) set forth in Sections
3.01 (Organization and Existence), 3.02 (Authorization), 3.05 (Title), 3.07
(Brokers), 4.01 (Organization and Existence), 4.02 (Capitalization and
Subsidiaries), 4.05 (Title to Subsidiaries), Section 4.06(c)(iii) (Absence of
Material Adverse Effect) and 4.15 (Brokers) shall be true and correct in all
material respects on and as of the date of this Agreement and on and as of the
Closing Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case they shall be true and correct in all material respects as of such earlier
date) and (ii) in this Agreement other than those identified in clause (i) shall
be true and correct in all respects on and as of the date of this Agreement and
on and as of the Closing Date as though made on the Closing Date (without regard
to any express qualifier therein as to materiality, Seller Material Adverse
Effect or Company Material Adverse Effect), except to the extent such
representations and warranties expressly relate to an earlier date (in which
case they shall be true and correct as of such earlier date) and except in the
case of this clause (ii) for such breaches that, individually or in the
aggregate, would not reasonably be expected to result in a Seller Material
Adverse Effect or Company Material Adverse Effect.
(f)    Seller shall have delivered to Buyer a certificate, dated as of the
Closing Date, executed on behalf of Seller by an authorized executive officer
thereof, certifying that the conditions specified in Sections 7.02(a) and
7.02(b) hereto have been fulfilled.
(g)    From the date of this Agreement to the Closing Date, no Seller Material
Adverse Effect or Company Material Adverse Effect shall have occurred and be
continuing.
(h)    Seller shall have delivered to Buyer each of the items required to be
provided by Seller at Closing pursuant to Section 2.02(a).
SECTION 7.03    Conditions to Obligation of Seller. The obligation of Seller to
consummate the Closing is subject to the satisfaction (or waiver by Seller) on
or prior to the Closing Date of each of the following additional conditions:
(c)    Buyer shall have performed and satisfied in all material respects each of
its agreements and obligations set forth in this Agreement required to be
performed and satisfied by it at or prior to the Closing, including the receipt
by Seller of all amounts required to be paid by Buyer at the Closing under
Section 2.01.
(d)    The representations and warranties of Buyer contained in this Agreement,
shall be true and correct in all material respects as of the Closing Date as
though made on the Closing Date (without regard to any express qualifier therein
as to materiality), except to the extent such representations and warranties
expressly relate to an earlier date (in which case they shall be true and
correct as of such earlier date).
(e)    Buyer shall have delivered to Seller a certificate, dated as of the
Closing Date, executed on behalf of Buyer by an authorized individual thereof,
certifying that the conditions specified in Sections 7.03(a) and 7.03(b) hereto
have been fulfilled.



- 39 -
 

--------------------------------------------------------------------------------




(f)    Buyer shall have delivered to Seller each of the items required to be
provided by Buyer at Closing pursuant to Section 2.02(b).
SECTION 7.04    Frustration of Closing Conditions. Neither Buyer nor Seller may
rely on the failure of any condition set forth in this Article 7 to be satisfied
if such failure was caused by such Party’s failure to act in good faith or to
use its reasonable best efforts to cause the Closing to occur, as required by
Section 6.07.
ARTICLE 8
Survival and Release
SECTION 8.01    Survival of Certain Representations and Warranties. Other than
(a) Sections 3.01 (Organization and Existence), 3.02 (Authorization), 3.05
(Title), 3.07 (Brokers), 4.01 (Organization and Existence), 4.02 (Capitalization
and Subsidiaries), 4.05 (Title to Subsidiaries), 4.15 (Brokers), 4.23 (Exclusive
Representations and Warranties), 5.01 (Organization and Existence), 5.02
(Authorization), 5.07 (Brokers), 5.08 (Investment Intent), 5.10 (Investigation),
5.11 (Disclaimer Regarding Projections) and 5.13 (Exclusive Representations and
Warranties) (collectively, the “Specified Representations”) which shall survive
indefinitely, (b) 4.12 (Environmental Matters), which shall survive for a period
of three (3) years after the Closing Date and (c) 4.14 (Taxes), which shall
survive until ninety (90) days following the expiration of the relevant statute
of limitations, all other representations, warranties, covenants and agreements
of the Parties contained in this Agreement (other than covenants and agreements
which by their terms are to be performed after Closing, which shall survive
until the date that is ninety (90) days after the last date that a Party is
required to take any action or refrain from taking any action in accordance
therewith) shall survive for a period of eighteen (18) months after the Closing
Date and there shall be no liabilities or obligations with respect thereto from
and after such date; provided, that any Claim made or asserted by a Person
within the applicable survival period shall continue to survive with respect to
such Claim until such Claim is finally resolved and all obligations with respect
thereto are fully satisfied.
SECTION 8.02    “As Is” Sale; Release.
(g)    EXCEPT FOR THOSE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT, INCLUDING ARTICLE 3 AND ARTICLE 4, AND THE OTHER TRANSACTION
DOCUMENTS, BUYER ACKNOWLEDGES THAT IT HAS NOT RELIED ON, AND SELLER EXPRESSLY
DISCLAIMS, ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE ACQUIRED COMPANIES OR THE
INTERESTS OR THE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS
OF THE ACQUIRED COMPANIES AND THEIR ASSETS.
(h)    Except for the obligations of the Parties under this Agreement, for and
in consideration of the Purchase Price, effective as of the Closing, (i) Seller
does hereby, on behalf of itself and its Affiliates, absolutely and
unconditionally release, acquit and forever discharge the Acquired Companies,
each of their present and former Representatives and each of their respective
heirs, executors, administrators, successors and assigns, and (ii) Buyer does
hereby, on behalf of itself and its Affiliates (which, from and after the
Closing will include the Acquired Companies), absolutely and unconditionally
release, acquit and forever discharge the Acquired Companies, each of their
present and former Representatives and each of their respective heirs,
executors, administrators, successors and assigns, from any and all costs,
expenses, damages, debts, or any other obligations, Liabilities and Claims
whatsoever, whether known or unknown, both in law and in equity, in each case to
the extent arising out of or resulting from the ownership and/or operation of
the Acquired Companies, or the Assets, business, operations, conduct, services,
products and/or employees (including former employees) of any of the Acquired
Companies (and any predecessors), whether related to any period of time before
or after the Closing Date including as to Liabilities under any Environmental
Law (all of the foregoing, collectively, the “Released Liabilities”). Seller,
for itself and on behalf of its Affiliates, and their respective successors and
assigns, and Buyer, for itself and on behalf of its Affiliates (which, from and
after the Closing will include the Acquired Companies), and their respective
successors and assigns, each hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any Claim in respect of a Released Liability,
or commencing, joining in, prosecuting,



- 40 -
 

--------------------------------------------------------------------------------




participating in, funding any part of, instituting or causing to be commenced,
prosecuted, funded or instituted, any Claim or other action of any kind against
any Person released hereby based upon any Released Liability. Each Party
represents and warrants that it has not assigned or otherwise transferred any
right or interest in or to any Claim in respect of a Released Liability.
SECTION 8.03    Certain Limitations. Notwithstanding anything in this Agreement
to the contrary:
(a)    No Representative, Affiliate of, or direct or indirect equity owner in,
Seller (other than Parent) shall have any personal liability to Buyer or any
other Person as a result of the breach of any representation, warranty,
covenant, agreement or obligation of Seller in this Agreement, and no
Representative, Affiliate of, or direct or indirect equity owner in, Buyer
(other than Buyer Guarantor) shall have any personal liability to Seller or any
other Person as a result of the breach of any representation, warranty,
covenant, agreement or obligation of Buyer in this Agreement; and
(b)    Notwithstanding anything to the contrary contained in this Agreement, no
Party shall be liable for special, punitive, exemplary, consequential or
indirect damages, or lost profits, diminution of value, or losses calculated by
reference to any multiple of earnings or earnings before interest, tax,
depreciation or amortization (or any other valuation methodology) or
unforeseeable and attenuated damages (in each case, except to the extent paid to
a third party in connection with a third party claim or as otherwise provided in
this Section 8.03(b)), whether based on contract, tort, strict liability, other
Law or otherwise and whether or not arising from the other Party’s sole, joint
or concurrent negligence, strict liability or other fault for any matter
relating to this Agreement and the transactions contemplated hereby; provided,
that nothing in this Section 8.03(b) shall limit or otherwise restrict or be
used as a defense against any claim of, or causes of action arising from, fraud.
For the sake of clarity, following the Closing the foregoing shall not preclude,
in the context of a post-Closing Claim for indemnification, the recovery of
foreseeable lost profits incurred by an Indemnified Entity and directly
resulting from a breach of this Agreement.
ARTICLE 9
Indemnification, Termination, Amendment and Waiver
SECTION 9.01    Indemnification by Parent and Seller.
(i)    From and after the Closing, subject to the other provisions of this
Article 9, Parent and Seller agree to indemnify Buyer, Buyer’s Affiliates
(including the Acquired Companies) and each of their respective Representatives
(collectively, the “Indemnified Buyer Entities”) and to hold each of them
harmless from and against, any and all Indemnifiable Losses suffered, paid or
incurred by such Indemnified Buyer Entity resulting from or relating to (i) any
breach of any of the representations and warranties made to Buyer in any
Transaction Document, (ii) caused by any breach by Seller or Parent of any of
its covenants or agreements contained in any Transaction Document, (iii) in
respect of any Seller Pre-Closing Taxes, (iv) arising in connection with the
Distribution Transaction, a Third Party Sale or any Excluded Entities (including
the ownership thereof), including any Taxes associated therewith, (v) in respect
of any Pre-Closing Project Casualty Event, (vi) any “recapture liability”
(within the meaning of the Section 1603 Program Guidance) in respect of the Cash
Grant Proceeds, to the extent that any such “recapture liability” results from
any act or omission of Seller or its Affiliates (including, acts or omissions
prior to the Closing, of the Acquired Companies), (vii) to the extent such
Indemnifiable Losses arise prior to the Option Closing (as defined in the Option
Agreement), in respect of the Indebtedness of the Acquired Companies set forth
in Section 1.01(f) of the Seller Disclosure Schedules, (viii) the Cash Grant
Capital Contribution, except to the extent resulting from any act or omission of
(A) Riverstone or its Affiliates (other than, prior to the Closing, the Acquired
Companies), or (B) Buyer or its Affiliates (including, after the Closing, the
Acquired Companies) or (ix) any Claims in respect of Tax matters arising in
connection with the arrangements contemplated by the Assignment and Deferred
Conveyance Agreement, if any, in respect of the Spain Project Companies and the
Puerto Rico Project Companies. Notwithstanding anything herein to the contrary,
Parent and Seller shall not be required to indemnify any Indemnified Buyer
Entity for more than fifty percent (50%) of (A) any Indemnifiable Losses
suffered by any Acquired Company, or (B) any Indemnifiable Losses suffered by
any other Buyer Entity that are attributable to or derived from a Loss suffered
by any Acquired Company, it being the



- 41 -
 

--------------------------------------------------------------------------------




intention of the Parties that Parent’s and Seller’s indemnification obligations
hereunder shall relate only to the fifty percent (50%) interest in the Company
currently held by Seller.
(j)    Notwithstanding anything to the contrary contained in this Section, the
Indemnified Buyer Entities shall be entitled to indemnification with respect to
any claim for indemnification pursuant to Section 9.01(a)(i):
(i)    only if, and then only to the extent that, the aggregate Indemnifiable
Losses to all Indemnified Buyer Entities with respect to all such claims exceeds
Three Million Dollars ($3,000,000) (the “Deductible”), whereupon (subject to the
provisions of clauses (ii) and (iii) below) Parent or Seller shall be obligated
to pay in full all such amounts but only to the extent such aggregate
Indemnifiable Losses are in excess of the amount of the Deductible; provided,
that the Deductible shall not apply to any indemnification obligation of Parent
and Seller related to the Specified Representations made by Seller and the
representations and warranties made by Seller in Section 4.14;
(ii)    only with respect to individual items where the Indemnifiable Losses
relating thereto are in excess of One Hundred Fifty Thousand Dollars ($150,000)
(any items less than such threshold shall not be aggregated for the purposes of
the immediately preceding clause (i) unless such items are related to the same
Event); and
(iii)    only with respect to such claims made on or before the expiration of
the survival period pursuant to Section 8.01 for the applicable representation,
warranty, covenant or agreement.
(k)    The Indemnified Buyer Entities shall be entitled to indemnification with
respect to any claim for indemnification pursuant to Section 9.01(a)(v) only if
the aggregate Indemnifiable Losses to all Indemnified Buyer Entities with
respect to such claims exceeds Three Million Dollars ($3,000,000) (the “Casualty
Event Claims Threshold”), whereupon Parent or Seller shall be obligated to pay
in full all such amounts (including the Casualty Event Claims Threshold amount).
(l)    Notwithstanding anything to the contrary contained in this Agreement, in
no event shall the Indemnified Buyer Entities be entitled to aggregate
indemnification with respect to claims pursuant to Section 9.01(a)(i) in excess
of fifteen percent (15%) of the Base Purchase Price (the “Cap”); provided, that
the cap applicable to the aggregate indemnification obligations of Parent and
Seller related to the Specified Representations made by Seller, the
representations and warranties made by Seller in Section 4.14, and claims
pursuant to Section 9.01(a)(ii)-(ix) shall be the full amount of the Base
Purchase Price; and provided, further, that the limitations in this Section
9.01(d) shall not apply in the event of any fraud by Seller or any Affiliate of
Seller.
(m)    Notwithstanding anything to the contrary contained in this Article 9,
Losses subject to indemnification pursuant to Section 9.01 shall be determined
without duplication of recovery by reason of the state of facts giving rise to
such Losses constituting a breach of more than one representation, warranty,
covenant or agreement or being addressed by more than one clause under Section
9.01(a).
(n)    This Section is subject to the limitations set forth in Section 8.03(b).
SECTION 9.02    Indemnification by Buyer.
(c)    From and after the Closing Date, subject to the other provisions of this
Article 9, Buyer agrees to indemnify Parent, Seller, Seller’s Affiliates (other
than the Acquired Companies) and their respective Representatives (collectively,
the “Indemnified Seller Entities”) and to hold each of them harmless from and
against, any and all Indemnifiable Losses suffered, paid or incurred by any such
Indemnified Seller Entity resulting from or relating to (i) any breach of any of
the representations and warranties made to Seller in any Transaction Document,



- 42 -
 

--------------------------------------------------------------------------------




(ii) any breach by Buyer of any of its covenants or agreements contained in this
Agreement, (iii) any “recapture liability” (within the meaning of the Section
1603 Program Guidance) in respect of the Cash Grant Proceeds, to the extent that
any such “recapture liability” results from any act or omission of Buyer or its
Affiliates (including, after the Closing, the Acquired Companies) or (iv) to the
extent arising from any act or omission of Buyer or its Affiliates (including
the Acquired Companies) after to the Closing, the Cash Grant Capital
Contribution.
(d)    Notwithstanding anything to the contrary contained in this Agreement, in
no event shall the Indemnified Seller Entities be entitled to aggregate
indemnification with respect to claims pursuant to Section 9.02(a)(i) in excess
of the Cap; provided, that the Cap applicable to any indemnification obligation
of Buyer related to the Specified Representations made by Buyer shall be the
Base Purchase Price, and claims pursuant to Section 9.02(a)(ii)-(iv) shall be
the full amount of the Base Purchase Price; and provided, further, that the
limitations in this Section 9.02(b) shall not apply in the event of any fraud by
Buyer or any Affiliate of Buyer (including, after the Closing, any Acquired
Company).
(e)    This Section is subject to the limitations set forth in Section 8.03(b).
SECTION 9.03    Indemnification Procedures.
(a)    If an Indemnified Buyer Entity or an Indemnified Seller Entity (each, an
“Indemnified Entity”) believes that a claim, demand or other circumstance exists
that has given or may reasonably be expected to give rise to a right of
indemnification under this Article 9 (whether or not the amount of Indemnifiable
Losses relating thereto is then quantifiable), such Indemnified Entity shall
assert its claim for indemnification by giving written notice thereof (a “Claim
Notice”) to the party from which indemnification is sought (the “Indemnifying
Entity”) (i) if the Event giving rise to such Claim for indemnification is, or
relates to, a Claim brought by a Person not a Party or affiliated with any such
Party (a “Third Party”), within ten (10) Business Days following receipt of
notice of such Claim by such Indemnified Entity, or (ii) if the Event giving
rise to such Claim for indemnification is not, or does not relate to, a Claim
brought by a Third Party, within thirty (30) days after the discovery by the
Indemnified Entity of the Event or circumstances giving rise to such Claim for
indemnity; provided, that no delay on the part of the Indemnified Entity in
giving a Claim Notice shall relieve the Indemnifying Entity of any
indemnification obligation hereunder unless the Indemnifying Party demonstrates
that the defense of such Claim is materially and adversely prejudiced by such
delay. Each Claim Notice shall describe the Claim in reasonable detail.
(b)    Upon receipt by an Indemnifying Entity of a Claim Notice in respect of a
Claim of a Third Party, the Indemnifying Entity shall be entitled to (i) assume
and have sole control over the defense of such Claim at its sole cost and
expense (subject to the last sentence of this Section 9.03(b)) and with its own
counsel if it gives notice of its intention to do so to the Indemnified Entity
within thirty (30) days of the receipt of the Claim Notice from the Indemnified
Entity; provided, that the Indemnifying Entity’s retention of counsel shall be
subject to the written consent of the Indemnified Entity if such counsel creates
a conflict of interest under applicable standards of professional conduct or an
unreasonable risk of disclosure of confidential information concerning an
Indemnified Entity, which consent shall not be unreasonably withheld,
conditioned, or delayed; and (ii) negotiate a settlement or compromise of such
Claim; provided, that (x) such settlement or compromise shall include a full and
unconditional waiver and release by the Third Party of all Indemnified Entities
(without any cost or liability of any nature whatsoever to such Indemnified
Entities) and (y) any such settlement or compromise shall be permitted hereunder
only with the written consent of the Indemnified Entity, which shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding anything herein
to the contrary, the Indemnifying Party shall not be entitled to assume control
of the defense and settlement of a Claim of a Third Party and shall pay the fees
and expenses of counsel retained by the Indemnified Entity if (i) the Claim of
the Third Party is reasonably likely to result in Indemnifiable Losses which are
more than two hundred percent (200%) of the amount indemnifiable by such
Indemnifying Entity pursuant to this Article 9, or (ii) such Claim of the Third
Party relates to or arises in connection with any criminal proceeding, action,
indictment, allegation or claim or a primary objective of such Claim is to seek
equitable or injunctive relief against the Indemnified Entity. If, within thirty
(30) days of receipt from an Indemnified Entity of any Claim Notice with respect
to a Third Party Claim, the Indemnifying Entity (i) advises such Indemnified
Entity in writing that the Indemnifying Entity shall not elect to defend, settle
or compromise such Claim or (ii) fails to make such an election in writing, such
Indemnified Entity may, at its option,



- 43 -
 

--------------------------------------------------------------------------------




defend, settle or otherwise compromise or pay such Claim; provided, that any
such settlement or compromise shall be permitted hereunder only with the written
consent of the Indemnifying Entity, which consent shall not be unreasonably
withheld, conditioned or delayed. Unless and until the Indemnifying Entity makes
an election in accordance with this Section 9.03(b) to defend, settle or
compromise such Claim, all of the Indemnified Entity’s reasonable costs and
expenses arising out of the defense, settlement or compromise of any such Claim
shall be Indemnifiable Losses subject to indemnification hereunder to the extent
provided herein and shall be borne by the Indemnifying Entity and payable
monthly or as legal bills are received by the Indemnified Entity and tendered to
the Indemnifying Entity. Each Indemnified Entity shall make available to the
Indemnifying Entity all information reasonably available to such Indemnified
Entity relating to such Claim, except as may be prohibited by applicable Law. In
addition, the Parties shall render to each other such assistance as may
reasonably be requested in order to ensure the proper and adequate defense of
any such Claim. The Party in charge of the defense shall keep the other Parties
fully apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the Indemnifying Entity elects to defend
any such Claim, then the Indemnified Entity shall be entitled to participate in
such defense with counsel reasonably acceptable to the Indemnifying Entity, at
such Indemnified Entity’s sole cost and expense; provided, that such Indemnified
Entity shall be entitled to participate in any such defense with separate
counsel at the reasonable expense of the Indemnifying Entity if (i) so requested
by the Indemnifying Entity, or (ii) in the reasonable opinion of counsel to the
Indemnified Entity, a conflict or potential conflict of interests exists between
the Indemnified Entity and the Indemnifying Entity.
SECTION 9.04    Indemnification Generally.
(d)    For purposes of this Article 9, the amount of any Indemnifiable Losses
suffered, paid or incurred by any Indemnified Entity pursuant to Section
9.01(a)(i) or 9.02(a)(i) shall be calculated without regard to any express
qualifier in any representations or warranties made in any Transaction Document
as to materiality, Buyer Material Adverse Effect, Seller Material Adverse Effect
or Company Material Adverse Effect.
(e)    Each Indemnified Entity shall be obligated in connection with any claim
for indemnification under this Article 9 to use commercially reasonable efforts
to obtain any insurance proceeds available to such Indemnified Entity with
regard to the applicable claims and to seek recovery of any amounts to which it
may be entitled in respect of the applicable claims pursuant to contractual or
other indemnification rights that it may have against Third Parties; provided,
that nothing in this Agreement shall obligate any Buyer Indemnified Party to
file a lawsuit, expend any funds beyond amounts that are commercially reasonable
to recover amounts that may otherwise be owing or collectible, or disclose any
confidential information without customary and reasonable confidentiality
protection therefor. The amount which the Indemnifying Entity is or may be
required to pay to any Indemnified Entity pursuant to this Article 9 shall be
reduced (retroactively, if necessary) by any insurance proceeds or net Tax
benefits actually recovered by or on behalf of such Indemnified Entity in
mitigation of, or related to, the related Indemnifiable Losses. If an
Indemnified Entity shall have received the payment required by this Agreement
from the Indemnifying Entity in respect of Indemnifiable Losses (including any
Purchase Price adjustment with respect to the circumstances giving rise to such
payment under this Article 9) and shall subsequently receive insurance proceeds,
net Tax benefits or other amounts in respect of such Indemnifiable Losses, then
such Indemnified Entity shall promptly repay to the Indemnifying Entity a sum
equal to the amount of such insurance proceeds, net Tax benefits or other
amounts actually received provided, that any indemnity payment under this
Agreement shall be treated as an adjustment to the Purchase Price for Tax
purposes.
(f)    In addition to the requirements of Section 9.04(b), each Indemnified
Entity shall be obligated in connection with any claim for indemnification under
this Article 9 to use all commercially reasonable efforts to mitigate
Indemnifiable Losses upon and after becoming aware of any event which could
reasonably be expected to give rise to such Indemnifiable Losses (it being
understood and agreed that knowledge of the Company Employees as of the Closing
with respect to Events prior to Closing will not be implied to any Buyer
Indemnified Party for this purpose); provided, that nothing in this Agreement
shall obligate any Buyer Indemnified Party to file a lawsuit, expend any funds
beyond amounts that are commercially reasonable to recover amounts that may
otherwise be owing or collectible, or disclose any confidential information
without customary and reasonable confidentiality protection therefor.



- 44 -
 

--------------------------------------------------------------------------------




(g)    Subject to the rights of any Person providing insurance as contemplated
by Section 9.04(a) above, the Indemnifying Entity shall be subrogated to any
right of action that the Indemnified Entity may have against any other Person
with respect to any matter giving rise to a claim for indemnification hereunder.
(h)    Except for claims of, or causes of action arising from, fraud, the
indemnification provided in this Article 9 shall be the exclusive post-Closing
remedy available to any Party hereto with respect to any breach of any
representation, warranty, covenant or agreement in this Agreement, or otherwise
in respect of the transactions contemplated by this Agreement. In furtherance of
the foregoing, each Party hereby waives, from and after the Closing, any and all
rights, Claims and causes of action (other than Claims of, or causes of action
arising from, fraud or the indemnification provided in this Article 9) it may
have against the other Parties arising under or based upon this Agreement or any
document or certificate delivered in connection herewith or any Law applicable
to the Acquired Companies (including any relating to environmental matters).
SECTION 9.05    Termination. This Agreement may be terminated:
(g)    at any time prior to the Closing Date by mutual written agreement of
Buyer and Seller;
(h)    by either Buyer or Seller if the Closing shall not have occurred on or
prior to the date that is one hundred twenty (120) days following the date of
this Agreement (the “Outside Date”); provided, that if on the Outside Date the
conditions to Closing set forth in Section 7.01(a) shall not have been
satisfied, but all other conditions to the Closing shall have been satisfied or
waived (or shall be capable of being satisfied at the Closing), then the Outside
Date shall be automatically extended by an additional sixty (60) days; and
provided, further, that the right to terminate this Agreement under this Section
9.05(b) shall not be available to any Party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date or who is otherwise in
material breach of any representation, warranty, covenant or other agreement
contained herein;
(i)    by either Buyer or Seller by giving written notice to the other Party if
any Governmental Entity shall have issued an order, decree or ruling or taken
any other action permanently restraining, enjoining or otherwise prohibiting the
consummation of any of the transactions contemplated by this Agreement, and such
order, decree, ruling or other action shall not be subject to appeal or shall
have become final and unappealable;
(j)    by Buyer, if Seller or Parent shall have breached or failed to perform
any of its representations, warranties, covenants or agreements set forth in
this Agreement, or if any representation or warranty of Seller or Parent shall
have become untrue, in either case such that the conditions set forth in
Sections 7.02(a) or 7.02(b) would not be satisfied and such breach is incapable
of being cured or, if capable of being cured, shall not have been cured within
thirty (30) days following receipt by Seller of notice of such breach from
Buyer; or
(k)    by Seller, if Buyer shall have breached or failed to perform any of its
representations, warranties, covenants or agreements set forth in this
Agreement, or if any representation or warranty of Buyer shall have become
untrue, in either case such that the conditions set forth in Sections 7.03(a) or
7.03(b) would not be satisfied and such breach is incapable of being cured or,
if capable of being cured, shall not have been cured within thirty (30) days
following receipt by Buyer of notice of such breach from Seller.
SECTION 9.06    Effect of Termination.
(k)    If this Agreement is validly terminated pursuant to Section 9.05, this
Agreement shall become null and void and of no further force and effect and such
termination shall be without liability of any Party to the other Parties;
provided, that (i) nothing in this Section 9.06 shall relieve any Party of any
liability for any breach of any representations, warranties, covenants or other
agreements under this Agreement prior to such termination and (ii) the
obligations of the Parties set forth in Section 6.04 (Confidentiality;
Publicity); Section 6.06 (Expenses); Section 9.05 (Termination); this Section
9.06 (Effect of Termination) and Article 10 (Miscellaneous) shall survive any
such termination and be enforceable hereunder.



- 45 -
 

--------------------------------------------------------------------------------




(l)    If this Agreement is terminated by either Buyer or Seller pursuant to
Section 9.05, written notice thereof shall forthwith be given to the other
Parties and the transactions contemplated by this Agreement shall be terminated,
without further action by any Party, provided, that each Party shall continue to
treat all confidential information received by it and its Affiliates and their
Representatives with respect to the Acquired Companies or otherwise in
accordance with this Agreement and the Confidentiality Agreement, which
obligation shall remain in full force and effect notwithstanding the termination
hereof.
ARTICLE 10
Miscellaneous
SECTION 10.01    Notices. All notices, requests and other communications
hereunder shall be in writing and shall be sent, delivered or mailed, addressed:
(f)    if to Buyer, to:


Silver Ridge Power Holdings, LLC
c/o SunEdison, Inc.
12500 Baltimore Avenue
Beltsville, MD 20705
Attention: Kevin Lapidus
Facsimile: (443) 909-7106
 
with a copy to:


Silver Ridge Power Holdings, LLC
c/o SunEdison, Inc.
12500 Baltimore Avenue
Beltsville, MD 20705
Attention: Corporate Legal Development
Facsimile: (443) 909-7106


(g)    if to Buyer Guarantor, to:
SunEdison, Inc.
12500 Baltimore Avenue
Beltsville, MD 20705
Attention: Kevin Lapidus
Facsimile: (443) 909-7106


with a copy to:


SunEdison, Inc.
12500 Baltimore Avenue
Beltsville, MD 20705
Attention: Corporate Legal Development
Facsimile: (443) 909-7106


(h)    if to Seller, to:


AES U.S. Solar, LLC
c/o The AES Corporation



- 46 -
 

--------------------------------------------------------------------------------




4300 Wilson Boulevard, Suite 1100
Arlington, Virginia 22203
Attention: Richard Sturges
Facsimile: (703) 528-4510


with a copy to:


Baker Botts L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Attn.:     William S. Lamb, Esq.
Michael Didriksen, Esq.
Facsimile: (212) 259-2557
(i)    if to Parent, to:


The AES Corporation
4300 Wilson Boulevard, Suite 1100
Arlington, Virginia 22203
Attention: General Counsel
Facsimile: (703) 528-4510


with a copy to:


Baker Botts L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Attn.:     William S. Lamb, Esq.
Michael Didriksen, Esq.
Facsimile: (212) 259-2557


All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt or (a) personal delivery to the Party to be notified; (b) upon
receipt of a confirmatory telephone call to the number specified in this Section
(or in accordance with the latest unrevoked written direction from the receiving
Party), if sent by electronic mail; (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (d)
one Business Day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt; provided, that notices received on a day that is not a
Business Day or after 6:30 p.m. Eastern Prevailing Time on a Business Day will
be deemed to be effective on the next Business Day.
SECTION 10.02    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid or enforceable, such provision and (b) the remainder
of this Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
SECTION 10.03    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement. Delivery



- 47 -
 

--------------------------------------------------------------------------------




of an executed signature page of this Agreement by facsimile or other electronic
image scan transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 10.04    Amendments and Waivers. This Agreement may not be amended
except by an instrument in writing signed on behalf of each Party. Each Party
may, by an instrument in writing signed on behalf of such Party, waive
compliance by any other Party with any term or provision of this Agreement that
such other Party was or is obligated to comply with or perform. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. Except as otherwise provided herein, the rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
SECTION 10.05    Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with the Schedules hereto) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof. Except as provided in
Article 9, this Agreement is for the sole benefit of the Parties and their
permitted assigns and is not intended to confer upon any other Person any rights
or remedies hereunder.
SECTION 10.06    Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with, and this Agreement and all matters
arising out of or relating in any way whatsoever (whether in contract, tort or
otherwise) to this Agreement shall be governed by, the laws of the State of New
York.
SECTION 10.07    Specific Performance. The Parties agree that irreparable damage
for which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that the provisions of this Agreement were not
performed in accordance with its specific terms and that any remedy at law for
any breach of the provisions of this Agreement would be inadequate. Accordingly,
the Parties acknowledge and agree that each Party hereto shall be entitled to
seek an injunction, specific performance or other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
SECTION 10.08    No Offset. With respect to any payments required to be made by
any Party under any Transaction Document, such Party shall not be entitled to
offset the amount of any such payment against any other payments owed to such
Party (or its Affiliates) pursuant to any other Transaction Document or any
other agreement between the Parties. Notwithstanding anything to the contrary
contained herein, Buyer shall not be entitled to offset the amount of any
payments required to be made by, or claimed against, Seller under any
Transaction Document or any other agreement between the Parties against the
amount of any Cash Grant Or Tax Equity Proceeds due to Seller pursuant to this
Agreement.


SECTION 10.09    Consent to Jurisdiction; Waiver of Jury Trial. Each of the
Parties hereto irrevocably submits to the exclusive jurisdiction of the state
and federal courts located in the Borough of Manhattan in the City and State of
New York for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby. Each of the Parties
hereto further agrees that service of any process, summons, notice or document
by U.S. certified mail to such Party’s respective address set forth in Section
10.01 shall be effective service of process for any action, suit or proceeding
in New York with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the Parties hereto irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the state or federal courts located
in the Borough of Manhattan in the City and State of New York, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.



- 48 -
 

--------------------------------------------------------------------------------




SECTION 10.10    Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the Parties hereto without the
prior written consent of each of the other Parties; provided, that Buyer may
transfer any of its rights, interests and obligations under this Agreement to an
Affiliate for purposes of having such Affiliate take ownership of the Interests
so long as Buyer and such Affiliate remain jointly and severally obligated to
satisfy all of Buyer’s obligations under the terms of this Agreement. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
permitted assigns. Any attempted assignment in violation of the terms of this
Section 10.10 shall be null and void, ab initio.
SECTION 10.11    Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
SECTION 10.12    Schedules and Exhibits. Except as otherwise provided in this
Agreement, all Exhibits and Schedules referred to herein are intended to be and
hereby are made a part of this Agreement. Any disclosure in the Seller
Disclosure Schedule or Buyer Disclosure Schedule corresponding to and qualifying
a specific numbered paragraph or section hereof shall be deemed to correspond to
and qualify any other numbered paragraph or section hereof to the extent that it
is reasonably apparent on the face of such disclosure that such disclosure is
applicable to such other numbered paragraph or section hereof. Certain
information set forth in the Schedules is included solely for informational
purposes, is not an admission of liability with respect to the matters covered
by the information, and may not be required to be disclosed pursuant to this
Agreement. The specification of any dollar amount in the representations and
warranties contained in this Agreement or the inclusion of any specific item in
the Schedules is not intended to imply that such amounts (or higher or lower
amounts) are or are not material, and no Party shall use the fact of the setting
of such amounts or the fact of the inclusion of any such item in the Schedules
in any dispute or controversy between the parties as to whether any obligation,
item, or matter not described herein or included in a Schedule is or is not
material for purposes of this Agreement.
SECTION 10.13    Buyer Guarantor Agreements and Obligations. Buyer Guarantor
hereby agrees to be jointly and severally liable for the prompt and complete
performance of Buyer’s payment obligations under this Agreement, but subject to
the same limitations as those on Buyer’s obligations hereunder, including its
(i) indemnification obligations under Article 9, (ii) payment obligations under
Section 2.01 hereof, and (iii) contingent payment obligations under Section 2.03
and Section 2.04 hereof. Buyer Guarantor’s obligations are unconditional
irrespective of any circumstances which might otherwise constitute, by operation
of law, a discharge of a guarantor or surety and it shall not be necessary for
Seller to institute or exhaust any remedies or causes of action against Buyer or
any other Person as a condition to the obligations of Buyer Guarantor hereunder.
Except as provided in this Agreement, Buyer Guarantor hereby irrevocably waives
any right to receive a formal notification or to request that any other
formalities or protest be accomplished in connection with its obligations
hereunder.
[SIGNATURE PAGE FOLLOWS]



- 49 -
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


AES U.S. SOLAR, LLC, as Seller
By
 
/s/ Richard Sturges
 
Name: Richard Sturges
 
Title: President





solely for the purposes of Article 9
THE AES CORPORATION, as Parent
By
 
/s/ Richard Sturges
 
Name: Richard Sturges
 
Title: Vice President



SILVER RIDGE POWER HOLDINGS, LLC, as Buyer
By
 
/s/ Carlos Domenech
 
Name: Carlos Domenech
 
Title: President and CEO





solely for the purposes of Section 10.13
SUNEDISON, INC., as Buyer Guarantor
By
 
/s/ Carlos Domench
 
Name: Carlos Domench
 
Title: President and CEO


















(Signature Page to Acquisition Agreement)
  
  
  
  
 

--------------------------------------------------------------------------------




Exhibit A
Form of Assignment Agreement




ASSIGNMENT


This Assignment (this “Assignment”) is made and entered into this [] day of [],
2014, by and between AES U.S. Solar, LLC, a Delaware limited liability company
(the “Assignor”), and Silver Ridge Power Holdings, LLC, a Delaware limited
liability company (the “Assignee”). Assignor and Assignee are each referred to
herein individually as a “Party” and collectively as the “Parties.”


Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in that certain Acquisition Agreement (the
“Acquisition Agreement”), dated as of June 16, 2014, by and among the Assignor,
the Assignee, solely for the purposes of Article 9 of the Acquisition Agreement,
The AES Corporation, a Delaware corporation, and solely for the purposes of
Section 10.13 of the Acquisition Agreement, SunEdison, Inc., a Delaware
corporation.


W I T N E S S E T H:


WHEREAS, Seller owns 100,000 limited liability company interests (the
“Interests”), constituting fifty percent (50%) of the issued and outstanding
limited liability company interests, of Silver Ridge Power LLC, a Delaware
limited liability company (the “Company”); and


WHEREAS, the Assignor desires to sell, assign, convey, transfer and deliver the
Interests to the Assignee;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties do hereby agree as follows:


1.Sale and Assignment.    Subject to and in accordance with the terms of the
Acquisition Agreement, the Assignor does hereby SELL, ASSIGN, CONVEY, TRANSFER
AND DELIVER to the Assignee the Interests, free and clear of all Liens other
than those arising pursuant to the express terms (without any breach, violation
or default thereof) of the Acquisition Agreement, the Organizational Documents
of the Company, or applicable securities Laws, and the Assignee hereby accepts
the same.


2.Withdrawal as a Member. The Parties agree that simultaneously with Assignor’s
assignment of the Interests to Assignee as set forth in Section 1 above,
Assignor withdraws as a member of the Company.


3.
General Provisions.



(a)Binding Effect.    This Assignment will be binding upon, inure to the benefit
of and be enforceable by the Parties and their respective successors and
permitted assigns.


(b)Governing Law.    THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THIS ASSIGNMENT AND ALL MATTERS ARISING OUT OF
OR RELATING IN ANY WAY WHATSOEVER (WHETHER IN CONTRACT, TORT OR OTHERWISE) TO
THIS ASSIGNMENT SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.


(c)Amendments.    This Assignment may not be amended except by an instrument in
writing signed on behalf of each Party.


(d)Counterparts.    This Assignment may be executed in two or more counterparts,
each of

A-1
  
 

--------------------------------------------------------------------------------




which shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement. Delivery of an executed signature page of
this Assignment by facsimile or other electronic image scan transmission shall
be effective as delivery of a manually executed counterpart of this Assignment.


(e)
Consent to Jurisdiction; Waiver of Jury Trial. The provisions of Section

10.09 of the Acquisition Agreement are hereby incorporated into this Assignment
as if set forth fully herein.


(f)Further Assurances. The Assignor shall use its reasonable best efforts to
take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary, proper or advisable under applicable Law to consummate and
make effective the transactions contemplated by this Assignment. Without
limiting the generality of the foregoing, the Assignor shall execute and deliver
any additional instruments (which do not impose any material liability on the
Assignor) necessary to fully carry out the purposes of this Assignment.




[Signature Page Follows]






























































IN WITNESS WHEREOF, this Assignment has been duly executed by each of the
Parties as of the date and year first above written.









- 2 -
 

--------------------------------------------------------------------------------




ASSIGNOR:


AES U.S. SOLAR, LLC


By


Name: Title:






ASSIGNEE:


SILVER RIDGE POWER HOLDINGS, LLC


By


Name: Title:






























































\\NORTHVA - 029462/000050 - 610876 v2
(Signature Page to Assignment)





- 3 -
 

--------------------------------------------------------------------------------




Exhibit B
Form of FIRPTA Certificate


FIRPTA CERTIFICATE


CERTIFICATE REGARDING FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT


Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
No withholding is required, however, if the transferor furnishes this
certificate of non-foreign status. See Code
§ 1445(b)(2); Treas. Reg. § 1.1445-2(b)(2). To inform Silver Ridge Power
Holdings, LLC (“Buyer”), that withholding of tax is not required upon the
consideration paid by Buyer to AES U.S. Solar, LLC ( “Seller”), a disregarded
entity that is wholly-owned by AES Solar Holdings, LLC, which in turn is a
disregarded entity that is wholly-owned by The AES Corporation (“AES”), in
connection with the acquisition by the Buyer of certain limited liability
company interests of Silver Ridge Power, LLC, from the Seller, the undersigned
certifies on behalf of AES:


1.AES is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).


2.Seller is a disregarded entity (within the meaning of Treas. Regs. §
1.1445-2(b)(2)(iii)) of AES Solar Holdings, LLC.


3.AES Solar Holdings, LLC is a disregarded entity (within the meaning of Treas.
Regs. § 1.1445-2(b)(2)(iii)) of AES.


4.
AES is not a disregarded entity as defined in Treas. Reg.

§ 1.1445-2(b)(2)(iii).


5.
AES’ U.S. employer identification number is [].



6.
The office address of AES is [].



AES understands that this certification may be disclosed to the Internal Revenue
Service by Buyer and that any false statement contained herein could be punished
by fine, imprisonment, or both.


Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.


Date: [], 2014


AES


THE AES CORPORATION,
a Delaware corporation




By:      Name:      Title:     


\\NORTHVA - 029462/000050 - 610932 v2

B-1
  
 

--------------------------------------------------------------------------------




Exhibit C
Option Agreement

C-1
  
 

--------------------------------------------------------------------------------




Exhibit D
Form of Services Agreement


Term Sheet for
Master Transition Framework Agreement (“MTFA”) by and among
Silver Ridge Power Holdings, LLC (“SunEdison”), AES U.S. Solar, LLC (“AES”), R/C
US Solar Investment Partnership, L.P. (“Riverstone”) and Silver Ridge Power LLC
(“SRP”)




    


Parties
Sun Edison, AES, Riverstone and SRP, each a “Party” and collectively, the
“Parties”
Purpose
The MTFA will govern (i) the transition of asset management and operations and
maintenance services for each of the Italy Project Companies, the Spain Project
Companies and the Puerto Rico Project Companies from the existing providers of
such services (in most cases SRP or a subsidiary thereof) to SunEdison, (ii) the
transition of employees from SRP and its subsidiaries to SunEdison in support of
SunEdison’s obligations to provide such asset management and operations and
maintenance services, and (iii) the maintenance and performance of all existing
asset management and operations and maintenance obligations for each of the
Italy Project Companies, the Spain Project Companies and the Puerto Rico Project
Companies, pending the transition of any such services to SunEdison as
contemplated hereby.


In the event of contrary or inconsistent terms or conditions between the MTFA
and an AMSA or O&M Contract, the applicable AMSA or O&M Contract shall prevail.
Transition of Asset
Management
Services
The Parties shall use reasonable best efforts to cause, effective as of the
Acquisition Closing or as soon as reasonably practicable thereafter, all
obligations to provide asset management services currently being provided by (i)
SRP or its Subsidiaries (other than the Excluded Entities) to any of the
Excluded Entities and (ii) the Italian Project Companies to SRP or any of its
Subsidiaries (including the Excluded Entities), to be assigned or otherwise
transferred to SunEdison (1). Except to the extent that existing agreements
cannot be terminated without penalty (in which case such agreements shall be
assigned to SunEdison, if permitted), SunEdison shall enter into a new Asset
Management and Services Agreement (each, an “AMSA”), substantially in the form
attached to the MTFA, for each of the Italy Project Companies, the Spain Project
Companies and the Puerto Rico Project Companies, it being agreed that the form
AMSA to be attached to the MTFA will be in a form reasonably acceptable to the
Parties.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    






(1) Note to Draft: Expectation is that existing SRP management would take
direction from SunEdison as necessary to assist SunEdison in providing these
services during the transition of relevant personnel from SRP to SunEdison. To
be further discussed.





D-1
  
 

--------------------------------------------------------------------------------




Transition of Operations and Maintenance Services
The Parties shall use reasonable best efforts to cause, effective as of the
Acquisition Closing or as soon as reasonably practicable thereafter (2), all
obligations to provide operations and maintenance services for any of the
Projects owned by the Italy Project Companies, the Spain Project Companies and
the Puerto Rico Project Companies to be assigned or otherwise transferred to
SunEdison. The Parties acknowledge that the existing O&M contracts likely
require lender consents to amend or transfer. As a result, existing O&M
contracts will, to the extent required, remain in place after the Acquisition
Agreement Closing, and the parties will seek to obtain any necessary consents to
either (i) transfer these contracts to SunEdison or (ii) replace them (if not
immediately, upon expiration of the existing contract) with a form O&M contract
to be attached to the MTFA (each, whether assigned to SunEdison or a new
contract, an “O&M Contract”), it being agreed that the form O&M Contract to be
attached to the MTFA will be in a form reasonably acceptable to the Parties. In
the meantime, the applicable operator (for Projects in Italy and Spain, this is
the applicable holding company for each group, and for Puerto Rico, it is a
third party) will continue to perform operations and maintenance services and
SunEdison will provide management services with respect to these contracts under
the applicable AMSA. If appropriate, the Parties will explore subcontracting
services to SunEdison pending any transfer or replacement of the actual
contract.
Transition of Personnel
It is the intent of the Parties that substantially all of the personnel
currently employed by SRP and who spend the majority of their time providing
asset management or operations and maintenance services to the Excluded
Entities, including, for sake of clarity, all current employees of the Excluded
Entities, will transition to become employees, subject to SunEdison’s
discretion, of SunEdison or its subsidiaries. In furtherance of the foregoing,
SunEdison (i) acknowledges that it intends to make offers of employment, in
SunEdison’s sole discretion, to each of the foregoing individuals that SunEdison
desires to hire, which offers shall provide for compensation and benefits that
are substantially similar to than those currently provided and (ii) agrees that
it shall be responsible for the payment of all severance obligations in favor of
any employees of the Excluded Entities that arise after the Acquisition Closing.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















(2) Note to Draft: Expectation is that lender consent for transfer/replacement
of existing O&M contracts will likely take some time.



- 2 -
 

--------------------------------------------------------------------------------






Scope of Asset Management Services
A form of AMSA will be attached to the MTFA, and SunEdison and the applicable
top level holding company for each of the Excluded Entity groups (hereafter
referred to as “Owner”) will enter into an AMSA substantially in that form.
Under each AMSA, SunEdison will provide asset management services for the
applicable group of Excluded Entities. These will include all services currently
received by the applicable Excluded Entity Group, including the services
detailed on Exhibit A hereto (3). Owner shall be permitted to reduce the scope
of services under an AMSA on 30 days’ notice to SunEdison, and upon any such
reduction, the fees payable thereunder will be equitably adjusted to reflect
such reduction in scope, provided that in no event shall Owner be permitted to
reduce the fees payable by more than ___% on an annual basis.
 
 
Scope of Operations and Maintenance Services
A form of O&M Contract will be attached to the MTFA, and each O&M Contract that
SunEdison enters into with respect to any of the Projects will be substantially
in that form. Under each O&M Contract, SunEdison will provide to the applicable
Project owner (each, a “Project Owner”) comprehensive operations and maintenance
services for the applicable solar power project. These will include all services
currently received with respect to the applicable Project and the services
detailed on Exhibit B hereto. To the extent that a Project Owner retains
responsibility for particular work in connection with the operations and
maintenance of the particular Project, such retained scope will be detailed in
the O&M Contract.
 
 
AMSA Specific Terms and Conditions
Each AMSA shall include the following terms and conditions:


Term. The AMSAs for each of the Italy Project Companies and the Spain Project
Companies shall commence upon execution thereof and shall continue for an
Initial Term ending on the second anniversary of the Acquisition Closing, with
an option in favor of Owner at the end of the Initial Term or any extension
thereof to extend for an additional year, provided that no more than three such
extensions shall be permitted, and provided further, that if SunEdison can
demonstrate that the applicable pricing under an AMSA has resulted in an
operating loss for the services provided during any extension term, any further
extension of the term of an AMSA shall only be as mutually agreed by the
Parties. The AMSA for the Puerto Rico Project Companies shall commence upon
execution thereof and shall continue for an Initial Term ending on the first
anniversary of the Acquisition Closing, with an option in favor of Owner to
extend for an additional year.
 
Pricing.    SunEdison will be paid a monthly service fee in consideration for
the provision of the services, provided that the aggregate annual amount of
monthly services fees payable to SunEdison shall not exceed the current annual
cost incurred by Owner for the provision of such services by SRP and its
subsidiaries as of the Acquisition Closing. In addition, if Owner requests
services that are not included within the scope of services, SunEdison shall be
reimbursed for the reasonable costs incurred by SunEdison in providing such
additional services. All service fees and fees are payable in arrears, 30 days
after receipt of an invoice therefor. Fees for monthly services shall be
invoiced monthly, and other fees shall be invoiced as and when incurred, but in
any event not more frequently than monthly.
 
 
 
 
 
 
 
 

(3) Note to Draft: Parties to discuss need, if any, for any employees to remain
at Excluded Entities post-transition period.



- 3 -
 

--------------------------------------------------------------------------------






 
Rights Prior to Extraction.    If and for so long as a Distribution Transaction
shall not have occurred with respect to Owner, anything under the AMSA requiring
the consent, acceptance, acknowledgment or other action of Owner shall require
the consent, acceptance, acknowledgment or other action of each of AES and
Riverstone. In addition, all correspondence and reporting that would otherwise
be sent by SunEdison to Owner shall instead be sent to each of AES and
Riverstone, with a copy sent to Owner.
 
 
 
Designation as Agent. SunEdison would be expressly designated as the agent of
Owner and its subsidiaries for purposes of interacting with the financing
counterparties under the financing documents and any third party operations and
maintenance contractors under any third party operations and maintenance
contracts, subject to the limitations on authority set forth in the AMSA.
 
 
Operations and Maintenance Specific Terms and Conditions
Each O&M Contract shall include the following terms and conditions:
 
Term. Each O&M Contract shall commence upon execution thereof and shall continue
for an Initial Term ending on the second anniversary of the Acquisition Closing,
(4) with an option in favor of Owner at the end of the Initial Term or any
extension thereof to extend for an additional year, provided that no more than
three such extensions shall be permitted, and provided further, that if
SunEdison can demonstrate that the applicable pricing under an O&M Contract has
resulted in an operating loss for the services provided during any extension
term, any further extension of the term of an O&M Contract shall only be as
mutually agreed by the Parties.
 
Pricing.    Pricing under any O&M Contract would be [at a to be agreed discount]
(5) off of the current contract price of the O&M Contract, provided, however,
the Pricing Exceptions are not deemed to be included in said current contract
price.
 
The following “Pricing Exceptions” shall apply to the pricing for the O&M
services:
 
1. Time and Materials rates (“T&M”) will be applied to additional washings and
additional vegetation abatement requested by Owner (to the extent in excess of
the requirements of the applicable O&M Contract), and labor or work pertaining
to OEM or EPC warranty claims. T&M work will be billed at to be agreed rates
based upon a rate sheet detailing the specified rates for particular types of
services and attached to each O&M Contract (but not, in any event, to exceed the
rates specified in the rate sheet attached to the MTFA), subject to escalation
annually based upon a pre-agreed mechanism (fixed rate or index based);
 
2. in event no warranty exists, then any equipment replacement or spare part
replacement above a to be agreed threshold shall be billed as “Cost Plus”
(defined as the cost of equipment plus a to be agreed markup (for administrative
services) for the equipment procurement and then T&M for any labor (if any)
associated with repair or installation or related work; and
 
3. any costs, delays, or damages attributed to manufacturers or suppliers
selected by Owner shall not lead to costs, delays or damages for SunEdison in
any manner ((1) through (3) are collectively defined as, “Pricing Exceptions”).
 
Availability Guaranty. [Discuss]



(4) Note to Draft: Term with respect to Puerto Rico to be discussed.
(5) Note to Draft: Discuss inclusion of specific minimum discount. SE had
previously proposed 5%.



- 4 -
 

--------------------------------------------------------------------------------








Terms and Conditions Applicable to all AMSAs and O&M Contracts
Standard of Care. SunEdison will furnish the services in a prudent, businesslike
and efficient manner, in accordance with all applicable laws and permits, the
terms of any financing documents, facility manuals, equipment warranties and
prudent industry practices, and in any event with at least the same level of
care and diligence as the SunEdison exercises in the performance of similar
services for assets owned by SunEdison or its affiliates.
 
Personnel. SunEdison will make available all labor and professional, supervisory
and managerial personnel as are required to perform the services. All such
personnel shall be qualified and experienced in the duties to which they are
assigned and shall be employees of the SunEdison or its affiliates. Pending any
transition of employees from Owner to SunEdison, Owner will endeavor to make
such employees available to SunEdison (including through secondment
arrangements) for SunEdison’s use to provide the services (it being understood
that the cost of such employees shall be allocated between Owner and SunEdison
in such a manner as to replicate the cost allocation that would occur if such
employees were employed directly by SunEdison).
 
Termination for Convenience.    Each AMSA and O&M Contract will provide that
AES, Riverstone, Owner or Project Owner, as applicable, may terminate such
contract for its convenience, on not less than 60 days’ notice, in the case of
an AMSA, and not less than 90 days’ notice, in the case of an O&M Contract,
subject to payment for services rendered prior to the effective date of any such
termination and [[ ]% of any remaining fees due [under the term length] prior to
such termination for convenience notice]; provided that the effective time of
any such termination with respect to any such contract in respect of an Italy
Project Company may not occur prior to the Option Expiration Date (as defined in
the Assignment and Deferred Conveyance Agreement).
 


Taxes. Each party will be responsible for payment of its own taxes, including
income, franchise and other similar taxes. All SunEdison fees will be inclusive
of all applicable taxes payable as a result of the rendering of the services,
which taxes would be solely for SunEdison’s account. Payment by Owner or Project
Owner would be net of any applicable withholding taxes.
 
Audit Rights. Owner or Project Owner, as applicable, and AES and Riverstone and,
to the extent contemplated by any financing documents, any financing parties,
shall have the right to access and audit the records of SunEdison as reasonably
necessary to verify SunEdison’s compliance with the AMSA and the budget and any
O&M Contracts, and otherwise as permitted under the financing documents.
 
Limitations on Authority.    Without the prior written consent of Owner or
Project Owner, as applicable, SunEdison will not have the authority to do any of
the following on behalf of Owner, Project Owner or any of their respective
affiliates:
 
 
 

•
except with respect to any matter contemplated by the quarterly budget then in
effect, execute any agreement or amend any agreement;

•
make any representation or warranty, other than routine representations and
warranties made in any certifications to the financing counterparties under the
financing documents;

•
settle or compromise any claims or disputes;

•
sell, lease, pledge, mortgage or otherwise encumber any property or assets;

•
communicate with any financing parties in respect of any matters concerning the
occurrence or possible occurrence of an event of default or default under any
financing document without first consulting with Owner in respect thereof;




- 5 -
 

--------------------------------------------------------------------------------




or
•
communicate with any third party operations and maintenance service providers in
respect of any matters concerning the occurrence or possible occurrence of an
event of default or default under any third party operations and maintenance
contract without first consulting with Owner in respect thereof.



Force Majeure.    Each AMSA and O&M Contract shall include customary terms
regarding excuse of performance by a party due to the occurrence of events of
force majeure.


Title, Documents and Data.    Title to all materials, equipment, supplies,
consumables, spare parts and other items purchased or obtained by SunEdison in
connection with the services shall pass immediately to Owner or Project Owner,
as applicable, upon passage of title thereto from the applicable vendor or
supplier to SunEdison. All materials and documents prepared or developed by
SunEdison or its affiliates, or their respective employees and contractors,
together with all underlying data relating to the services or the operation of
any projects, shall become and remain the property of Owner or Project Owner, as
applicable, when prepared or generated.


Representations and Warranties. The AMSAs and O&M Contracts will include
customary representations and warranties of the parties, including with respect
to authority, no conflicts and enforceability.


Confidentiality.    The AMSAs and O&M Contracts will include customary
confidentiality restrictions to protect the confidential nature of any sensitive
information of the parties during the terms thereof and for a period of five (5)
years thereafter.


Indemnification. The AMSAs and the O&M Contracts will include the following
language regarding indemnification:


“Each Party (the “Indemnifying Party”) agrees to indemnify, defend and hold
harmless the other Party, its present and future direct or indirect parents,
subsidiaries and affiliates, its financing parties and each of their directors,
officers, shareholders, employees, agents and representatives (the “Indemnified
Party”) from and against all third party claims, demands, losses, liabilities,
penalties and expenses (including reasonable attorneys’ fees) for personal
injury or death to persons and damage to the Indemnified Party’s real or
personal property or the real or personal property of any other person or entity
arising directly out of, resulting from or caused by a breach of its obligations
under this Agreement, or by the negligent or tortious acts of the Indemnifying
Party, its affiliates, its directors, officers, employees or agents. Nothing in
this Section shall relieve Service Provider or Owner of any liability to the
other for any breach of this Agreement. This indemnification obligation shall
apply notwithstanding any negligent acts, errors or omissions of the Indemnified
Party, but the Indemnifying Party’s liability to pay damages to the Indemnified
Party shall be reduced in proportion to the percentage by which the Indemnified
Party’s negligent acts, errors or omissions caused the damages. Neither Party
shall be indemnified for its damages resulting from its sole negligence or from
its intentional acts or willful misconduct. These indemnity provisions shall not
be construed to relieve any insurer of its obligation to pay claims consistent
with the provisions of a valid insurance policy.”


Insurance. Each of the AMSAs and the O&M Contracts will require SunEdison to
maintain insurance in compliance with the requirements set forth on Exhibit C
hereto.


Interest.    Payments which are not timely paid shall bear interest accruing
from the date due until the date paid in full at a rate equal to the lesser of
(i) the prime rate plus two percent (2%) per annum or the maximum rate permitted
by applicable law.





- 6 -
 

--------------------------------------------------------------------------------




Defaults and Remedies. The AMSAs and the O&M Contracts will include customary
defaults and remedies as may be available at law or in equity, including the
right to terminate, as a result of any of the following:


•
uncured failure to make payment;

•
uncured material breach of any representation or warranty;

•
uncured failure to meet applicable performance/availability metrics;

•
breach resulting in SunEdison hitting the applicable liability cap;

•
uncured material breach of covenants or other obligations; and insolvency.



Cure Periods. Specified cure period would be as follows:


•
Bankruptcy defaults would not be subject to any cure period.

•
Certain defaults would have cure periods specific to that type of default, for
example:

◦
Availability/Performance Metrics (to be discussed)

◦
Failure to maintain required insurance (5 Business Days after notice)

◦
Payment defaults (10 Business Days after notice)

•
Catch all default for breach would include the following:



“Defaulting Party fails to perform in any material respect any obligation under
this Agreement (other than an obligation to make payment, an obligation that is
otherwise specifically set forth in this Section [ ] as a separate Event of
Default or an obligation in respect of which this Agreement provides a remedy
that is stated to be an exclusive remedy, including as provided in Section [ ])
and such failure is not cured within thirty (30) days after the Non-Defaulting
Party notifies the Defaulting Party of such failure, which notice sets forth in
reasonable detail the nature of such failure, provided, that if any such default
cannot be cured within such thirty
(30) day period with the exercise of reasonable due diligence, but is reasonably
capable of being cured, then if the Defaulting Party within such thirty (30) day
period submits for the Non-Defaulting Party’s approval a plan reasonably
designed to correct the default within a reasonable additional period of time
(not to exceed an additional sixty (60) days), then, unless the Non- Defaulting
Party reasonably refuses to approve such plan, an Event of Default shall not
exist unless and until the Defaulting Party fails to diligently pursue such cure
or fails to cure such default within the additional period of time specified by
the plan.”


Limitations of Liability.    Each AMSA and O&M Contract shall
provide that the aggregate maximum liability of Owner or Project Owner, as
applicable, and SunEdison thereunder in any year during the term, shall not
exceed the aggregate amount of fees paid or payable to SunEdison thereunder
during such year, provided that such limitation will not apply to liabilities
arising out of fraud, gross negligence, willful misconduct or indemnification
claims. None of the parties will be liable to the other for consequential,
indirect, punitive, incidental or special damages.


Compliance with Laws and Permits. Each of the AMSAs and O&M Contracts would
include the following:


“(a) Service Provider has reviewed and shall continue to review all Laws and
regulations containing or establishing compliance requirements in connection
with the operation and maintenance of each Project and applicable to Service
Provider in connection with its obligations under this Agreement, and assist
Owner in securing and complying with, as appropriate, all Permits necessary for
the operation and maintenance of each Project (and renewals or replacements of
the same), including those relating to Project operation; provided, however,
that all such permits, licenses and



- 7 -
 

--------------------------------------------------------------------------------




approvals relating to Hazardous Materials shall be in the name of Owner except
for any individual licenses or permits required under subsection (c) below.
Service Provider shall also initiate and maintain precautions and procedures
necessary to comply with applicable provisions of all such Laws (including
Environmental Laws), including those related to prevention of injury to persons
or damage to property at each Project.


(a)Service Provider shall monitor and use commercially reasonable efforts to
assist Owner with its obligations to maintain compliance with any required
permits, licenses and governmental approvals required and obtained by or for
Owner in connection with the ownership or operation of each Project. Service
Provider shall, upon request by Owner, prepare or cause the preparation of any
application, filing or notice related thereto, shall cause such materials to be
submitted to, and shall represent Owner in contacts with, the appropriate
governmental agency, and shall perform all ministerial or administrative acts
necessary for timely issuance and the continued effectiveness thereof. Copies of
all permits, licenses and governmental approvals obtained by or for
Owner pursuant hereto shall be maintained by Service Provider.


(b)Service Provider shall obtain and maintain in effect all licenses and permits
required to allow Service Provider to do business or perform its services
hereunder in the jurisdictions where such services are to be performed except
where the failure to do so shall not adversely affect Service Provider’s ability
to perform its obligations under this Agreement.”


Compliance Language.    The AMSA and each O&M Agreement would include the
following for all Parties:


“(a) SunEdison shall comply fully with all applicable anti-corruption,
anti-money laundering, anti-terrorism and economic sanction and anti-boycott
laws, including without limitation the United States Foreign Corrupt Practices
Act.


(a)SunEdison shall not, and shall take all reasonable steps to ensure that none
of its officers, employees and other persons working for it on the Project
(including, without limitation, its subsidiaries and affiliates, subcontractors,
consultants, representatives and agents), directly or indirectly, make, promise
or authorize the making, of a Prohibited Payment or engage in a Prohibited
Transaction with respect to the Company.


(b)SunEdison agrees to promptly report to AES, Riverstone and Owner any
Prohibited Payment or Prohibited Transaction of which it obtains knowledge, or
has reasonable grounds to believe occurred in respect of the Company.


(c)SunEdison agrees to continue to implement the Company’s Compliance Program in
substantially the same form.”


And shall include in definitions section:


“Designated Person” means a person or entity that appears on any list issued by
the United States, the United Nations or the World Bank with respect to money
laundering, terrorism financing, drug trafficking, or economic or arms embargoes


“Government Official” means any officer or employee or family member



- 8 -
 

--------------------------------------------------------------------------------




of an officer or employee of a government, or department (whether executive,
legislative, judicial or administrative), agency or instrumentality of such
government, including any government-owned business, or a public international
organization; or any person acting in an official capacity for or on behalf of
such government, or any candidate for public office or representative of a
political party.


“Prohibited Payment” means any offer, gift, payment, promise to pay, or
authorization of the payment of any money or anything of value, directly or
indirectly, to a Government Official, including for the use or benefit of any
other person or entity, to the extent that one knows or has reasonable grounds
for believing that all or a portion of the money or thing of value which was
given or is to be given to such other person or entity, will be paid, offered,
promised, given or authorized to be paid by such other person or entity,
directly or indirectly, to a Government Official, for the purpose of either (i)
influencing any act or decision of the Government Official in his official
capacity; (ii) inducing the Government Official to do or omit to do any act in
violation of his lawful duty; (iii) securing any improper advantage; or (iv)
inducing the Government Official to use his influence with a non-U.S. government
or instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in order to assist in obtaining or retaining
business or in directing business to any party.


“Prohibited Transaction” means (i) receiving, transferring, transporting,
retaining, using, structuring, diverting, or hiding the proceeds of any criminal
activity whatsoever, including drug trafficking, fraud, and bribery of a
Government Official; (ii) engaging or becoming involved in, financing, or
supporting financially or otherwise, sponsoring, facilitating, or giving aid to
any terrorist person, activity or organization; or (iii) participating in any
transaction or otherwise conducting business with a Designated Person.”


Transition Services. Notwithstanding any termination of an AMSA or O&M Contract,
SunEdison will, subject to reimbursement for the
costs reasonably incurred by SunEdison therefor, be obligated to continue to
provide such services as may be requested by Owner for a transition period, not
to exceed three (3) months, during which time Owner or Project Owner, as
applicable, will arrange for a replacement service provider, and SunEdison will
cooperate with such efforts with respect thereto.


Subcontracting. SunEdison would not be permitted to subcontract the provision of
the services under an AMSA or O&M Contract without the prior written consent of
Owner or Project Owner, as applicable, such consent not to be unreasonably
withheld, provided, that no such consent shall be required to utilize
subcontractors who are currently performing services for SRP (unless there shall
be an ongoing dispute between SRP and such subcontractor). No subcontract
entered into by SunEdison shall relieve SunEdison of its obligations under an
AMSA or O&M Contract, and SunEdison shall be responsible for the acts,
omissions, performance or breach by its subcontractors to the same extent as if
such acts, omissions, performance or breach were those of SunEdison itself.


Assignment. SunEdison would not be permitted to assign its rights or obligations
under an AMSA or O&M Contract without the prior written consent of Owner or
Project Owner, as applicable.


Access. Owner or Project Owner, as applicable, and its agents and
representatives and, as and to the extent required under any financing
documents, the financing parties and their representatives, shall have access at
all times to each Project, all Project operations and any documents, materials
and records and accounts relating to any Project operations.



- 9 -
 

--------------------------------------------------------------------------------






Dispute Resolution.    Either party will be permitted to seek resolution of
disputes through binding AAA arbitration in New York, NY.


Condition at End of Term.    Upon expiration or termination of an AMSA or O&M
Contract, SunEdison shall remove its personnel from any applicable Projects and
shall leave such Projects in as good condition as at the date of commencement of
the applicable contract, subject to (i) normal wear and tear, (ii) if a Project
has suffered damages covered by insurance, the availability to SunEdison of the
proceeds of such insurance and (iii) changes in condition resulting from Force
Majeure Events.


Governing Law. New York.
Consent to Jurisdiction. State and Federal courts in New York, NY.



- 10 -
 

--------------------------------------------------------------------------------




Exhibit A


Scope of Services for Asset Management and Services Agreement


Each AMSA shall include the following detail regarding the required scope of
services:


General. Compliance with all documents pertaining to the financing and operation
of the assets; billing and collection; accounting (including tax accounting) and
bookkeeping; [customary internal audit function for U.S. company;] preparation
of tax returns; treasury and cash management; maintenance of insurance; public
relations; reporting and budgeting; administration and preservation of all
existing contractual relationships; human resources, including provision of
staffing and management thereof, training, payroll, and benefits administration;
information technology services; legal services (including compliance with all
filing, certification and reporting requirements of governmental authorities
pertaining to the business of Owner); procurement of all necessary labor and
materials; facility monitoring; inventory management (including spare parts);
stakeholder management; technical oversight and production monitoring;
administration of facility safety programs; and management of all third party
operations and maintenance contracts, provided, however, any such costs for
third-party tax accounting or legal services and procurement of such materials,
to the extent Owner is utilizing third-party service providers for same as of
the Acquisition Closing, shall be borne solely by Owner.


Financing Document Compliance. SunEdison will administer the Owner’s compliance
with all covenants and obligations set forth in the financing documents,
including monitoring compliance with the financing documents and advising Owner
as to its compliance obligations thereunder. SunEdison shall comply with all
reporting requirements under the financing documents. SunEdison will furnish to
Owner the various reports, budgets and other submissions required under the
financing documents for review by Owner prior to the submission of same to the
applicable recipients thereof under the financing documents. SunEdison shall not
take any action that would reasonably be expected to cause Owner or any of its
affiliates to contravene their obligations under the financing documents.
SunEdison shall be authorized to deal directly with the applicable finance party
representatives on behalf of Owner with respect to all matters under the
financing documents other than as set forth under Limitations on Authority.


Management of O&M Contracts. To the extent third party operations and
maintenance contracts are in effect with respect to a project, SunEdison will
manage such contracts on behalf of Owner and shall be authorized to deal
directly with the applicable counterparty representatives on behalf of Owner
with respect to all matters under such contracts other than as set forth under
Limitations on Authority. SunEdison shall not take any action that would
reasonably be expected to cause Owner or any of its affiliates to contravene
their obligations under any such operations and maintenance contracts.


VAT Collection. SunEdison shall be responsible for taking all necessary actions
to collect any value added taxes (“VAT”) recoverable from the applicable
governmental authorities with respect to Owner and its subsidiaries.


Budgeting. SunEdison shall be responsible for compliance with all budgeting
requirements of all financing documents. In addition, attached to the AMSA shall
be a budget detailing projected expenditures for the first year of the term.
SunEdison shall submit a revised budget to Owner 30 days in advance of each
quarter during the term of the AMSA detailing the projected expenditures for the
next 12 months, and if accepted by Owner such revised budget shall serve as the
budget under the AMSA. SunEdison shall promptly notify Owner of any expected or
actual variance from the amounts budgeted for particular activities, together
with SunEdison’s explanation thereof and recommended actions with respect
thereto. SunEdison shall submit a budget reconciliation 30 days after the end of
each quarter during the term reconciling actual expenses to budgeted expenses
and including SunEdison’s explanation for any such variances.
SunEdison shall not be authorized to incur expenditures more than 10% in excess
of any quarterly budget without the prior approval of Owner, except in the case
of emergencies involving potential imminent harm to persons or material assets.


Financial Statements and Other Reports. SunEdison shall use reasonable efforts
to ensure that the following reports and financial statements are prepared and
delivered at the following times:
▪
A current trial balance within seven (7) close days (as defined by the Owner)
following the end of the month

▪
A schedule detailing the derivative valuations and entries within seven (7)
close days following the end of the quarter

▪
A completed checklist as specified by the Owner within twelve (12) close days
following the end of the month

▪
A report providing explanations of variances in actual performance relative to
budget, by country, within




- 11 -
 

--------------------------------------------------------------------------------




twelve (12) business days following the end of the month
▪
Audited financial statements, by country, within four months following the end
of the calendar year, comprising statement of operations, balance sheet, cash
flow statement, statement of changes in owners’ equity and footnotes

▪
Detail of balance sheet accounts, not limited to other current
asset/liabilities, other non- current asset/liabilities, accrued expenses,
prepaid expenses, other receivables, etc.

▪
Schedule of capital expenditures

▪
PEA and intangibles roll forward.



Further, SunEdison shall make available appropriate staff to attend a monthly
conference call with staff from the Owner at which questions on accounting
results and issues are addressed by the SunEdison’s staff.


Billing and Collection of Revenues. SunEdison shall implement and maintain
billing and collection procedures in respect of all accounts receivable and
other amounts due Owners.


Bank Accounts and Disbursement of Funds. SunEdison shall establish and/or
maintain on behalf of and in the name of the applicable Owner one or more bank
accounts as may be required by the applicable Owner or the Financing Documents.
Subject to availability of adequate funds in such accounts, SunEdison shall
withdraw from such accounts such funds as may be necessary to pay such Owner’s
Operating Disbursements and Direct Reimbursement Expenses in accordance with the
Budget.


Accounting and Documentation. SunEdison shall provide full bookkeeping,
accounting (including tax accounting), and record keeping services to Owners as
required from time to time by Owners and the Financing Documents.


Insurance. SunEdison shall implement Owners’ insurance programs, including
procuring and maintaining any and all insurance required to be maintained by
Owners under the Financing Documents. SunEdison also shall be responsible for
administering all claims, arranging for all payments, and making all collections
on behalf of Owners under insurance policies covering Owners.


Public Relations. SunEdison shall coordinate all public and community relations
matters of Owners with respect to the Facilities as directed by Owner Agent.
Notwithstanding the foregoing, the SunEdison shall not issue (nor have any
obligation to issue) any press release regarding an Owner or a Facility without
the prior written consent of such Owner.


Dispute Resolution. Subject to the directions of Owner, SunEdison shall manage
any litigation, arbitration, or other proceedings involving any Facility (except
any litigation, arbitration, or other proceedings involving SunEdison).
SunEdison shall obtain Owner Agent’s written approval prior to commencing any
litigation, arbitration or other proceeding on behalf of an Owner and SunEdison
shall periodically advise Owner Agent on the status of each litigation,
arbitration and other proceeding involving any Facility. In addition,
notwithstanding the foregoing, except as otherwise authorized by Owner Agent,
SunEdison shall not settle any claim brought by or against an Owner without the
prior written approval of Owner Agent.


Materials. SunEdison shall provide all materials necessary for the performance
of the Asset Management Services and shall provide appropriate office space for
its personnel performing the Asset Management Services.




Consultation. SunEdison shall consult with Owner Agent on all aspects of the
preservation, operation and maintenance of each Facility, at such places and
times as Owner Agent may reasonably request.


Additional Services. SunEdison shall use commercially reasonable efforts to
provide any other assistance or services reasonably requested by Owners that are
consistent with the foregoing services and necessary for, or materially
beneficial to, the management or administration of the Facilities.



- 12 -
 

--------------------------------------------------------------------------------




Exhibit B


Scope of Services for O&M Contract


SunEdison will be responsible for providing operations and maintenance services
for all solar projects owned by Owner or its subsidiaries, including: general
operation and plant maintenance; continuous system monitoring; security;
emergency response and unscheduled repairs; preventive, and scheduled
maintenance; warranty management; spare parts inventory management; and
performance reporting.


In addition, SunEdison shall prepare and maintain logs, records and reports
documenting the operation and maintenance of each power project, including all
information and reports required by applicable laws or beneficial for the proper
operation and maintenance of the applicable facility, as well as furnishing to
Owner any material information that it or any of its affiliates may have
concerning new or significant developments relating to any facility. SunEdison
shall also prepare and furnish to Owner monthly reports detailing the operating
performance of each project.


No more than two washings and two vegetation abatements per annum per site will
be required, provided, however, if current O&M Contract is silent, two washings
and two vegetation abatements shall be required unless otherwise agreed, and
provided further, if the current O&M Contract has fewer washings or vegetation
abatements, then such fewer numbers shall be operative and govern.



- 13 -
 

--------------------------------------------------------------------------------




Exhibit C


Insurance Requirements


(a)
Coverage Requirements



(i)
Each of the Parties shall each maintain, as a minimum, the following insurance
coverage with insurance companies rated A-VII or better by Best’s Insurance
Guide and Key Ratings (or, if Best’s Insurance Guide and Key Ratings is no
longer published, an equivalent rating by another nationally recognized
insurance rating agency of similar standing), or other insurance companies of
nationally recognized responsibility reasonably satisfactory to the other Party,
during the Term and for a period of six (6) years thereafter:



(ii)
Workers’ Compensation, Disability Insurance and Employer’s Liability Insurance.
Workers’ Compensation Insurance, Disability Benefits Insurance and such other
forms of insurance as are required by law, providing statutory benefits and
other states’ endorsement coverage (if any exposure exists), covering
Liabilities resulting from injury, sickness, disability or death of the
employees. Each Party shall require that all contractors and subcontractors
maintain all forms or types of insurance with respect to its employees as are
required by law. Each Party shall also maintain Employer’s Liability Insurance
with limits of not less than One Million Dollars ($1,000,000) per accident.



(iii)
Commercial General Liability Insurance. Commercial General Liability Insurance
on an “occurrence” basis, including coverage for premises/operations explosion,
collapse and underground hazards, products/completed operations, broad form
property damage, blanket contractual liability for written contracts,
independent contractors and personal injury, with primary coverage limits of no
less than Two Million Dollars ($2,000,000) for injuries or death to one or more
persons or damage to property resulting from any one occurrence and a Two
Million Dollar ($2,000,000) aggregate limit. Policy exclusions which are not
standard to the Commercial General Liability Insurance form or are added by
manual endorsements shall require the prior approval of the other Party.



(iv)
Comprehensive Automobile Liability Insurance. Comprehensive Automobile Liability
Insurance, including coverage for owned, non-owned and hired automobiles for
both bodily injury and property damage and containing appropriate no fault
insurance provisions or other endorsements in accordance with state legal
requirements, with limits of not less than One Million Dollars (U.S. $1,000,000)
per accident with respect to bodily injury, property damage or death



(v)
Umbrella Excess Liability Insurance. Umbrella Excess Liability Insurance of not
less than Ten Million Dollars ($10,000,000). Such coverage shall be on a per
“occurrence” basis or “claims made” basis, and over and above the coverage
provided by the policies described above. The umbrella and/or excess policies
shall not

contain endorsements which restrict coverages as set forth above and which are
provided in the underlying policies.


(vi)
Physical Damage Insurance. Property damage and Boiler and Machinery insurance on
an “All Risk” basis covering all assets of any kind installed in or at the
Project on a replacement cost basis and including removal of debris and the full
replacement value of the applicable buildings, structures, machinery, equipment,
facilities, fixtures and other properties insured, subject at a minimum to an
annual aggregate limit of Ten Million Dollars ($10,000,000) for flood coverage
and for earthquake coverage. [Business Interruption insurance shall also be
included covering as a minimum amount all revenue less non-continuing expenses
for a period of not less than 12 months from the date of occurrence.] Such
insurance outlined above shall have a deductible not to exceed [$1,000,000] per
occurrence or to the extent commercially available on reasonable terms [and
shall name the other Party as a loss payee as its interest may appear]. Such
insurance coverage shall be primary, regardless of any other coverages or
policies as may be carried by the Parties.



(b)
General Matters



(i)
Deductibles. Deductibles under commercial general liability policies shall not
exceed [Twenty-Five Thousand Dollars ($25,000)]. [Insert description of other
deductibles]. Other than as expressly contemplated otherwise by this Agreement,
each Party shall be responsible for the payment of any deductible under any
insurance policy maintained by such Party, regardless of whether the loss in
questions was caused by the negligence or




- 14 -
 

--------------------------------------------------------------------------------




misconduct of the other Party.


(ii)
Limits. The required limits of liability for the insurance described in Section
[ ] above may be satisfied by purchasing coverage in the amount specified or by
any combination of primary and excess/umbrella policies, so long as the total
amount of insurance meets the requirements specified above.



(iii)
Terms and Provisions. All policies of insurance required to be maintained under
this Article [ ] shall: (1) provide a severability of interests or cross
liability clause; (2) provide that they may not be canceled, not renewed or
materially changed without thirty (30) days’ prior written notice sent by
registered mail to the other Party; (3) shall be endorsed to specify that they
are primary to and not excess to or on a contributing basis with any insurance
or self-insurance maintained by the other Party; and (4) with the exception of
Worker’s Compensation, Disability Insurance, and Professional Liability
Insurance, be endorsed to name as additional insureds, the other Party and such
other Party’s directors, officers, employees, and agents, and the successors and
assigns of each of them. In addition, each Party shall immediately provide
written notice to the other Party upon receipt of notice of cancellation of an
insurance policy or a decision to terminate or substantially alter an insurance
policy. Furthermore, such policies shall contain the following unless waived in
writing by the other Party:

(A) Notice of Injurious Exposure to Conditions (Third Party Policies Only). It
is agreed that failure of any agent, servant, or employee of any insured to
notify the company of any occurrence of which he has knowledge shall not
invalidate the insurance afforded by this policy as respects the named insured.


(A)
Knowledge of Injurious Exposure to Conditions (Third Party Policies Only). It is
hereby understood and agreed that knowledge of an occurrence by the agent,
servant, or employee of the insured shall not in itself constitute knowledge by
the insured, unless the insured’s risk management department shall have received
such notice from its or their agent, servant, or employee.



(B)
Errors and Omissions. It is hereby understood and agreed that the coverages
afforded by this policy shall not be invalidated or affected by any
unintentional errors, omissions, or in any information required to be reported.



(c)
Subrogation Waiver. The Physical Damage Insurance obtained pursuant to Section [
] shall provide waivers of subrogation including claims involving work performed
by separate contractors by endorsement or otherwise.



(d)
Certificates. No later than [ ], each Party shall furnish the other Party with
certificates of insurance on forms reasonably acceptable to the other Party as
evidence that policies providing the required coverages and limits of insurance
for such Party are in full force and effect (or evidence of self-insurance, as
applicable).



(e)
Effect on Liability. The requirements of this Agreement as to insurance and the
acceptability to a Party of the insurers and insurance to be maintained by the
other Party are not intended to and shall not in any manner limit or qualify the
liabilities and obligations of a Party under this Agreement.



(f)
Claims Made Policies. If any policy of a Party is written on a “claims-made”
basis and such policy is not renewed or the retroactive date of such policy is
to be changed, such Party shall obtain for each such policy or policies the
broadest basic and supplemental extended reporting period coverage or “tail”
reasonably available in the commercial insurance market for each such policy or
policies and shall provide the other Party with proof that such basic and
supplemental extended reporting period coverage or “tail” has been obtained. If
a Party fails to provide the other Party with proof of such coverage, the other
Party may purchase the coverage and the first Party shall reimburse the other
Party for the full cost of such coverage.






- 15 -
 

--------------------------------------------------------------------------------




Exhibit E


ASSIGNMENT AND DEFERRED CONVEYANCE AGREEMENT


THIS    ASSIGNMENT    AND    DEFERRED    CONVEYANCE    AGREEMENT    (this
“Agreement”) is made as of [    ] (the “Effective Date”), by and between by
Silver Ridge Power Holdings, LLC, a Delaware limited liability company
(“SunEdison”), AES U.S. Solar, LLC, a Delaware limited liability company
(“AES”), R/C US Solar Investment Partnership, L.P., a Delaware limited
partnership (the “Riverstone”), and Silver Ridge Power LLC, a Delaware limited
liability company (“SRP”).


RECITALS


WHEREAS, as of immediately prior to the execution and delivery of this
Agreement, Riverstone and AES each own 50% of the limited liability company
interests of SRP;


WHEREAS, AES and SunEdison have entered into that certain Acquisition Agreement,
dated as of June 16, 2014, by and among AES, SunEdison, The AES Corporation and
SunEdison, Inc. (as the same may be amended, supplemented, waived or otherwise
modified from time to time, the “Acquisition Agreement”), pursuant to which AES
is selling to SunEdison, concurrently with the execution and delivery of this
Agreement (the “Acquisition Closing”), its 50% limited liability company
interests of SRP;


WHEREAS, SunEdison, Inc., SunEdison and Riverstone have entered into that
certain Master Transaction Agreement, dated as of June 16, 2014 (as the same may
be amended, supplemented, waived or otherwise modified from time to time, the
“Riverstone Master Transaction Agreement”), pursuant to which the parties
thereto have agreed to cause certain project companies owned directly or
indirectly by SRP to be contributed to an affiliate of SunEdison, Inc. or
purchased by SunEdison, Inc.;


WHEREAS, pursuant to the Acquisition Agreement, the Riverstone Master
Transaction Agreement and the Company Operating Agreement, AES and Riverstone
(acting together) have the right to cause each of the entities set forth on
Exhibit A hereto (the “Retained Companies”)(1) to be distributed out of, or
otherwise removed from the ownership structure of SRP (the “Distribution
Transactions”) after the Acquisition Closing; (2)


WHEREAS, pursuant to the Acquisition Agreement, SunEdison and SRP, and pursuant
to the Riverstone Master Transaction Agreement, SunEdison and Riverstone, are
required to enter into this Agreement;


WHEREAS, the Parties desire to enter into this Agreement in order to set forth
the rights and obligations of the parties with respect to the operation of each
of the Retained Companies until the completion of the applicable Distribution
Transaction; and




                                                  
(1) Note: Retained Companies for Italy to include new Dutch BV directly above
Silver Ridge Power Italia Srl.


(2) Note: Depending on circumstances as of the Acquisition Closing, separate
versions of this agreement may be entered into with respect to each group of
Retained Companies. If so, conforming changes will be made to each agreement.

E-1
  
 

--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


1.Defined Terms.


“Acquisition Agreement” has the meaning set forth in the Recitals.


“Acquisition Closing” has the meaning set forth in the Recitals.


“AES” has the meaning set forth in the Preamble.


“AES Tracking Interest” has the meaning set forth in Section 14.


An “Affiliate” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.


“Agreement” has the meaning set forth in the Preamble.


“Asset Management and Services Agreement” means each Asset Management and
Services Agreement, entered into between SunEdison, AES and Riverstone with
respect to the Retained Companies, as contemplated by the Master Transition
Framework Agreement.


“Business Day” means any day other than a Saturday or Sunday or any day banks in
the State of New York are authorized or required to be closed.


“Board” means the Board of Directors of SRP.


“Board Observer” has the meaning set forth in Section 6.


“Claim” means any demand, claim, action, legal proceeding (whether at law or in
equity), investigation or arbitration.


“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Company Operating Agreement” has the meaning set forth in Section 3(a).


“Contract” means any contract, lease, license, evidence of indebtedness,
mortgage, indenture, purchase order, binding bid, letter of credit, security
agreement, undertaking or other agreement that is legally binding.


The term “control” (including its correlative meanings “controlled by” and
“under common control with”) means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).


“Disclosing Party” has the meaning set forth in Section 20(a).


“Distribution Transactions” has the meaning set forth in the Recitals.


“Effective Date” has the meaning set forth in the Preamble.


“Existing Operating Agreement” means the Limited Liability Company Agreement of
Silver Ridge Power, LLC, dated August 8, 2013, between AES and Riverstone, as
amended.


“Energy Charter Treaty” shall mean the Energy Charter Treaty as opened for
signature in Lisbon on December



- 2 -
 

--------------------------------------------------------------------------------




17, 1994 and in force as of April 16, 1998.


“Governing Body” has the meaning set forth in Section 6.


“Italian Construction VAT” means VAT payable to the Italy Retained Companies in
connection with the Italy Projects (other than Italian Panel VAT), including by
way of reimbursement of VAT by the Italian tax authorities.


“Italian Panel VAT” means VAT payable to the Italy Retained Companies in
connection with the purchase or sale of photovoltaic panels for use in
connection with the Italy Projects, including by way of reimbursement of VAT by
the Italian tax authorities.


“Italian VAT” means Italian Construction VAT and Italian Panel VAT.


“Italy ECT Claim” has the meaning set forth in Section 12(b).


“Italy Projects” means the Projects owned by the Italy Retained Companies.


“Italy Retained Companies” mean those entities designated as such on Exhibit A
hereto, if any; provided, that, such entities shall cease to be “Retained
Companies” and “Italy Retained Companies” on the date that the Distribution
Transaction is completed for the Italy Retained Companies.


“Italy SPE” has the meaning set forth in Section 9(a).


“Lead Claimants” has the meaning set forth in Section 12(a)(i).


“Liabilities” means any and all direct or indirect liability, indebtedness,
obligation, commitment, losses, damages, expense, Claim, deficiency, guaranty or
endorsement of any type, whether accrued, absolute, contingent, matured, or
unmatured.


“Master Transition Framework Agreement” means that certain Master Transition
Framework Agreement entered pursuant to Section 6.08(b) of the Acquisition
Agreement.


“Members” has the meaning assigned to such term in the Company Operating
Agreement.


“Option Agreement” means that certain Option Agreement, dated as of June 16,
2014, among AES and SunEdison.


“Option Closing” has the meaning set forth in the Option Agreement.


“Option Expiration Date” means the latest of (i) the earliest of (A) the
expiration of the SRP Italy Purchase Agreement, (B) earlier termination of the
SRP Italy Purchase Agreement in accordance with its terms and (C) the closing
under the SRP Italy Purchase Agreement, and (ii) the earliest of (A) the
expiration of the Option Period, (B) earlier termination of the Option Agreement
in accordance with its terms and (C) the Option Closing.


“Option Period” has the meaning set forth in the Option Agreement.


“Organizational Documents” means, with respect to any Person, the articles or
certificate of incorporation or organization and by-laws, the limited
partnership agreement, the partnership agreement or the limited liability
company agreement, operating agreement or the trust agreement, or such other
organizational documents of such Person, including those that are required to be
registered or kept in the jurisdiction of incorporation, organization or
formation of such Person and which establish the legal personality of such
Person.


“Party” or “Parties” means each of the parties to this Agreement, individually
or collectively as the context requires.


“Person” means any individual, corporation, partnership, joint venture, trust,
association, organization, governmental entity or other entity.



- 3 -
 

--------------------------------------------------------------------------------






“Project” means, with respect to any Retained Company, each solar energy
generation facility (whether in early, development or operating stage) and all
related assets, including Contracts, as applicable, of such Retained Company.


“Proprietary Information” has the meaning set forth in Section 20(a).


“Provider” has the meaning set forth in Section 12(a)(v).


“Puerto Rico Retained Companies” mean those entities designated as such on
Exhibit A hereto, if any; provided, that, such entities shall cease to be
“Retained Companies” and “Puerto Rico Retained Companies” on the date that the
Distribution Transaction is completed for the Puerto Rico Retained Companies.


“Receiving Party” has the meaning set forth in Section 20(a).


“Recipient” has the meaning set forth in Section 12(a)(v).


“Retained Companies” has the meaning set forth in the Recitals.


“Retained Company Distributions” means distributions from SRP that, pursuant to
the terms of this Agreement and the Company Operating Agreement, are
attributable to the Retained Companies.


“Retained Company Holdco” means the top level company in each of the Italy
Retained Companies, the Puerto Rico Retained Companies and the Spain Retained
Companies.


“Riverstone” has the meaning set forth in the Preamble.
“Riverstone Master Transaction Agreement” has the meaning set forth in the
Recitals.


“Silver Ridge DutchCos” has the meaning set forth in Section 12(a)(i).


“Spain ECT Claim” has the meaning set forth in Section 12(a)(i).


“Spain Retained Companies” mean those entities designated as such on Exhibit A
hereto, if any; provided, that, such entities shall cease to be “Retained
Companies” and “Spain Retained Companies” on the date that the Distribution
Transaction is completed for the Spain Retained Companies.


“SRP” has the meaning set forth in the Preamble.


“SRP Italy Purchase Agreement” means a purchase and sale agreement between SRP
and SunEdison, Inc. to be entered into in respect of the Italy Retained
Companies in accordance with the terms of the Riverstone Master Transaction
Agreement.


“Subsidiary” means, with respect to any Person, any corporation, general or
limited partnership, limited liability company, joint venture or other entity in
which such Person (a) owns, directly or indirectly, fifty percent (50%) or more
of the outstanding voting securities, equity securities, profits interest or
capital interest, (b) is entitled to elect at least one-half (1/2) of the board
of directors or similar governing body or (c) in the case of a limited
partnership or limited liability company, is a general partner or managing
member and has the power to direct the policies, management and affairs of such
entity, respectively.


“SunEdison” has the meaning set forth in the Preamble.


“Tax Proceeding” means any tax audit, contest, litigation, investigation or
similar proceeding.


“Terminating Sale” has the meaning set forth in Section 10(d).


“Third Party Sale” means, with respect to any Retained Company, a sale to a
third party of all of the equity



- 4 -
 

--------------------------------------------------------------------------------




interests in such Retained Company, or of all or substantially all of the assets
of such Retained Company, whether by virtue of a merger, consolidation,
reorganization, plan of exchange, sale or any other transaction.


“Transfer” means sell, assign, transfer, pledge, mortgage, hypothecate, convey
in trust, transfer by gift, bequest or descent or otherwise similarly encumber
or dispose of.


“Units” has the meaning set forth in the Company Operating Agreement.


“VAT” means Italian value added tax (imposta sul valore aggiunto) pursuant
D.P.R. No.
633 of 26 October 1972, as amended, supplemented and restated from time to time.


2.Reasonable Best Efforts. SunEdison, Riverstone and AES each agree to use their
respective reasonable best efforts to cause SRP to comply with its obligations
hereunder.
3.
Company Operating Agreement; Effect of this Agreement.



(a)Concurrently with the execution and delivery of this Agreement, the Parties
shall cause the Existing Operating Agreement to be amended and restated in a
form that includes the provisions specified in Exhibit B attached hereto (as so
amended and restated, the “Company Operating Agreement”).


(b)Except as otherwise provided herein or as otherwise required by applicable
law, SunEdison hereby assigns to AES all rights, and AES hereby assumes all
obligations, of any kind SunEdison has under the Company Operating Agreement and
any other Organizational Document of SRP, to the extent that any such right or
obligation relates to or arises out of the Retained Companies. The effect of the
foregoing shall be that, during the term of this Agreement, to the greatest
extent possible, the Parties will operate, as regards the Retained Companies, as
if AES were a Member.


(c)As soon as practicable after the date hereof, SRP will pledge the interests
or shares in the top level holding company for each of the Italy Retained
Companies, the Spain Retained Companies and the Puerto Rico Retained Companies,
50% to AES and 50% to Riverstone, as collateral for the full performance of
SRP’s and SunEdison’s obligations under this Agreement. Such pledge shall be
made only in accordance with the existing financing arrangements of the Retained
Companies and may be made expressly subordinate to such existing financing
arrangements.


(d)The Parties agree that this Agreement relates only to the Retained Companies
and that, except to the extent specifically set out herein otherwise, it gives
no Party any rights with respect to how SRP deals with its other assets,
including its ability to sell or otherwise dispose of such assets. The Parties
acknowledge that (i) SRP has entered into agreements providing for the
contribution or sale of the Mt. Signal Project (as defined in the Riverstone
Master Transaction Agreement) and SRP’s interests in the project known as CSolar
West and projects in France and Italy, in each case to SunEdison, Inc. or an
Affiliate thereof (as defined in the Riverstone Master Transaction Agreement,
the “Transactions”) and, in certain circumstances, the purchase by SunEdison or
an Affiliate of Units from Riverstone (as defined in the Riverstone Master
Transaction Agreement, the “SRP Transaction”) and (ii) the Company Operating
Agreement permits the Transactions and the SRP Transaction without approval or
consent by the Members. The Parties further agree that this Agreement shall not
give any Party any rights with respect to or an interest in the Transactions or
the SRP Transaction, except to the extent specifically set out herein otherwise
with respect to the Italy Retained Companies. In particular, AES hereby consents
to and agrees to exercise its rights under this Agreement and the Company
Operating Agreement in furtherance of the closing of the SRP Transaction or the
sale of the Italy Retained Companies pursuant to the Italy SRP Acquisition
Agreement.


4.Distributions.    SRP shall pay directly to AES 50% of all Retained Company
Distributions, less any required withholding taxes. The remaining 50% of the
Retained Company Distributions, less any required withholding taxes, shall,
subject to anything expressly to the contrary contained in any other agreement
between Riverstone and SunEdison, be distributable to Riverstone. During the
period of this Agreement, except with the prior written consent of AES and
Riverstone, SRP shall only permit distributions to be paid by a Retained


Company Holdco if 100% of such distributions can be further distributed to SRP
and then by SRP 50% to AES and, subject to anything expressly to the contrary
contained in any other agreement between Riverstone and SunEdison, 50% to
Riverstone, without being used or diverted for any other purpose by SRP or any
of its Subsidiaries and without any withholding taxes being imposed thereon, it
being understood, however, that if AES and Riverstone consent to any such
distributions, those distributions shall be made, less any required withholding
taxes.





- 5 -
 

--------------------------------------------------------------------------------




5.Information Rights. SRP shall provide AES with the same information, financial
reports and access to the books and records of SRP to which the Members are
entitled pursuant to the Company Operating Agreement, including such access to
which Members may be entitled under any applicable law or regulation, but only
to the extent that such information, reports, books and records relate to a
Retained Company; provided, that AES shall be subject to the same
confidentiality restrictions and other limitations with respect to such
information, reports, books and records as are applicable to the Members under
the Company Operating Agreement. In addition to the foregoing, SRP will provide
AES with (a) such other information and access to books, records, managers,
directors, officers, employees, assets and facilities related to the Retained
Companies as AES may reasonably request, including such information and access
as AES may reasonably request in connection with a potential Transfer of any
Retained Company,
(b) such tax reporting information as AES may reasonably request in order for
AES to satisfy its reporting obligations under the Code with respect to its
interest in SRP and the Retained Companies, and (c) such access to SRP and the
Retained Companies for internal audit purposes as AES may reasonably request.
SunEdison shall have the right to receive all information or access received by
AES pursuant to this Section 5 on terms that are no less favorable to SunEdison
than those applicable to AES.


6.Observation Rights.    Subject to the limitations below, SRP shall permit a
representative of AES to be present in a nonvoting observer capacity (the “Board
Observer”) at all meetings of the Board, or any committee thereof, or any
comparable governing body of any Retained Company (each, a “Governing Body”),
including any telephonic meetings, to the extent that matters related to a
Retained Company are discussed at such meeting. The Board Observer shall only
have the right to be present at any such meeting during the portions of any such
meeting relating to any Retained Company. SRP will, or will cause the relevant
Retained Company to, (a) give the Board Observer notice of such meetings, by
email or by such other means as such notices are delivered to the members of a
Governing Body at the same time and manner as notice is provided or delivered to
the members of such Governing Body and (b) provide the Board Observer with
copies of all materials that are sent to the members of any Governing Body in
their capacity as such in connection with a meeting or written consent of such
Governing Body at the same time such materials are distributed to the members of
such Governing Body; provided, that, in either case, (i) SRP reserves the right
to withhold any information and to exclude the Board Observer from any meeting
or portion thereof to the extent required by law or that access to such
information or attendance at such meeting would, in the opinion of counsel,
adversely impair the attorney-client privilege between SRP and its counsel with
respect to any such matter and such impairment cannot be avoided by the entry
into of a joint defense or common interest or similar agreement and (ii) the
Board Observer shall only be entitled to the notice and materials described in
the foregoing clauses (a) and (b) to the extent that such notice and materials
relate to any Retained Company.


7.Voting Rights. SunEdison shall vote (or cause to be voted), in all matters to
be voted on by the Board or the Members (and all matters to be voted on by the
equityholders or Governing Body of any Retained Companies) all of its equity
interests or director or manager votes in the manner directed by AES, but solely
to the extent that such matters to be voted on relate to the Retained Companies.
SunEdison shall take all other necessary or desirable actions within SunEdison’s
control (including, without limitation, calling meetings, attending meetings,
executing a proxy to vote at any meeting and executing written consents) in
order to give effect to the provisions of this Section 7 and to ensure that cash
is paid to AES in accordance with this Agreement and the Company Operating
Agreement.


8.
Operation of the Retained Companies.



(a)Without the prior written consent of AES, the Parties shall not amend the
Company Operating Agreement or any other Organizational Document of SRP in a
manner that would be adverse to AES’s rights thereunder or hereunder, and,
without the prior written consent of AES and Riverstone, SRP shall not enter
into any contract or otherwise take any action that would impair the ability of
SRP to cause 100% of any Retained Company Distributions to be distributed from
the Retained Companies through SRP to its Members without any withholding taxes
or other deduction, setoff or retention thereof.


(b)For so long as SRP controls, directly or indirectly, any Retained Company,
without the prior written consent of AES and Riverstone, SRP shall not (except
as expressly permitted by this Agreement): (i) make any change to the ownership
structure of such Retained Company, effect any recapitalization,
reclassification or other material change in the capitalization of such Retained
Company, or allow such Retained Company to fail to maintain its existence or
merge or consolidate with any other Person or (ii) make or revoke any tax
election or method of accounting with respect to such Retained Company or its
ownership structure, in each case, where in the case of each of clause (i) and
(ii), as applicable, such action or omission would materially adversely affect
AES, SunEdison or Riverstone or any of their Affiliates (or any investors
therein).





- 6 -
 

--------------------------------------------------------------------------------




(c)With respect to the Italy Retained Companies, until the Option Expiration
Date, for so long as SRP owns the Italy Retained Companies, except as (i)
contemplated by the relevant Distribution Transaction or (ii) consented to in
writing by SunEdison, which consent shall not be unreasonably withheld,
conditioned or delayed, SRP shall use commercially reasonable efforts to operate
the Italy Retained Companies in the ordinary course of business consistent with
past practices, and to preserve, maintain and protect their Assets in material
compliance with applicable Laws. Without limiting the foregoing, until the
Option Expiration Date, for so long as SRP owns the Italy Retained Companies,
(A) SRP shall use its commercially reasonable efforts to pursue collections of
the Italian VAT, and (B) each of AES, Riverstone and SRP shall not take any
action to, and shall exercise its level of control or influence over the Italy
Retained Companies in a manner that does not, authorize or permit the Italy
Retained Companies to do any of the following, without the prior written consent
of SunEdison (which consent, in the case of clauses (ii) - (vi) below, shall not
to be unreasonably withheld, conditioned or delayed):


(i)take any action, including any change with respect to any permits of an Italy
Project or the design or structure of an Italy Project, that would result in a
material adverse change to any Italy Project;


(ii)refinance indebtedness of the Italy Retained Companies or amend or modify
the debt financing arrangements of the Italy Retained Companies in a manner that
(A) would reduce the cash available for distribution in respect of the Italy
Retained Companies during a period of two (2) years from the date of such
refinancing, amendment or modification by more than 5% during either year of
such two (2) year period or (B) would materially adversely affect the Italy
Retained Companies in respect of the reserve account requirements, financial
covenants or indemnity obligations under such debt financing arrangements;


(iii)
create new material Liabilities of the Italy Retained Companies;



(iv)other than in the ordinary course of business, enter into, terminate, waive
any material rights under, or amend or modify in any material respect, any
material permit or material Contract to which any of the Italy Retained Company
is a party or by which any Italy Retained Company or its assets is bound;


(v)commence or settle any material lawsuit or legal proceeding to which any
Italy Retained Company is a party;


(vi)waive, reduce, settle any dispute or take any affirmative action that is
intended to and does in fact result in the reduction or material delay of, the
Italian VAT payments anticipated to be received by any Italy Retained Company;


(vii)directly or indirectly make any change to the ownership structure of any
Italy Retained Company, other than pursuant to clause (ii) above, effect any
recapitalization, reclassification or other material change in the
capitalization of such Italy Retained Company, or allow such Italy Retained
Company to fail to maintain its existence or merge or consolidate with any other
Person where such action or omission would materially adversely affect SunEdison
or any of its Affiliates (or any investors therein); or


(viii)directly or indirectly make or revoke any tax election or method of
accounting with respect to such Italy Retained Company or its ownership
structure where such action would materially adversely affect SunEdison or any
of its Affiliates (or any investors therein).


The Parties acknowledge and agree that actions taken by SunEdison (including in
its capacity as asset manager or operations and maintenance provider with
respect to any of the Retained Companies) will not be deemed to be actions taken
by SRP, AES or Riverstone.


(d)Notwithstanding anything to the contrary contained herein, if any amounts
required to be paid to any Party pursuant to this Agreement are instead
erroneously received by another Party, such amounts shall be held in trust for
the Party entitled to receipt thereof and


promptly paid over to such Party by the other Party by wire transfer of
immediately available funds to such account or accounts as may be designated by
the Party entitled to receipt thereof.


9.
Distribution Transaction.






- 7 -
 

--------------------------------------------------------------------------------




(a)From and after (x) the date hereof (with respect to the Spain Retained
Companies and the Puerto Rico Retained Companies) and (y) the Option Expiration
Date (with respect to the Italy Retained Companies), the Parties shall use their
commercially reasonable efforts to cause the Distribution Transactions to be
completed in respect of the Retained Companies, such that the Retained Companies
will be removed from the ownership structure of SRP and its subsidiaries.
Without limiting the foregoing, the Parties shall use their commercially
reasonable efforts to obtain any consents or approvals that are required in
connection with the Distribution Transactions. Any entity into which the Italy
Retained Companies are transferred pursuant to this Section 9(a) prior to the
Option Expiration Date (an “Italy SPE”) shall be owned equally by Riverstone and
AES or their respective Affiliates and shall be governed pursuant to
Organizational Documents that are substantially similar to the Organizational
Documents for SRP as in effect immediately prior to the date hereof, or at any
time after the date hereof, or that are agreed by AES and Riverstone and
consented to in writing by SunEdison (such consent not to be unreasonably
withheld, conditioned or delayed).


(b)If the Distribution Transaction in respect of the Italy Retained Companies
shall not have been completed prior to the Option Expiration Date, SunEdison
will have the right to require AES and Riverstone to use commercially reasonable
efforts to cause a Distribution Transaction or the Third Party Sale of any of
the Italy Retained Companies designated by AES and Riverstone, in either case to
be consummated within four (4) months after the Option Expiration Date;
provided, that if AES or Riverstone can demonstrate that the consummation of any
such transaction would be reasonably likely to have a materially adverse
economic or tax impact on the Italy Retained Companies or on Riverstone or AES
or any of their Affiliates (or any investor therein) that would not be
reasonably likely to occur if this Agreement were to remain in place, then such
four (4) month period shall be extended for so long as AES and Riverstone are
(i) diligently using reasonable best efforts to structure a Distribution
Transaction or a Third Party Sale in a manner that would not result in such
materially adverse economic impact, and (ii) cooperating in good faith with
SunEdison to agree to and implement an alternative transaction structure in
order to extract the Italy Retained Companies from the ownership structure of
SRP.


(c)If the Distribution Transaction in respect of the Puerto Rico Retained
Companies or the Spain Retained Companies has not been completed prior to the
four (4) month anniversary of this Agreement, SunEdison will have the right to
require AES and Riverstone to use commercially reasonable efforts to cause a
Distribution Transaction or the Third Party Sale of any of the Puerto Rico
Retained Companies or the Spain Retained Companies, as applicable, to be
consummated at any time after the four (4) month anniversary of this Agreement;
provided, that if AES or Riverstone can demonstrate that the consummation of any
such transaction would be reasonably likely to have a materially adverse
economic or tax impact on the Puerto Rico Retained Companies or the Spain
Retained Companies (as applicable) or Riverstone or AES or any of their
Affiliates (or any investor therein) that would not be reasonably likely to
occur if this Agreement were to remain in place, then such four (4) month period
shall be extended for so
long as AES and Riverstone are (i) diligently using reasonable best efforts to
structure a Distribution Transaction or a Third Party Sale in a manner that
would not result in such materially adverse economic impact, and (ii)
cooperating in good faith with SunEdison to implement an alternative transaction
structure in order to extract the Puerto Rico Retained Companies or the Spain
Retained Companies (as applicable) from the ownership structure of SRP.


10.
Restrictions on Transfers.



(a)During the pendency of this Agreement, neither Riverstone nor SunEdison shall
transfer any of its Units except in accordance with the terms and conditions of
this Agreement. Any purported Transfer of Units in violation of any provision of
this Agreement shall be null and void ab initio and shall not operate to
Transfer any right, interest or title to the purported transferee. From and
after the completion of the Distribution Transactions with respect to the Italy
Retained Companies until the Option Expiration Date, AES and Riverstone will not
Transfer the equity interests of any Italy SPE and shall not permit any Italy
SPE to Transfer the equity interests of any Italy Retained Companies other than
pursuant to the Option Agreement, the Italy Purchase Agreement (as defined in
the Option Agreement) and the SRP Italy Purchase Agreement, without the prior
written consent of SunEdison (which consent shall not be unreasonably withheld,
conditioned or delayed); it being understood that AES shall not be subject to
the terms of the SRP Italy Purchase Agreement and Riverstone shall not be
subject to the terms of the Option Agreement and the Italy Purchase Agreement.


(b)Except as contemplated with respect to a Distribution Transaction, the
Parties will not, without the prior written consent of AES (except as
contemplated by Section 10(d) below) and Riverstone, permit SRP to Transfer,
directly or indirectly, including by way of any issuance of Units, any of its
equity interests in the Italy Retained Companies.


(c)Prior to the Option Expiration Date, for so long as SRP owns the Italy
Retained Companies





- 8 -
 

--------------------------------------------------------------------------------




(i)Riverstone shall not Transfer its Units to a third party (other than
SunEdison, SRP or an Affiliate of either) or agree to an amendment to any
agreement, grant any waiver or consent or take any other action that could
extend the Option Expiration Date, without the consent of AES (which consent
shall not be unreasonably withheld, conditioned or delayed); and


(ii)AES shall not transfer any interest it has in Units (including its rights
under this Agreement) to a third party or agree to an amendment to any
agreement, grant any waiver or consent or take any other action that could
extend the Option Expiration Date, without the consent of Riverstone and
SunEdison (which consent shall not be unreasonably withheld, conditioned or
delayed).


(d)Following the Option Expiration Date, if there has not been (x) a closing
under the SRP Italy Purchase Agreement and (y) an Option Closing, for so long as
SRP owns the Italy Retained Companies, the following provisions will apply:
(i)Riverstone shall be permitted to Transfer its Units to a third party
transferee (and in connection therewith cause AES to assign its rights under
this Agreement to such transferee or an Affiliate thereof), if such transferee
or Affiliate acquires and assumes all of AES’s rights and obligations under this
Agreement and AES receives an amount equal to the net proceeds Riverstone
receives in respect of such Transfer, to the extent such proceeds are received
in consideration of the Italy Retained Companies.


(ii)Riverstone shall be permitted to cause SRP to sell, directly or indirectly,
100% of its equity interests in the Italy Retained Companies or all the assets
thereof (any transaction contemplated by Section 10(d)(i) or this Section
10(d)(ii), a “Terminating Sale”) (and cause AES to vote in favor of or otherwise
consent to such sale) if AES is paid directly by SRP 50% of the net proceeds
(taking into account any taxes owed by seller in respect of such sale) of such
Terminating Sale, less any required withholding taxes.


(iii)AES and Riverstone shall cooperate in good faith to determine the
allocation of the aggregate purchase price to be received in any Transfer
contemplated by Section 10(d) among the Italy Retained Companies and the other
assets of SRP, based on their respective values.


(iv)This Agreement shall automatically terminate as it relates to the Italy
Retained Companies upon the consummation of any Terminating Sale.


(e)If Riverstone or SunEdison Transfers any of its Units in accordance with the
foregoing (other than pursuant to a Terminating Sale), the Person to which such
Units are Transferred shall agree to be bound by the terms of this Agreement on
the same basis as Riverstone or SunEdison, as applicable and any such Transfer
shall not be effective until such agreement shall be in effect.


11.
AES Sale Right.



(a)Subject to Section 10 and Riverstone’s rights under the Company Operating
Agreement, the rights SunEdison has assigned AES hereunder include those
relating to the ability to cause SRP to consummate a Third Party Sale with
respect to any of the Retained Companies; provided, that AES shall use
commercially reasonable efforts to ensure that any Third Party Sale and the
definitive transaction documents entered into in connection therewith do not
impose any liability on SunEdison that SunEdison would not have had if such
Third Party Sale had not taken place (unless AES agrees to indemnify SunEdison
for such liability in accordance with paragraph (b) below). SunEdison agrees
that it will cooperate fully with any sale effort and will, subject to Section
11(b), execute such agreements as AES may reasonably request in connection with
such Third Party Sale, including any purchase agreement or written consents in
lieu of meetings; provided, however, that SunEdison shall not be required to
make any representations and warranties with respect to such Third Party Sale.


(b)
Reserved.



(c)AES, Riverstone and/or the Retained Companies to be sold in any Third Party
Sale shall bear the third party costs incurred in connection with any such sale
process.


(d)The net sale proceeds (taking into account any taxes owed by seller in
respect of such sale) from any such Third Party Sale shall be treated as
Retained Company Distributions. SRP shall pay 50% of such net sale proceeds
directly to AES, and distribute 50% of such net sale proceeds directly to
Riverstone; provided, however that each of the foregoing distributions shall be
subject to reduction for any required withholding taxes imposed thereon.



- 9 -
 

--------------------------------------------------------------------------------






12.
ECT Claims.



(a)Spain Retained Companies.


(i)AEB Solar Espana I, BV and AEB Solar Espana II, BV (together, the “Lead
Claimants” and each a “Lead Claimant”), together with ASE CV, AES Solar Energy
Cooperatif, UA, AES Solar Energy Holdings, BV and AES Solar Energy, BV (the
“Silver Ridge DutchCos”) have a pending claim under the Energy Charter Treaty
against the Kingdom of Spain (the “Spain ECT Claim”). Each of the Lead Claimants
and the Silver Ridge DutchCos agree and acknowledge that the Lead Claimants
shall have responsibility for the management of the Spain ECT Claim


(ii)In connection with the Spain ECT Claim and Section 12(a)(i) above, SRP
shall, and shall cause each Silver Ridge DutchCo to, at all times before any
final compromise, agreement, expert determination or non-appealable decision of
a court or tribunal of competent jurisdiction is made in respect of the Spain
ECT Claim, and at the expense of the Lead Claimants as set out in Section
12(a)(iii) below):


(A)make available to each Lead Claimant such persons and all such information as
any Lead Claimant may reasonably request for assessing, contesting, disputing,
defending, appealing or compromising the Spain ECT Claim and shall promptly
provide each Lead Claimant with copies of all relevant documents and such other
information in SRP’s or a Silver Ridge DutchCo’s possession as may be reasonably
requested by any Lead Claimant;


(B)notify the Lead Claimants of any correspondence received in connection with
the Spain ECT Claim; and


(C)take such action to assess, contest, dispute, defend, appeal or compromise
the Spain ECT Claim as the Lead Claimants may reasonably request and shall not
cease to defend the Spain ECT Claim or make any admission of liability,
agreement, settlement or compromise in relation to the Spain ECT Claim without
the prior written approval of both Lead Claimants, such consent not to be
unreasonably withheld, delayed or denied.


(iii)The Lead Claimants shall jointly and severally indemnify SRP and each
Silver Ridge DutchCo against all liabilities, charges, costs and expenses which
they may incur in taking any such action as the Lead Claimants may request
pursuant to Section 12(a)(ii) above.
(iv)The Lead Claimants shall keep SRP informed of the progress of the Spain ECT
Claim and provide SRP with copies of all relevant documents and such other
information in its possession as may be requested by it (acting reasonably).


(v)Nothing in this Section 12(a) shall require the provision by any person of
any information to the extent such provision would contravene any applicable law
or regulation. If any information is provided by any person (the “Provider”) to
any other person (the “Recipient”) pursuant to this Section 12(a):


(A)that information shall only be used by the Recipient in connection with the
Spain ECT Claim and Section 20 of this Agreement shall in all other respects
apply to that information; and


(B)to the extent that information is privileged: (1) no privilege shall be
waived by reason of or as a result of its being provided to the Recipient; and
(2) if a third party requests disclosure by the Recipient in relation to that
information, if the Recipient is a Lead Claimant or SRP, the Recipient shall, or
if the Recipient is a Silver Ridge DutchCo, SRP shall cause the Recipient to
promptly notify the Provider and, to the extent it can do so, itself assert
privilege in opposition to that disclosure request.


(b)Italy Retained Companies. With respect to a potential or actual Claim of any
Retained Companies under the Energy Charter Treaty (“Italy ECT Claim”) against
either the Government of Italy relating to the Italy Retained Companies or any
of the Dutch entities that indirectly own the Italy Retained Companies, SRP and
SunEdison agree that (i) Riverstone and AES shall have the right to determine if
any such claim should be prosecuted by SRP or any of its subsidiaries, including
the Italy Retained Companies and the Dutch entities that directly or indirectly
own the Italy Retained



- 10 -
 

--------------------------------------------------------------------------------




Companies and (ii) SRP and SunEdison shall take such commercially reasonable
actions as are necessary to allow Riverstone and AES, acting jointly, to
prosecute any such Italy ECT Claim on behalf of the Retained Companies;
provided, however, regarding any Italy ECT Claim with respect to the Italy
Retained Companies, in the case of each of clause (i) and (ii), as applicable,
(A) AES and Riverstone will keep SunEdison reasonably informed regarding the
determination to prosecute and progress of such Italy ECT Claim, and will
consider in good faith SunEdison’s recommendations with respect thereto, and (B)
if, prior to the Option Expiration Date, AES and Riverstone fail to take action
necessary to preserve the ability of the Italy Retained Companies to make such
Italy ECT Claim, and SunEdison reasonably determines that such failure is
reasonably expected to result in the loss or diminution of such Italy ECT Claim,
SunEdison shall notify AES and Riverstone of such determination and, if AES and
Riverstone nonetheless fail to take action to preserve such Italy ECT Claim and
have not otherwise shown to SunEdison’s reasonable satisfaction that action is
not required, then SunEdison shall have the right take such actions as are
necessary to preserve and if appropriate pursue such Italy ECT Claim.
Notwithstanding the foregoing, for sake of clarity, the assignment contemplated
by this Agreement, includes all of SunEdison’s right, title and interest to 100%
of AES’ prior 50% interest in the proceeds from any such Italy ECT Claim that
SunEdison would be entitled to receive, directly or indirectly, through its
ownership interest in SRP (net of legal fees and other costs incurred by
SunEdison, directly or indirectly through its ownership interest


in SRP, in pursuing the claim and any required withholding taxes) through the
date of the Option Closing.


13.
Criminal and Tax Proceedings.



(a)In the event of any criminal proceeding or investigation involving the
Retained Companies and/or any directors, officers, employees or other personnel
of SRP (including SunEdison, AES or Riverstone personnel serving as a director
or officer of SRP or any Retained Company), SunEdison, Riverstone and AES will
jointly control such case.


(b)Prior to the consummation of the Distribution Transaction or a Third Party
Sale with respect to any Retained Company, in the event of any Tax Proceeding
involving such Retained Company, Riverstone and AES will jointly control such
Tax Proceeding, and will keep SunEdison reasonably informed of the progress
thereof and will consider in good faith SunEdison’s recommendations with respect
thereto.


14.Tax Matters. The Parties agree that, for U.S. federal, state and local income
tax purposes, AES shall be treated as retaining an interest as a partner of SRP
reflecting its indirect economic and other rights with respect to the Retained
Companies (such interest, the “AES Tracking Interest”), and none of the Parties
will take any tax position inconsistent therewith absent a contrary
determination by a relevant tax authority or as otherwise required by law. For
this purpose, SRP shall maintain a capital account for AES with respect to the
AES Tracking Interest, and AES shall be allocated profits and losses, and
corresponding allocations of taxable income or loss, to extent reasonably
determined by SRP (in consultation with the other Parties) to be attributable to
the AES Tracking Interest. AES shall be issued a Schedule K-1 (and any related
filings under state and local tax law) with respect to the AES Tracking
Interest, and shall be afforded such rights in respect of the delivery of tax
returns of SRP as are afforded to other Members under the Company Operating
Agreement. The parties agree and acknowledge that this Agreement shall be
treated as part of the same “partnership agreement” (within the meaning of
Section 761(c) of the Code) as the Company Operating Agreement. The Parties
agree and acknowledge that the tax items of SRP for the taxable year of SRP
which includes the date hereof shall be allocated based on the “closing of the
books” method, such that any income or other tax items recognized by SRP on or
prior to the date hereof shall be allocated only to AES and Riverstone in
accordance with the Existing Operating Agreement.


15.
Reserved.



16.Indemnification. The Parties hereby acknowledge that, pursuant to the terms
of the Acquisition Agreement, SunEdison has certain indemnification rights with
respect to Liabilities arising out of the Retained Companies and certain of the
transactions contemplated hereunder, subject to the terms and limitations set
forth in the Acquisition Agreement.


17.Notification of Certain Events. For so long as SRP owns, directly or
indirectly, the equity interests in any Retained Companies, each Party shall
provide the other Parties with prompt written notice if such Party becomes aware
of any actual or threatened claims, actions, alleged violations of law or
casualty events that would reasonably be expected to be material to any of the
Italy Retained Companies, individually or taken as a whole, the Puerto Rico
Retained Companies, taken as a whole, or the Spain Retained Companies, taken as
a whole; provided, that, each Party shall be deemed to be notified of any matter
as of the time such Party obtains knowledge of such matter.


18.Special Cooperation. Prior to the Option Expiration Date, the Parties shall
use all commercially reasonable



- 11 -
 

--------------------------------------------------------------------------------




efforts to cooperate and negotiate in good faith and execute an appropriate
mechanism and structure and related agreements (a “Mechanism”), taking into
account tax, regulatory, Italy ECT Claim and other considerations (collectively,
the “Considerations”), to avoid the scenario where (i) the Option Expiration
Date has occurred, (ii) there has been a closing under the SRP Italy Purchase
Agreement and (iii) there has not been an Option Closing (the “Non-Call
Scenario”). If the Parties do not avoid the Non-Call Scenario, the Parties shall
use reasonable best efforts to cooperate and negotiate in good faith and execute
an appropriate Mechanism, taking into account the Considerations, that would (x)
permit SunEdison and AES under such scenario to share the economic benefits and
rights with respect to the Italy Project Companies in a manner substantially
similar to the economic benefit and rights with respect to the Italy Project
Companies shared by AES and Riverstone with respect to the Italy Project
Companies prior to such Option Expiration Date pursuant to this Agreement,
including without limitation the sale or transfer by Riverstone to SunEdison (or
one of its Affiliates) of an interest in SRP reflecting Riverstone’s then
existing indirect economic and other rights with respect to the Italy Project
Companies, (y) “ring-fence” the Italy Retained Companies such that any
liabilities and obligations thereof or with respect thereto are isolated from
and cannot adversely affect SRP or any of its other Subsidiaries or assets or
the interests (tax or otherwise) of its Members and (z) provide for an indemnity
by one or more Persons (which shall not include AES or its Affiliates)
satisfactory to Riverstone holding Riverstone and its Affiliates harmless from
and against any and all Indemnifiable Losses suffered, paid or incurred
(directly or indirectly, including through the ownership of Units) by Riverstone
or any of its Affiliates resulting from or relating to the implementation of
such Mechanism or the retention of the Italy Retained Companies within the SRP
structure.


19.Termination.    This Agreement shall terminate and be of no further effect
upon the earliest to occur of:


(a)the mutual written agreement of the Parties;


(b)the date on which SRP no longer owns, directly or indirectly, any equity
interest in the Retained Companies; and


(c)
a Terminating Sale pursuant to Section 10.



In the event of the termination of this Agreement pursuant to this Section 19,
this Agreement shall be of no further effect and there shall be no liability or
obligation hereunder on the part of the Parties with respect hereto; provided,
that (i) nothing in this Section 19 shall relieve any Party of any liability for
any breach of any covenants or other agreements under this Agreement prior to
such termination and (ii) the provisions of this Section 19 and Section 12 and
20 shall survive any such termination.


20.
Confidentiality.

(a)The term “Proprietary Information”, with respect to any Party, means all
proprietary, confidential and/or trade secret information which relates to the
business, operations or affairs of such Person and its Affiliates, to the extent
that such information was disclosed by such Party (the “Disclosing Party”) to
any other Party (the “Receiving Party”) pursuant to the terms of this Agreement.


(b)
Each Receiving Party:



(i)shall (and shall cause its Affiliates and their respective officers,
directors, employees and agents to) treat and hold as confidential all
Proprietary Information of the Disclosing Party;


(ii)shall not (and shall cause its Affiliates and their respective officers,
directors, employees and agents not to) disclose to any Person, publish or make
publicly available any Proprietary Information of the Disclosing Party; and


(iii)shall (and shall cause its Affiliates and their respective officers,
directors, employees and agents to) use Proprietary Information of the
Disclosing Party solely in connection with the performance of their respective
rights and obligations under this Agreement.


(c)This Agreement shall not restrict disclosure or use by any Receiving Party of
Proprietary Information that:


(i)appears in issued patents, published patent applications or other
publications which are



- 12 -
 

--------------------------------------------------------------------------------




generally available to the public;


(ii)is or becomes publicly available other than as a result of an unauthorized
disclosure by the Receiving Party, any of its Affiliates or any of their
respective officers, directors, employees and agents;


(iii)is or becomes available to the Receiving Party, any of its Affiliates or
any of their respective officers, directors, employees and agents on a
non-confidential basis from a source that, to such Person’s knowledge, is not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation; or


(iv)is or has been independently developed by the Receiving Party, any of its
Affiliates or any of their respective officers, directors, employees and agents;


provided that information shall not be deemed to be within the foregoing
exceptions merely because such information is embraced by more general
information in the public domain, unless the information itself is in the public
domain.


(d)In addition to the foregoing exceptions, in the event a Receiving Party, any
of its Affiliates or any of their respective officers, directors, employees and
agents is requested or required by oral or written request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand or similar process or by applicable law to disclose any Proprietary
Information of a Disclosing Party, then such Receiving Party shall notify the
Disclosing Party promptly of the request or requirement so that the Disclosing
Party may seek an
appropriate protective order or waive compliance with this Section 20(d). If, in
the absence of a protective order or receipt of a waiver hereunder, such
Receiving Party, Affiliate, officer, director employee or agent is, on the
advice of counsel, compelled to disclose such Proprietary Information, such
Person may so disclose the information; provided that such Person shall use
reasonable commercial efforts to obtain reliable assurance that confidential
treatment shall be accorded to such information.


(e)Unless one of the exceptions set forth in this Section 20 applies, the
obligations of the Parties under this Section 20 shall continue in effect
indefinitely and shall survive any termination of this Agreement.


(f)The rights and obligations of the Parties set forth in this Section 20 are in
addition to any additional or supplemental agreements with respect to
confidentiality or protection of proprietary information with respect to
Proprietary Information that may be agreed between or among the Parties or their
respective Affiliates.


(g)Each Party acknowledges that the disclosure of any Proprietary Information by
the Parties, their respective Affiliates, or any of their respective officers,
directors, employees and agents in violation of the provisions of this Section
20 may give rise to immediate irreparable injury to the Disclosing Party,
including in the form of a loss of competitive advantage, which is inadequately
compensable in damages, in addition to any injury which may be compensable in
damages. The Disclosing Party may seek immediate and permanent injunctive relief
against the breach or threatened breach of the foregoing undertakings, in
addition to any other legal remedies which may be available. Each of the Parties
further acknowledges and agrees that the covenants contained herein are
reasonably necessary for the protection of the legitimate business interests of
the Disclosing Party and are reasonable in scope and content.


(h)The Parties further agree that notwithstanding anything to the contrary
herein, (i) a Receiving Party may disclose Proprietary Information to its
Affiliates and to its and its Affiliates’ officers, directors, employees,
partners, owners, actual and potential investors and debt financing sources,
advisors and agents) and to potential assignees of interests in this Agreement
if such Person is bound by a confidentiality agreement at least as restrictive
as the terms of this Section 20 or is subject to an obligation or duty of
confidentiality with respect to the information disclosed, and (ii) the
provisions of this Section 20 shall not apply to funds managed by, advised by or
otherwise affiliated with Riverstone Investment Group LLC or to portfolio
companies in which any such funds own an interest or to investors in or owners,
directors, officers, employees, representatives or agents of such funds or
portfolio companies, except to the extent any such fund, portfolio company,
investor, owner, director, officer, employee, representative or agent is a
Receiving Party or receives Proprietary Information from a Receiving Party.


21.
Miscellaneous.



(a)Notices. All notices, requests and other communications hereunder shall be in
writing and shall be sent, delivered or mailed, addressed:
if to SunEdison, to:



- 13 -
 

--------------------------------------------------------------------------------






[]
[with a copy to:] []


if to AES, to:


[]
[with a copy to:] []




if to Riverstone, to:


[]
[with a copy to:] []


if to SRP, to:


[]
[with a copy to:] []


All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt or (i) personal delivery to the Party to be notified; (ii) upon
receipt of a confirmatory telephone call to the number specified in this Section
(or in accordance with the latest unrevoked written direction from the receiving
Party), if sent by electronic mail; (iii) five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid; or
(iii) one Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt; provided, that notices received on a day that is not a
Business Day or after 6:30 p.m. Eastern Prevailing Time on a Business Day will
be deemed to be effective on the next Business Day.


(b)Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
found to be invalid or unenforceable in any jurisdiction, (i) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid or enforceable, such provision and (ii) the remainder of this
Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.


(c)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall, taken
together, be considered one and the same agreement. Delivery of an executed
signature page of this Agreement by facsimile or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.


(d)Amendments and Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of each Party. Each Party may, by an
instrument in writing signed on behalf of such Party, waive compliance by any
other Party with any term or provision of this Agreement that such other Party
was or is obligated to comply with or perform. No failure or delay by any Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Except as otherwise provided herein, the rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.


(e)Entire Agreement; No Third Party Beneficiaries. This Agreement (together with
the Exhibits hereto) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof. This Agreement is for the sole benefit of
the Parties and their permitted assigns and is not intended to confer upon any
other Person any rights or remedies hereunder.


(f)Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with, and this Agreement and all matters arising out of or
relating in any way whatsoever (whether in contract, tort or



- 14 -
 

--------------------------------------------------------------------------------




otherwise) to this Agreement shall be governed by, the laws of the State of New
York.


(g)Specific Performance. The Parties agree that irreparable damage for which
monetary damages, even if available, would not be an adequate remedy, would
occur if the provisions of this Agreement were not performed in accordance with
its specific terms and that any remedy at law for any breach of the provisions
of this Agreement would be inadequate. Accordingly, the Parties acknowledge and
agree that each Party hereto shall be entitled to seek an injunction, specific
performance or other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.


(h)No Offset. With respect to any payment required to be made by any Party under
this Agreement, such Party shall not be entitled to offset the amount of any
such payment against any other payments owed to such Party (or any other Person)
pursuant to the Acquisition Agreement, the Option Agreement, the Italy Purchase
Agreement (as defined in the Option Agreement), the Termination Agreement (as
defined in the Option Agreement), any Asset Management and Services Agreement,
the Riverstone Master Transaction Agreement, the SRP
Italy Purchase Agreement, or any other agreement between or among the Parties or
their Affiliates.


(i)Consent to Jurisdiction; Waiver of Jury Trial. Each of the Parties hereto
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in the Borough of Manhattan in the City and State of New York for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby. Each of the Parties hereto
further agrees that service of any process, summons, notice or document by
U.S. certified mail to such Party’s respective address set forth in Section
21(i) shall be effective service of process for any action, suit or proceeding
in New York with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the Parties hereto irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the state or federal courts located
in the Borough of Manhattan in the City and State of New York, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


(j)Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned by any of the Parties hereto without the prior
written consent of each of the other Parties. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors and permitted assigns. Any
attempted assignment in violation of the terms of this Section 21(j) shall be
null and void, ab initio.


(k)Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.


(l)Further Assurances. Subject to the terms and conditions of this Agreement,
each of the Parties agrees to use reasonable best efforts (except where a
different efforts standard is specifically contemplated by this Agreement, in
which case such different standard shall apply) to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement in the most expeditious manner practicable. Without limiting the
foregoing, each Party agrees that it shall cooperate in good faith with the
other Parties to agree to amendments to this Agreement and modifications to the
structure of the transactions contemplated hereby as may be necessary or
appropriate in order to address tax, financing, regulatory and other matters
that arise with respect thereto; provided that any such amendments or
modification do not materially adversely affect such Party.


[SIGNATURE PAGE FOLLOWS]





- 15 -
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as the date first written above.






AES U.S. SOLAR, LLC




By
Name:

Title:




SILVER RIDGE POWER HOLDINGS, LLC




By
Name:

Title:






R/C US SOLAR INVESTMENT PARTNERSHIP, L.P.




By
Name:

Title:




SILVER RIDGE POWER LLC




By:
Name:

Title:



- 16 -
 

--------------------------------------------------------------------------------








Exhibit A


Retained Companies
    



- 17 -
 

--------------------------------------------------------------------------------




Exhibit B


Form of Company Operating Agreement






The Amendment to the Company Operating Agreement shall provide for the following
terms and conditions to be included in the Company Operating Agreement with
effect immediately upon the Acquisition Closing and the entry into the ADCA:


A.An agreed upon methodology and calculation for the determination of cash
available for distribution from the Retained Companies (with input from the tax
and accounting teams from Riverstone, SunEdison and AES). This methodology will
provide that cash may be distributed provided that (i) the making of any such
distribution would not result in the failure of any of the Italy Retained
Companies not be deemed insolvent under applicable local law or to be in
compliance with any financial covenants in applicable project financing
agreements and (ii) following any such distribution there would be an amount of
cash available to the Italy Retained Companies reasonably sufficient in the
judgment of AES and Riverstone to maintain an adequate minimum level of working
capital for the Italy Retained Companies.


B.A provision that Retained Company Distributions will be paid to AES and
Riverstone in accordance with the provisions of the ADCA.


C.A prohibition on amendments to the SRP Operating Agreement that would be
materially adverse to AES’s rights under the SRP Operating Agreement or the
ADCA.


D.Appropriate provisions implementing the provisions of Section 14 of this
Agreement, including, but not limited to a provision that, for purposes of
section 761(c) of the Internal Revenue Code, adopts the terms of the ADCA as an
integral part of the Company Operating Agreement.





- 18 -
 